Exhibit 10.1


EXECUTION VERSION
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT THAT IS MARKED BY [***] HAS
BEEN OMITTED BECAUSE IT(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED.


CREDIT AND GUARANTY AGREEMENT
dated as of March 30, 2020
among


SPIRIT AIRLINES, INC.,
as Borrower,


THE SUBSIDIARIES OF THE BORROWER PARTY HERETO,
as Guarantors,


THE LENDERS PARTY HERETO,


CITIBANK, N.A.,
as Administrative Agent
and
WILMINGTON TRUST, NATIONAL ASSOCATION
as Collateral Agent

























--------------------------------------------------------------------------------



Table of Contents



Page
SECTION 1. DEFINITIONS
1
Section 1.01. Defined Terms
1
Section 1.02. Terms Generally
43
Section 1.03. Accounting Terms; GAAP
43
Section 1.04. Divisions
43
SECTION 2. AMOUNT AND TERMS OF CREDIT
44
Section 2.01. Commitments of the Lenders
44
Section 2.02. Letters of Credit
45
Section 2.03. Requests for Loans
49
Section 2.04. Funding of Loans
50
Section 2.05. Interest Elections
51
Section 2.06. Limitation on Eurodollar Tranches
52
Section 2.07. Interest on Loans
52
Section 2.08. Default Interest
52
Section 2.09. Alternate Rate of Interest
52
Section 2.10. Repayment of Loans; Evidence of Debt
54
Section 2.11. Optional Termination or Reduction of Revolving Commitments
54
Section 2.12. Mandatory Prepayment of Loans; Commitment Termination; Change of
Control Offer
55
Section 2.13. Optional Prepayment of Loans
58
Section 2.14. Increased Costs
59
Section 2.15. Break Funding Payments
61
Section 2.16. Taxes
61
Section 2.17. Payments Generally; Pro Rata Treatment
64
Section 2.18. Mitigation Obligations; Replacement of Lenders
66
Section 2.19. Certain Fees
66
Section 2.20. Commitment Fee and Upfront Fee
66
Section 2.21. Letter of Credit Fees
67
Section 2.22. Nature of Fees
67
Section 2.23. Right of Set-Off
67
Section 2.24. Security Interest in Letter of Credit Account
68
Section 2.25. Payment of Obligations
68
Section 2.26. Defaulting Lenders
68
Section 2.27. Increase in Commitment
70
Section 2.28. Extension of the Revolving Facility
72
Section 2.29. Illegality
74
SECTION 3. REPRESENTATIONS AND WARRANTIES
75
Section 3.01. Organization and Authority
75
Section 3.02. Air Carrier Status
75
Section 3.03. Due Execution
75
Section 3.04. Statements Made
76

i



--------------------------------------------------------------------------------



Section 3.05. Financial Statements; Material Adverse Change
77
Section 3.06. Ownership of Subsidiaries
77
Section 3.07. Liens
77
Section 3.08. Use of Proceeds
77
Section 3.09. Litigation and Compliance with Laws
77
Section 3.10. FAA Slot Utilization
78
Section 3.11. Margin Regulations; Investment Company Act
78
Section 3.12. Ownership of Collateral
78
Section 3.13. Perfected Security Interests
78
Section 3.14. Payment of Taxes
79
Section 3.15. Anti-Corruption Laws and Sanctions
79
SECTION 4. CONDITIONS OF LENDING
79
Section 4.01. Conditions Precedent to Closing Date
79
Section 4.02. Conditions Precedent to Each Loan and Each Letter of Credit
81
SECTION 5. AFFIRMATIVE COVENANTS
83
Section 5.01. Financial Statements, Reports, etc.
83
Section 5.02. Taxes
85
Section 5.03. Stay, Extension and Usury Laws
85
Section 5.04. Corporate Existence
85
Section 5.05. Compliance with Laws
86
Section 5.06. Core Collateral
86
Section 5.07. Delivery of Appraisals
86
Section 5.08. Regulatory Cooperation
87
Section 5.09. Regulatory Matters; Citizenship; Utilization; Collateral
Requirements
87
Section 5.10. Collateral Ownership
88
Section 5.11. Insurance
89
Section 5.12. Real Property Assets
89
Section 5.13. Additional Guarantors; Grantors; Collateral
91
Section 5.14. Access to Books and Records
92
Section 5.15. Further Assurances
93
SECTION 6. NEGATIVE COVENANTS
93
Section 6.01. [Reserved]
93
Section 6.02. [Reserved]
93
Section 6.03. [Reserved]
93
Section 6.04. Disposition of Collateral
93
Section 6.05. [Reserved]
94
Section 6.06. Liens
94
Section 6.07. Business Activities
94
Section 6.08. Liquidity
94
Section 6.09. Collateral Coverage Ratio
94
Section 6.10. Merger, Consolidation, or Sale of Assets
96
Section 6.11. Use of Proceeds
97
SECTION 7. EVENTS OF DEFAULT
97

ii



--------------------------------------------------------------------------------



Section 7.01. Events of Default
97
SECTION 8. THE AGENTS
100
Section 8.01. Administration by Agents
100
Section 8.02. Rights of Agent
101
Section 8.03. Liability of Agents
101
Section 8.04. Reimbursement and Indemnification
102
Section 8.05. Successor Agents
103
Section 8.06. Independent Lenders
103
Section 8.07. Advances and Payments
103
Section 8.08. Sharing of Setoffs
104
Section 8.09. Withholding Taxes
104
Section 8.10. Appointment by Secured Parties
105
SECTION 9. GUARANTY
105
Section 9.01. Guaranty
105
Section 9.02. No Impairment of Guaranty
106
Section 9.03. Continuation and Reinstatement, etc.
106
Section 9.04. Subrogation
106
Section 9.05. Discharge of Guaranty
107
SECTION 10. MISCELLANEOUS
107
Section 10.01. Notices
107
Section 10.02. Successors and Assigns
108
Section 10.03. Confidentiality
113
Section 10.04. Expenses; Indemnity; Damage Waiver
113
Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process
116
Section 10.06. No Waiver
116
Section 10.07. Extension of Maturity
117
Section 10.08. Amendments, etc.
117
Section 10.09. Severability
119
Section 10.10. Headings
119
Section 10.11. Survival
119
Section 10.12. Execution in Counterparts; Integration; Effectiveness
119
Section 10.13. USA Patriot Act
120
Section 10.14. New Value
120
Section 10.15. WAIVER OF JURY TRIAL
120
Section 10.16. No Fiduciary Duty
120
Section 10.17. Intercreditor Agreements
121
Section 10.18. Registrations with International Registry
121
Section 10.19. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions
121
Section 10.20. Acknowledgment Regarding Any Supported QFCs
122
Section 10.21. Certain ERISA Matters
122



iii



--------------------------------------------------------------------------------



INDEX OF APPENDICES


ANNEX A – Commitment Amounts ANNEX B – List of Aircraft and Engine Appraisers
EXHIBIT A – [Reserved]
EXHIBIT B – Form of Instrument of Assumption and Joinder
EXHIBIT C – Form of Assignment and Acceptance
EXHIBIT D  – Form of Loan Request
EXHIBIT E – Form of Aircraft and Spare Engine Mortgage
EXHIBIT F – Form of Slot and Gate Security Agreement




SCHEDULE 3.06 – Subsidiaries




iv




--------------------------------------------------------------------------------



CREDIT AND GUARANTY AGREEMENT, dated as of March 30, 2020 among SPIRIT AIRLINES,
INC., a Delaware corporation (“the “Borrower”), the direct and indirect Domestic
Subsidiaries of the Borrower from time to time party hereto, each of the several
banks and other financial institutions or entities from time to time party
hereto (the “Lenders”), CITIBANK, N.A. (“Citibank”), as administrative agent for
the Lenders (together with its permitted successors in such capacity, the
“Administrative Agent”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”).
INTRODUCTORY STATEMENT
The Borrower has applied to the Lenders for a revolving credit and revolving
letter of credit facility in an aggregate principal amount not to exceed
$110,000,000 as set forth herein.
The proceeds of the Loans will be used for working capital and other general
corporate purposes of the Borrower and its Subsidiaries.
To provide guarantees and security for the repayment of the Loans, the
reimbursement of any draft drawn under a Letter of Credit and the payment of the
other obligations of the Borrower and the Guarantors hereunder and under the
other Loan Documents, the Borrower and the Guarantors will, among other things,
provide to the Collateral Agent, the Administrative Agent and the Lenders the
following (each as more fully described herein):
(a)a guaranty from each Guarantor of the due and punctual payment and
performance of the Obligations of the Borrower pursuant to Section 9 hereof; and
(b)a security interest in or mortgages (or comparable Liens) with respect to the
Collateral from the Borrower and each other Guarantor (if any) pursuant to the
Collateral Documents.
Accordingly, the parties hereto hereby agree as follows:
SECTION 1.
DEFINITIONS
Section 1.01Defined Terms
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Account” shall mean all “accounts” as defined in the UCC, and all rights to
payment for interest (other than with respect to debt and credit card
receivables).





--------------------------------------------------------------------------------



“Account Control Agreements” shall mean each three-party security and control
agreement entered into by any Grantor, the Collateral Agent and a financial
institution which maintains one or more deposit accounts or securities accounts
that have been pledged to the Collateral Agent as Collateral hereunder or under
any other Loan Document, in each case giving the Collateral Agent exclusive
control over the applicable account and in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent and as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
“Account Debtor” shall mean the Person obligated on an Account.
“Additional Collateral” shall mean (a) cash that is denominated in Dollars and
Cash Equivalents pledged to the Collateral Agent (and subject to an Account
Control Agreement), (b) any Eligible Aircraft, Eligible Engines and Eligible
Spare Parts of the Borrower or any Grantor, (c) Slots of the Borrower at any
Eligible Airport (which shall include any Gate Leaseholds necessary for
servicing the scheduled air carrier service utilizing such Slots); (d) Flight
Simulators and Ground Support Equipment; and (e) Real Property Assets, and all
of which assets shall (i) (other than Additional Collateral of the type
described in clause (a) above and new spare Engines subject to proviso (iii) in
the first sentence of Section 5.07) be valued by a new Appraisal at the time the
Borrower designates such assets as Additional Collateral and (ii) as of any date
of addition of such assets as Collateral, be subject, to the extent purported to
be created by the applicable Collateral Document, to a perfected first priority
Lien and/or mortgage (or comparable Lien), in favor of the Collateral Agent and
otherwise subject only to Permitted Liens (excluding those referred to in
clauses (5) and (11) of the definition of “Permitted Lien” and, until the time
such assets actually become subject to such Lien on such date, clause (2) of the
definition of “Permitted Liens”).
“Administrative Agent” shall have the meaning set forth in the first paragraph
of this Agreement.
“Administrator” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise.
“Agreement” shall mean this Credit and Guaranty Agreement, as the same may be
amended, restated, modified, supplemented, extended or amended and restated from
time to time.
2



--------------------------------------------------------------------------------



“Agent” shall mean the Administrative Agent and the Collateral Agent, as
applicable.
“Aggregate Exposure” shall mean, with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding.
“Aggregate Exposure Percentage” shall mean, with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time.
“Aircraft” means any contrivance invented, used, or designed to navigate, or fly
in, the air.
“Aircraft and Spare Engine Mortgage” means the Mortgage and Security Agreement,
in substantially the form of Exhibit E, entered into by the Borrower and the
Collateral Agent, as the same may be amended, restated, modified, supplemented,
extended or amended and restated from time to time.
“Aircraft Appraiser” shall mean (i) MBA, (ii) ASG, (iii) for any Appraisal of
the Aircraft and Engines other than the applicable Initial Appraisal, any other
appraisal firm listed on Annex B hereto or (iv) any other independent appraisal
firm appointed by the Borrower and reasonably satisfactory to the Administrative
Agent.
“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment adopted on November 16, 2001, at a diplomatic
conference in Cape Town, South Africa, and all amendments, supplements and
revisions thereto, as in effect in the United States.
“Airport Authority” shall mean any city or any public or private board or other
body or organization chartered or otherwise established for the purpose of
administering, operating or managing airports or related facilities, which in
each case is an owner, administrator, operator or manager of one or more
airports or related facilities.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the sum of the Federal
Funds Effective Rate in effect on such day plus ½ of 1% and (c) the sum of the
One-Month LIBOR in effect on such day plus 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
One-Month LIBOR shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the One-Month
LIBOR, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to the Borrower or its Subsidiaries from time to time intended
to prevent or restrict bribery or corruption.
3



--------------------------------------------------------------------------------



“Appliance” shall mean any instrument, equipment, apparatus, part, appurtenance,
or accessory used, capable of being used, or intended to be used, in operating
or controlling Aircraft in flight, including a parachute, communication
equipment, and another mechanism installed in or attached to Aircraft during
flight, and not a part of an Aircraft, Engine, or Propeller.
“Applicable Margin” shall mean (a) for ABR Loans, 1.00% and (b) for Eurodollar
Loans, 2.00%.
“Appraisal” means (i) each Initial Appraisal and (ii) any other appraisal, dated
the date of delivery thereof, prepared by (A) in the case of Aircraft or
Engines, any Aircraft Appraiser, (B) in the case of Slots, MBA or another
independent appraisal firm appointed by the Borrower and reasonably satisfactory
to the Administrative Agent, (C) in the case of Spare Parts or Flight
Simulators, MBA or another independent appraisal firm appointed by the Borrower
and reasonably satisfactory to the Administrative Agent or, (D) in the case of
any other type of Collateral, an independent appraisal firm appointed by the
Borrower and reasonably satisfactory to the Administrative Agent, in each case
which certifies, at the time of determination, in reasonable detail the
Appraised Value of Collateral and (x) in the case of Aircraft or Engines, is a
“desk-top” appraisal of the fair market value assuming half-life condition,
except that any such equipment that is Stored shall have an assumed value of
zero, (y) in the case of FAA Slots or Gate Leaseholds, whose methodology and
form of presentation are consistent in all material respects with the
methodology and form of presentation of the Initial Appraisal applicable to such
type of Collateral (or with such other methodology and form of presentation that
is reasonably acceptable to the Administrative Agent) and (z) in the case of any
Collateral, which is addressed to the Administrative Agent and otherwise in form
and substance reasonably satisfactory to the Administrative Agent.
“Appraised Value” shall mean, as of any date of determination, with respect to
any Collateral (other than cash and Cash Equivalents pledged as Collateral), the
aggregate fair market value of such Collateral as reflected in the most recent
Appraisal delivered to the Administrative Agent in respect of such Collateral in
accordance with this Agreement as of that date (for the avoidance of doubt,
except in the case of Pledged Spare Parts, calculated after giving effect to any
additions to or eliminations from the Collateral since the date of delivery of
such Appraisal), provided that:
(i) in the case of any Appraisal of Aircraft or Engines, (x) such Appraisal
shall, at the Borrower’s expense, be prepared by two Aircraft Appraisers and
(y) the Appraised Value of the applicable Aircraft or Engines shall be the
average of the two Appraisals;
(ii) if any Pledged Slots at an airport have been added to or eliminated from
the Collateral since the most recent Appraisal of the Pledged Slots at such
airport and such Appraisal assigned differing Appraised Values to Pledged Slots
at such airport based on criteria set forth therein, such added or eliminated
Pledged Slots at such airport shall be assigned an Appraised Value in accordance
with such criteria set forth in such Appraisal for purposes of determining the
Appraised Value of all remaining Pledged Slots; and
4



--------------------------------------------------------------------------------



(iii) if any new spare Engine added to the Collateral within 90 days after
delivery from the manufacturer to Borrower is an Existing Engine Type, the
initial Appraised Value for such new spare Engine shall be the higher of (x) the
highest Appraised Value for any pledged spare Engines then included in the
Collateral of such Existing Engine Type, determined using the most recent
Appraisals delivered to the Administrative Agent in respect of the applicable
pledged spare Engine, or (y) if the Borrower elects to provide new Appraisals
with respect to any new spare Engine being added to the Collateral, the
Appraised Value given to such new spare Engine in such initial Appraisal, in
each case at the Borrower’s election.
“Approved Fund” shall have the meaning given such term in Section 10.02(b).
“ARB Indebtedness” shall mean, with respect to the Borrower or any of its
Subsidiaries, without duplication, all Indebtedness or obligations of the
Borrower or such Subsidiary created or arising with respect to any limited
recourse revenue bonds issued for the purpose of financing or refinancing
improvements to, or the construction or acquisition of, airport and other
related facilities and equipment, the use or construction of which qualifies and
renders interest on such bonds exempt from certain federal or state taxes.
“Article 55 BRRD” shall mean Article 55 of Directive 2014/59/EU establishing a
framework for the recovery and resolution of credit institutions and investment
firms.
“ASG” shall mean Aviation Specialists Group Inc..
“Ascend” shall mean Ascend FG Advisory.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.02), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law , regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Banking Product Obligations” means, as applied to any Person, any direct or
indirect liability, contingent or otherwise, of such Person in respect of any
treasury, depository
5



--------------------------------------------------------------------------------



and cash management services, netting services and automated clearing house
transfers of funds services, including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith.
“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Bankruptcy Law” means the Bankruptcy Code or any similar federal or state law
for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.
“Board of Directors” means:
6



--------------------------------------------------------------------------------



(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;
(2) with respect to a partnership, the Board of Directors of the general partner
of the partnership;
(3) with respect to a limited liability company, the managing member or members,
manager or managers or any controlling committee of managing members or managers
thereof; and
(4) with respect to any other Person, the board or committee of such Person
serving a similar function.
“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.
“Borrowing” shall mean the incurrence, conversion or continuation of Loans of a
single Type made from all the Revolving Lenders on a single date and having, in
the case of Eurodollar Loans, a single Interest Period.
“Borrowing Base” shall mean, as of any date of determination, the sum of:
(a) 62.5% of the aggregate Appraised Value of the Pledged Slots and Pledged Gate
Leaseholds, plus
(b) 60.0% of the aggregate Appraised Value of the Flight Simulators included in
the Collateral at such time, plus
(c) 75.0% of the aggregate Appraised Value of the Pledged Engines, plus
(d) during the Initial Period, 65.0% of the aggregate Appraised Value of the
Pledged Aircraft that are Type I Aircraft, and thereafter, 60.0% of the
aggregate Appraised Value of the Pledged Aircraft that are Type I Aircraft, plus
(e) during the Initial Period, 65.0% of the aggregate Appraised Value of the
Pledged Aircraft that are Type II Aircraft, and thereafter, 60.0% of the
aggregate Appraised Value of the Pledged Aircraft that are Type II Aircraft,
plus
(f) during the Initial Period, 72.5% of the aggregate Appraised Value of the
Pledged Aircraft that are Type III Aircraft, and thereafter, 67.5% of the
aggregate Appraised Value of the Pledged Aircraft that are Type III Aircraft,
plus
(g) 75.0% of the aggregate Appraised Value of the Pledged Aircraft that are Type
IV Aircraft, plus
(h) 72.5% of the aggregate Appraised Value of the Pledged Spare Parts, plus
7



--------------------------------------------------------------------------------



(i) 60.0% of the aggregate Appraised Value of the Pledged Real Property Assets,
plus
(j) 25.0% of the aggregate Appraised Value of the Pledged Ground Support
Equipment, plus
(k) the sum of (i) 100% of the amount of cash and Cash Equivalents of the type
described in clause (1) of the definition thereof pledged at such time as
Collateral and (ii) 62.5% of the amount of Cash Equivalents of the type
described in clauses (2) through (11) of the definition thereof pledged at such
time as Collateral (excluding any cash used to Cash Collateralize LC Exposure
pursuant to Section 2.02(j));
determined (i) in the case of clauses (a)-(j) above, using the most recent
Appraisal delivered to the Administrative Agent in respect of the applicable
Collateral and (ii) in each case, excluding the Appraised Value of any
Collateral that is not Eligible Collateral; provided that, for purposes of
calculating the Borrowing Base as of any date of determination, (1) the
aggregate Appraised Value of the Pledged Slots included in the Borrowing Base on
such date shall be capped at 50.0% of the total Borrowing Base on such date, (2)
the aggregate Appraised Value of the Pledged Flight Simulators included in the
Borrowing Base on such date shall be capped at 15.0% of the total Borrowing Base
on such date, (3) the aggregate Appraised Value of the Pledged Real Property
Assets included in the Borrowing Base on such date shall be capped at 15.0% of
the total Borrowing Base on such date, (4) during the Initial Period, the
aggregate Appraised Value of the Pledged Aircraft that are Type I Aircraft
included in the Borrowing Base on such date shall be capped at 75.0% of the
total Borrowing Base on such date, and thereafter shall be capped at 50.0% of
the total Borrowing Base on such date, (5) the aggregate Appraised Value of the
Pledged Spare Parts included in the Borrowing Base on such date shall be capped
at 50.0% of the total Borrowing Base on such date, and (6) the aggregate
Appraised Value of the Pledged Ground Support Equipment included in the
Borrowing Base on such date shall be capped at 10.0% of the total Borrowing Base
on such date.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City, or Wilmington, Delaware are required or
authorized to remain closed (and, for a Letter of Credit, other than a day on
which the Issuing Lender issuing such Letter of Credit is closed); provided,
however, that when used in connection with the borrowing or repayment of a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits on the London interbank
market.
“Cape Town Convention” shall mean the official English language text of the
Convention on International Interests in Mobile Equipment, adopted on November
16, 2001 at a diplomatic conference in Cape Town, South Africa, and all
amendments, supplements and revisions thereto, as in effect in the United
States.
“Cape Town Treaty” shall mean, collectively, (a) the Cape Town Convention,
(b) the Aircraft Protocol, and (c) all rules and regulations (including but not
limited to the
8



--------------------------------------------------------------------------------



Regulations and Procedures for the International Registry) adopted pursuant
thereto and all amendments, supplements and revisions thereto.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized and reflected as a liability on a balance
sheet prepared in accordance with GAAP, and the Stated Maturity thereof shall be
the date of the last payment of rent or any other amount due under such lease
prior to the first date upon which such lease may be prepaid by the lessee
without payment of a penalty.
“Capital Markets Offering” means any offering of “securities” (as defined under
the Securities Act) in (a) a public offering registered under the Securities
Act, or (b) an offering not required to be registered under the Securities Act
(including, without limitation, a private placement under Section 4(2) of the
Securities Act, an exempt offering pursuant to Rule 144A and/or Regulation S of
the Securities Act and an offering of exempt securities).
“Capital Stock” means:
(1) in the case of a corporation, corporate stock;
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.
“Cash Collateralization” or “Cash Collateralized” shall have the meaning given
such term in Section 2.02(j).
“Cash Equivalents” means:
(1) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;
9



--------------------------------------------------------------------------------



(2) direct obligations of state and local government entities, in each case
maturing within one year from the date of acquisition thereof, which have a
rating of at least A- (or the equivalent thereof) from S&P or A3 (or the
equivalent thereof) from Moody’s;
(3) obligations of domestic or foreign companies and their subsidiaries
(including, without limitation, agencies, sponsored enterprises or
instrumentalities chartered by an Act of Congress, which are not backed by the
full faith and credit of the United States), including, without limitation,
bills, notes, bonds, debentures, and mortgage-backed securities, in each case
maturing within one year from the date of acquisition thereof;
(4) Investments in commercial paper maturing within 365 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the equivalent thereof) from S&P or P-2 (or the equivalent
thereof) from Moody’s;
(5) Investments in certificates of deposit (including Investments made through
an intermediary, such as the certificated deposit account registry service),
banker’s acceptances, time deposits, eurodollar time deposits and overnight bank
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any other commercial bank of recognized
standing organized under the laws of the United States or any State thereof that
has a combined capital and surplus and undivided profits of not less than $250.0
million;
(6) fully collateralized repurchase agreements with a term of not more than six
months for underlying securities that would otherwise be eligible for
investment;
(7) Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (1)
through (6) above. This could include, but not be limited to, money market funds
or short-term and intermediate bonds funds;
(8) money market funds that (A) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (B) are rated AAA (or
the equivalent thereof) by S&P and Aaa (or the equivalent thereof) by Moody’s
and (C) have portfolio assets of at least $5.0 billion;
(9) deposits available for withdrawal on demand with commercial banks organized
in the United States having capital and surplus in excess of $100.0 million;
10



--------------------------------------------------------------------------------



(10) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A- by S&P or A3 by
Moody’s; and
(11) any other securities or pools of securities that are classified under GAAP
as cash equivalents or short-term investments on a balance sheet.
“Change in Law” shall mean, after the Closing Date, (a) the adoption of any law,
rule or regulation after the Closing Date (including any request, rule,
regulation, guideline, requirement or directive promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III) or (b) compliance by any Lender
or Issuing Lender (or, for purposes of Section 2.14(b), by any lending office of
such Lender or Issuing Lender through which Loans and/or Letters of Credit are
issued or maintained or by such Lender’s or Issuing Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the Closing Date.
“Change of Control” means the occurrence of any of the following:
(1) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole to any Person (including any “person” (as that
term is used in Section 13(d)(3) of the Exchange Act)); or
(2) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above)) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Borrower (measured by
voting power rather than number of shares), other than (A) any such transaction
where the Voting Stock of the Borrower (measured by voting power rather than
number of shares) outstanding immediately prior to such transaction constitutes
or is converted into or exchanged for a majority of the outstanding shares of
the Voting Stock of such Beneficial Owner (measured by voting power rather than
number of shares), or (B) any merger or consolidation of the Borrower with or
into any Person (including any “person” (as defined above)) which owns or
operates (directly or indirectly through a contractual arrangement) a Permitted
Business (a “Permitted Person”) or a Subsidiary of a Permitted Person, in each
case, if immediately after such transaction no Person (including any “person”
(as defined above)) is the Beneficial Owner, directly or indirectly, of more
than 50% of the total Voting Stock of such Permitted Person (measured by voting
power
11



--------------------------------------------------------------------------------



rather than number of shares); provided that the occurrence of any Permitted
Parent Reorganization shall be deemed not to constitute a Change of Control.
“Change of Control Offer” shall have the meaning given such term in Section
2.12(g).
“Citibank” has the meaning set forth in the first paragraph of this Agreement.
“Closing Date” shall mean March 30, 2020.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” means (i) the assets and properties of the Grantors upon which
Liens have been granted to the Collateral Agent to secure the Obligations,
including without limitation any Additional Collateral and all of the
“Collateral” as defined in the Collateral Documents, but excluding all such
assets and properties released from such Liens pursuant to the applicable
Collateral Document, and (ii) each of the Letter of Credit Account and the
Collateral Proceeds Account, together with all amounts on deposit therein and
all proceeds thereof.
“Collateral Agent” shall have the meaning set forth in the first paragraph of
this Agreement.
“Collateral Coverage Ratio” shall mean, as of any date, the ratio of (i) the
Borrowing Base of the Eligible Collateral as of such date to (ii) the sum,
without duplication, of (x) the Total Revolving Extensions of Credit then
outstanding (other than LC Exposure that has been Cash Collateralized in
accordance with Section 2.02(j)), plus (y) the aggregate amount of all
Designated Hedging Obligations that constitute “Obligations” then outstanding
(such sum, the “Total Obligations”).
“Collateral Coverage Ratio Failure” shall have the meaning set forth in Section
6.09(a).
“Collateral Documents” shall mean, collectively, the Slot and Gate Security
Agreement, the Aircraft and Spare Engine Mortgage, the Spare Parts Security
Agreement (if executed and delivered by the Borrower hereunder), the Real
Property Mortgage (if executed and delivered by the Borrower hereunder), the
Account Control Agreements (if executed and delivered by the Borrower hereunder)
and other agreements, instruments or documents that create or purport to create
a Lien in favor of the Collateral Agent for the benefit of the Secured Parties,
in each case so long as such agreement, instrument or document shall not have
been terminated in accordance with its terms.
“Collateral Material Adverse Effect” shall mean a material adverse effect on the
value of the Collateral, taken as a whole.
12



--------------------------------------------------------------------------------



“Collateral Proceeds Account” shall mean a segregated account or accounts held
by or under the control of the Collateral Agent into which the Net Proceeds of
any Collateral Sale or Recovery Event may be deposited in accordance with the
provisions of this Agreement.
“Collateral Sale” shall mean any sale of Collateral or series of related sales
of Collateral having an Appraised Value in excess of $25,000,000.
“Commitment” shall mean, as to any Revolving Lender or Issuing Lender at any
time, the Revolving Commitment of such Revolving Lender or Issuing Lender, as
the case may be, at such time.
“Commitment Fee” shall have the meaning set forth in Section 2.20.
“Commitment Fee Rate” shall mean (a) prior to the first anniversary of the
Closing Date, [***]% per annum, and (b) thereafter [***] % per annum.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Core Collateral” shall include the following: (a) all of the Borrower’s slots
at LaGuardia Airport (other than Excluded Slots) and (b) at least eight (8)
Eligible Engines.
“Core Collateral Failure” shall mean, as of any date of determination following
the date that is 30 days after the Closing Date, the Collateral not including
the Core Collateral as of such date.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Credit Rating” means (a) in the case of Moody’s, the long-term senior unsecured
debt rating of the Borrower and (b) in the case of Fitch, the long-term issuer
default rating of such entity.
“Default” means any event that, unless cured or waived, is, or with the passage
of time or the giving of notice or both would be, an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
13



--------------------------------------------------------------------------------



“Defaulting Lender” shall mean, at any time, any Revolving Lender that (a) has
failed, within two (2) Business Day of the date required to be funded or paid by
it hereunder, to fund or pay (x) any portion of the Revolving Loans or (y) any
other amount required to be paid by it hereunder to the Administrative Agent or
any other Lender (or its banking Affiliates), unless, in the case of clause (x)
above, such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any other Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations (i) under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or (ii) generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
request by the Administrative Agent, any other Lender or the Borrower, acting in
good faith, to provide a confirmation in writing from an authorized officer or
other authorized representative of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans under this Agreement, which request shall only have been made
after the conditions precedent to borrowings have been met, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s, such other Lender’s or the Borrower’s, as
applicable, receipt of such confirmation in form and substance satisfactory to
it and the Administrative Agent, (d) has become, or has had its Parent Company
become, the subject of a Bankruptcy Event or Bail-In Action; provided that a
Revolving Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Revolving Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Revolving Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Revolving Lender (or such Governmental Authority) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Revolving Lender. If the
Administrative Agent determines that a Revolving Lender is a Defaulting Lender
under any of clauses (a) through (d) above, such Revolving Lender will be deemed
to be a Defaulting Lender upon notification of such determination by the
Administrative Agent to the Borrower, and the Revolving Lenders.
“Designated Banking Product Agreement” means any agreement evidencing Designated
Banking Product Obligations entered into by the Borrower and any Person that, at
the time such Person entered into such agreement, was a Lender or a banking
Affiliate of a Lender, in each case designated by the relevant Lender and the
Borrower, by written notice to the Administrative Agent, as a “Designated
Banking Product Agreement”; provided that, so long as any Revolving Lender is a
Defaulting Lender, such Revolving Lender shall not have any rights hereunder
with respect to any Designated Banking Product Agreement entered into while such
Revolving Lender was a Defaulting Lender.
“Designated Banking Product Obligations” means any Banking Product Obligations,
in each case as designated by any Lender (or a banking Affiliate thereof) and
the
14



--------------------------------------------------------------------------------



Borrower from time to time and agreed to by the Administrative Agent as
constituting “Designated Banking Product Obligations,” which notice shall
include (i) a copy of an agreement providing an agreed-upon maximum amount of
Designated Banking Product Obligations that can be included as Obligations, and
(ii) the acknowledgment of such Lender (or such banking Affiliate) that its
security interest in the Collateral securing such Designated Banking Product
Obligations shall be subject to the Loan Documents.
“Designated Hedging Agreement” means any Hedging Agreement entered into by the
Borrower and any Person that, at the time such Person entered into such Hedging
Agreement, was a Lender or an Affiliate of a Lender, as designated by the
relevant Lender (or Affiliate of a Lender) and the Borrower, by written notice
to the Administrative Agent, as a “Designated Hedging Agreement,” which notice
shall include a copy of an agreement providing for (i) a methodology agreed to
by the Borrower, such Lender or Affiliate of a Lender and the Administrative
Agent for reporting the outstanding amount of Designated Hedging Obligations
under such Designated Hedging Agreement from time to time, (ii) an agreed-upon
maximum amount of Designated Hedging Obligations under such Designated Hedging
Agreement that can be included as Obligations, and (iii) the acknowledgment of
such Lender or Affiliate of a Lender that its security interest in the
Collateral securing such Designated Hedging Obligations shall be subject to the
Loan Documents; provided that, after giving effect to such designation, the
aggregate agreed-upon maximum amount of all “Designated Hedging Obligations”
included as Obligations shall not exceed 10% of the original Total Revolving
Commitment in effect on the Closing Date in the aggregate; provided, further,
that so long as any Revolving Lender is a Defaulting Lender, such Revolving
Lender shall not have any rights hereunder with respect to any Designated
Hedging Agreement entered into while such Revolving Lender was a Defaulting
Lender.
“Designated Hedging Obligations” means, as applied to any Person, all Hedging
Obligations of such Person under Designated Hedging Agreements after taking into
account the effect of any legally enforceable netting arrangements included in
such Designated Hedging Agreements; it being understood and agreed that, on any
date of determination, the amount of such Hedging Obligations under any
Designated Hedging Agreement shall be determined based upon the “settlement
amount” (or similar term) as defined under such Designated Hedging Agreement or,
with respect to a Designated Hedging Agreement that has been terminated in
accordance with its terms, the amount then due and payable (exclusive of
expenses and similar payments but including any termination payments then due
and payable) under such Designated Hedging Agreement.
“Disposition” shall mean, with respect to any property, any sale, lease, sale
and leaseback, conveyance, transfer or other disposition thereof. The terms
“Dispose” and “Disposed of” shall have correlative meanings.
“Dollars” and “$” shall mean lawful money of the United States of America.
“Domestic Subsidiary” shall mean any Subsidiary of the Borrower that was formed
under the laws of the United States or any state of the United States or the
District of
15



--------------------------------------------------------------------------------



Columbia or that guarantees, or pledges any property or assets to secure, any
Obligations or Junior Secured Debt.
“DOT” shall mean the United States Department of Transportation and any
successor thereto.
“Downgrade Event” means the downgrading of the applicable Credit Rating of the
Borrower by any Rating Agency: (a) that is triggered as a result of the
announcement of any Change of Control, (b) by two notches below the applicable
Credit Rating that was in effect immediately prior to the announcement of such
Change of Control and (c) that occurs within 90 days (or as long as the
Borrower’s applicable Credit Rating is under publicly announced consideration
for a possible downgrade by such Rating Agency as a result of such announcement,
such longer period) after such Change of Control is announced.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Account” shall mean any Account owned by the Borrower or another
Grantor meeting the criteria and eligibility standards which are agreed upon by
the Borrower and the Administrative Agent at the time of the initial pledge of
Accounts to the Collateral Agent pursuant to the applicable Collateral Document.
“Eligible Aircraft” shall mean Airbus model A319, A320 or A321 family aircraft
(including any new engine option variants of any such aircraft), in each case
that are owned by the Borrower or any other applicable Grantor and that are
eligible for the benefits of Section 1110.
“Eligible Airport” means LaGuardia Airport or any other airport reasonably
acceptable to the Administrative Agent.
“Eligible Assignee” shall mean (a) a commercial bank having total assets in
excess of $1,000,000,000, (b) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein or invests therein and has total assets in excess
of $200,000,000 and whose becoming an assignee would not constitute
16



--------------------------------------------------------------------------------



a prohibited transaction under Section 4975 of the Code or Section 406 of ERISA,
(c) any Lender or any Affiliate of any Lender, provided that such Affiliate has
total assets in excess of $200,000,000, (d) an Approved Fund of any Lender,
provided that such Approved Fund has total assets in excess of $200,000,000, and
(e) any other financial institution reasonably satisfactory to the
Administrative Agent, provided that such financial institution has total assets
in excess of $200,000,000; provided, further, that so long as no Event of
Default has occurred and is continuing, no (i) airline, commercial air freight
carrier, air freight forwarder or entity engaged in the business of parcel
transport by air or (ii) Affiliate of any Person described in clause (i) above
(other than any Affiliate of such Person as a result of common control by a
Governmental Authority or instrumentality thereof, any Affiliate of such Person
who becomes a Lender with the consent of the Borrower in accordance with Section
10.02(b), and any Affiliate of such Person under common control with such Person
which Affiliate is not actively involved in the management and/or operations of
such Person), shall constitute an Eligible Assignee; provided; further, that
none of the Borrower, any Guarantor or any Affiliate of the Borrower or any
Guarantor, or any natural person (or a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of any natural
person) shall constitute an Eligible Assignee.
“Eligible Collateral” shall mean, on any date of determination, all Collateral
on which the Collateral Agent shall, as of such date, have, to the extent
purported to be created by the applicable Collateral Document, a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) and which is
otherwise subject only to Permitted Liens; provided, with respect to any
Collateral having an aggregate Appraised Value of 10% or more (determined on the
date such Collateral was added as Collateral) of the sum of the aggregate
Appraised Value of all Eligible Collateral plus Pledged Cash and Cash
Equivalents on which the Collateral Agent shall have been granted a valid and
perfected first priority Lien and/or mortgage (or comparable Lien) subject only
to Permitted Liens after the Closing Date in any individual transaction or
series of substantially simultaneous transactions, at any time when the
Administrative Agent shall not have received Appraisals, pursuant to Section
5.07 or otherwise pursuant to this Agreement, with respect to substantially all
of the existing Eligible Collateral within the 180-day period preceding the date
on which such Collateral is pledged (a “180-day Period”), such Collateral shall
not, solely for purposes of satisfying the conditions set forth in Section
6.09(c) in connection with any release of Collateral requested by the Borrower
pursuant to Section 6.09(c), constitute Eligible Collateral until the earlier of
(x) the date on which the Collateral Agent shall have held such Lien and/or
mortgage (or comparable Lien) for at least ninety (90) continuous days from the
grant or perfection thereof prior to its constituting Eligible Collateral or (y)
the date on which the Administrative Agent shall have received Appraisals
(including, for purposes of this clause (y), all Appraisals received during such
180-Day Period), as applicable, pursuant to Section 5.07 or otherwise pursuant
to this Agreement, with respect to substantially all of the other Collateral.
“Eligible Engine” shall mean any Engine (including any spare Engine) suitable
for installation on an Eligible Aircraft or any other Engine reasonably
acceptable to the Administrative Agent, in each case that are owned by the
Borrower or any other applicable Grantor, that are not subject to a sublease,
loan or similar arrangement, and that are eligible for the benefits of Section
1110.
17



--------------------------------------------------------------------------------



“Eligible Spare Parts” shall mean any Spare Parts and Appliances, in each case
that are owned by the Borrower or any other applicable Grantor and that are
eligible for the benefits of Section 1110.
“Engine” shall mean an engine used, or intended to be used, to propel an
Aircraft, including a part, appurtenance, and accessory of such Engine, except a
Propeller.
“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or legally binding agreements issued, promulgated or entered into by
or with any Governmental Authority, relating to the environment, preservation or
reclamation of natural resources, the handling, treatment, storage, disposal,
Release or threatened Release of, or the exposure of any Person (including
employees) to, any Hazardous Materials.
“Environmental Liability” shall mean any liability (including any liability for
damages, natural resource damage, costs of environmental investigation,
remediation or monitoring or costs, fines or penalties) resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment, disposal or the arrangement for disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement, lease or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
“Escrow Accounts” shall mean accounts of the Borrower or any Subsidiary, solely
to the extent any such accounts hold funds set aside by the Borrower or any
Subsidiary to manage the collection and payment of amounts collected, withheld
or incurred by the Borrower or such Subsidiary for the benefit of third parties
relating to: (a) federal income tax withholding and backup withholding tax,
employment taxes, transportation excise taxes and security related charges, (b)
any and all state and local income tax withholding, employment taxes and related
charges and fees and similar taxes, charges and fees, including, but not limited
to, state and local payroll withholding taxes, unemployment and supplemental
unemployment taxes, disability taxes, workman’s or workers’ compensation charges
and related charges and fees, (c) state and local taxes imposed on overall gross
receipts, sales and use taxes, fuel excise taxes and hotel occupancy taxes, (d)
passenger facility fees and charges collected on behalf of and owed to various
administrators, institutions, authorities, agencies and entities, (e) other
similar federal, state or local taxes, charges and fees (including without
limitation any amount required to be withheld or collected under applicable law)
and (f) other funds held in trust for, or otherwise pledged to or segregated for
the benefit of, an identified beneficiary; or (2) accounts, capitalized
18



--------------------------------------------------------------------------------



interest accounts, debt service reserve accounts, escrow accounts and other
similar accounts or funds established in connection with the ARB Indebtedness.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the LIBO Rate.
“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans
under the Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default” shall have the meaning given such term in Section 7.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Subsidiary” means each Subsidiary of the Borrower (or, following any
Permitted Parent Reorganization, the Parent) that is a captive insurance company
and is prohibited from becoming a Guarantor pursuant to applicable rules and
regulations.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower or any Guarantor hereunder or
under any Loan Document, (a) any Taxes based on (or measured by) its net income,
profits or capital, or any franchise taxes, imposed (i) by the United States of
America or any political subdivision thereof or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) as a result of a present or former connection between such
recipient and the jurisdiction imposing such Taxes (other than a connection
arising from such recipient’s having executed, delivered,
19



--------------------------------------------------------------------------------



enforced, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, or engaged in any other
transaction pursuant to, or enforced, this Agreement or any Loan Document, or
sold or assigned an interest in this Agreement or any Loan Document), (b) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which such recipient is located, (c) in the
case of a Lender, any withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.16(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (d) in the case of
a Lender, any withholding Tax that is attributable to such Lender’s failure to
deliver the documentation described in Section 2.16(f) or 2.16(g) and (e) any
U.S. withholding Tax that is imposed by reason of FATCA.
“Existing Engine Type” shall have the meaning given to such term in Section
5.07.
“Extended Revolving Commitment” shall have the meaning given to such term in
Section 2.28(a).
“Extension” shall have the meaning given to such term in Section 2.28(a).
“Extension Amendment” shall have the meaning given to such term in Section
2.28(c).
“Extension Offer” shall have the meaning given to such term in Section 2.28(a).
“Extension Offer Date” shall have the meaning given to such term in Section
2.28(a).
“FAA” shall mean the Federal Aviation Administration of the United States of
America and any successor thereto.
“FAA Slots” shall mean, in the case of airports in the United States, at any
time, the right and operational authority to conduct one Instrument Flight Rule
(as defined in Title 14) scheduled landing or take-off operation at a specific
time or during a specific time period at any airport at which landings or
take-offs are restricted, including, without limitation, slots and operating
authorizations, whether pursuant to FAA or DOT regulations or orders pursuant to
Title 14, Title 49 or other federal statutes now or hereinafter in effect.
“Facility” or “Revolving Facility” shall mean the Revolving Commitments and the
Revolving Loans made and Letters of Credit issued thereunder.
20



--------------------------------------------------------------------------------



“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement, any amended or successor provisions that are substantively
comparable thereto and not materially more onerous to comply with, any current
or future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it; provided that, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.
“Fees” shall collectively mean the Commitment Fees, the Upfront Fees, Letter of
Credit Fees and other fees referred to in Section 2.19.
“Fitch” shall mean Fitch Ratings Inc.
“Flight Simulators” shall mean the flight simulators and flight training devices
of the Borrower or any other applicable Grantor (including, without limitation,
any such simulators or training devices located on a Real Property Asset).
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” shall mean any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.
“GAAP” shall mean generally accepted accounting principles in the United States
of America, which are in effect from time to time, including those set forth in
the opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants, statements and
pronouncements of the Financial Accounting Standards Board, such other
statements by such other entity as have been approved by a significant segment
of the accounting profession and the rules and regulations of the SEC governing
the inclusion of financial statements in periodic reports required to be filed
pursuant to Section 13 of the Exchange Act, including opinions and
pronouncements in staff accounting bulletins and similar written statements from
the accounting staff of the SEC.
“Gate Leasehold” means, at any time, all of the right, title, privilege,
interest and authority, now held or hereafter acquired, of the Borrower or a
Guarantor in connection with the right to use or occupy space in an airport
terminal at any airport.
21



--------------------------------------------------------------------------------



“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank organization, or other entity exercising executive, legislative,
judicial, taxing or regulatory powers or functions of or pertaining to
government. Governmental Authority shall not include any Person in its capacity
as an Airport Authority.
“Grantor” shall mean the Borrower and any Guarantor that shall at any time
pledge Collateral under a Collateral Document.
“Ground Support Equipment” shall mean the equipment owned by the Borrower or, if
applicable, any other Grantor for crew and passenger ground transportation,
cargo, mail and luggage handling, catering, fuel/oil servicing, de-icing,
cleaning, aircraft maintenance and servicing, dispatching, security and motor
vehicles.
“Guarantee” means a guarantee (other than (a) by endorsement of negotiable
instruments for collection or (b) customary contractual indemnities, in each
case in the ordinary course of business), direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions).
“Guaranteed Obligations” shall have the meaning given such term in Section
9.01(a).
“Guarantors” shall mean, collectively, each Domestic Subsidiary of the Borrower
that becomes pursuant to Section 5.13, a party to the Guarantee contained in
Section 9. As of the Closing Date, there are no Guarantors.
“Guaranty Obligations” shall have the meaning given such term in Section
9.01(a).
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature that are regulated pursuant to,
or could reasonably be expected to give rise to liability under any
Environmental Law.
“Hedging Agreement” shall mean any agreement evidencing Hedging Obligations.
“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities of such Person under:
22



--------------------------------------------------------------------------------



(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates, fuel prices or other commodity prices,
but excluding (x) clauses in purchase agreements and maintenance agreements
pertaining to future prices and (y) fuel purchase agreements and fuel sales that
are for physical delivery of the relevant commodity.
“IATA” means the International Air Transport Association and any successor
thereto.
“Illegality Event” shall have the meaning given to such term in Section 2.29.
“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower (or, following
any Permitted Parent Reorganization, the Parent) for which (a) the assets of
such Subsidiary constitute no more than 10.0% of the total assets of the
Borrower (or, following any Permitted Parent Reorganization, the Parent) and its
Subsidiaries on a consolidated basis (determined as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements are
available to the Administrative Agent pursuant to Section 5.01) and (b) the
revenues of such Subsidiary account for no more than 10.0% of the total revenues
of the Borrower (or, following any Permitted Parent Reorganization, the Parent)
and its Subsidiaries on a consolidated basis for the twelve-month period ending
on the last day of the most recent fiscal quarter of the Borrower for which
financial statements are available to the Administrative Agent pursuant to
Section 5.01; provided that the total assets of all Immaterial Subsidiaries
shall not exceed, in the aggregate, (x) 15.0% of the total assets of the
Borrower (or, following any Permitted Parent Reorganization, the Parent) and its
Subsidiaries on a consolidated basis (determined as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements are
available to the Administrative Agent pursuant to Section 5.01) or (y) 15.0% of
the total revenues of the Borrower (or, following any Permitted Parent
Reorganization, the Parent) and its Subsidiaries on a consolidated basis for the
twelve-month period ending on the last day of the most recent fiscal quarter of
the Borrower for which financial statements are available to the Administrative
Agent pursuant to Section 5.01; provided, further that (i) a Subsidiary will not
be considered to be an Immaterial Subsidiary if it (1) directly or indirectly
guarantees, or pledges any property or assets to secure, any Obligations or
Junior Secured Debt or (2) owns any properties or assets that constitute
Collateral and (ii) if one or more Subsidiaries of the Borrower (or, following
any Permitted Parent Reorganization, the Parent) becomes an Immaterial
Subsidiary by operation of the preceding proviso, the Borrower shall be entitled
from time to time, in its sole discretion, to designate in writing to the
Administrative Agent one or more Subsidiaries of the Borrower (or, following any
Permitted Parent Reorganization, the Parent) as Subsidiaries that shall
constitute “Material Subsidiaries” (and cease to be Immaterial Subsidiaries), so
long as, after giving effect to such designation(s), all remaining Immaterial
Subsidiaries meet the requirements of the preceding proviso and the Borrower has
complied with the requirements of Section 5.13.
23



--------------------------------------------------------------------------------



“Increase Effective Date” shall have the meaning given such term in Section
2.27(a).
“Increase Joinder” shall have the meaning given such term in Section 2.27(c).
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1) in respect of borrowed money;
(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);
(3) in respect of banker’s acceptances;
(4) representing Capital Lease Obligations;
(5) representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed, but excluding in any event trade payables arising
in the ordinary course of business; or
(6) representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 – Derivatives and Hedging
and related interpretations to the extent such effects would otherwise increase
or decrease an amount of Indebtedness for any purpose under this Agreement as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
For the avoidance of doubt, Banking Product Obligations do not constitute
Indebtedness.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes imposed on or
with respect to any payments made by the Borrower or any Guarantor under this
Agreement or any other Loan Document.
“Indemnitee” shall have the meaning given such term in Section 10.04(b).
“Initial Appraisal” shall mean (a) with respect to the Aircraft or Engines, each
of the appraisals of MBA dated March 27, 2020, and the appraisal of ASG dated
March 27, 2020,
24



--------------------------------------------------------------------------------



(b) with respect to the Slots and Gate Leaseholds, the appraisal of MBA dated
March 27, 2020, and (c) with respect to the Flight Simulators, the appraisal of
MBA dated March 27, 2020.
“Initial Period” means the period commencing on, and including, the Closing Date
and ending on, and including, the date that is six months after the Closing
Date.
“Intercreditor Agreement” shall have the meaning given such term in Section
10.17.
“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” shall mean (a) as to any Eurodollar Loan having an
Interest Period of one, two or three months, the last day of such Interest
Period, (b) as to any Eurodollar Loan having an Interest Period of more than
three months, each day that is three months, or a whole multiple thereof, after
the first day of such Interest Period and the last day of such Interest Period
and (c) with respect to ABR Revolving Loans, the 15th Business Day following the
end of each March, June, September and December.
“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on (but excluding) the numerically
corresponding day (or if there is no corresponding day, the last day) in the
calendar month that is one, two, three or six months (or, if available to all
applicable Lenders and agreed to by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect in the related notice delivered pursuant
to Section 2.03 or 2.05; provided that (i) if any Interest Period would end on a
day which shall not be a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, and (ii) no Interest Period shall end later
than the applicable Termination Date.
“International Interest” shall mean an “international interest” as defined in
the Cape Town Treaty.
“International Registry” shall mean the “International Registry” as defined in
the Cape Town Treaty.
“Investments” means, with respect to any Person, all direct or indirect
investments made by such Person in other Persons (including Affiliates) in the
forms of loans (including Guarantees or other obligations), advances (but
excluding advance payments and deposits for goods and services in the ordinary
course of business) or capital contributions (excluding commission, travel and
similar advances to officers, employees and consultants made in the ordinary
course of business), purchases or other acquisitions for consideration of
Indebtedness, Equity Interests or other securities of other Persons, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP.
25



--------------------------------------------------------------------------------



“Issuing Lender” shall mean (i) Citibank (or any of its Affiliates reasonably
acceptable to the Borrower), in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.02(i),
and (ii) if Citibank’s Revolving Commitment is at any time less than
$60,000,000, any other Lender agreeing to act in such capacity, which other
Lender shall be reasonably satisfactory to the Borrower and the Administrative
Agent. Each Issuing Lender may, in its reasonable discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Lender
reasonably acceptable to the Borrower, which Affiliate shall agree in writing
reasonably acceptable to the Borrower to be bound by the provisions of the Loan
Documents applicable to an Issuing Lender, in which case the term “Issuing
Lender” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.
“Junior Lien Cap” means, as of any date of determination, the aggregate amount
of Junior Secured Debt that may be incurred by the Borrower and any Guarantor
such that, after giving pro forma effect to such incurrence and the application
of the net proceeds therefrom the Total Collateral Coverage Ratio shall be no
less than 1.0 to 1.0.
“Junior Secured Debt” shall mean Indebtedness that is secured by a Lien on
Collateral that is junior to the Liens securing the Obligations and permitted to
be secured by a Lien on Collateral under Section 6.06.
“Junior Secured Debt Documents” shall mean each indenture, credit agreement and
other agreements, instruments and notes evidencing Junior Secured Debt, and each
other agreement executed in connection therewith, as each may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof.
“LC Commitment” shall mean, with respect to any Issuing Lender, an amount equal
to the Revolving Commitment of such Issuing Lender from time to time.
“LC Disbursement” shall mean a payment made by an Issuing Lender pursuant to a
Letter of Credit issued by it.
“LC Exposure” shall mean, at any time, with respect to any Revolving Lender that
is an Issuing Lender, the sum of (i) the aggregate maximum undrawn amount of all
outstanding Letters of Credit issued by it at such time plus (ii) the aggregate
amount of all LC Disbursements made by it that have not yet been reimbursed by
or on behalf of the Borrower at such time; provided, that in the case of any
escalating Letter of Credit where the face amount thereof is subject to
escalation with no conditions, the applicable Issuing Lender’s LC Exposure with
respect to such Letter of Credit shall be determined by referring to the maximum
face amount to which such Letter of Credit may be so escalated.
“Lenders” shall have the meaning set forth in the first paragraph of this
Agreement.
“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.02, which letter of credit shall be (i) a standby letter of credit,
(ii) issued for general
26



--------------------------------------------------------------------------------



corporate purposes of the Borrower or any Subsidiary of the Borrower; provided
that in any case the account party of a Letter of Credit must be the Borrower,
(iii) denominated in Dollars and (iv) otherwise in such form as may be
reasonably approved from time to time by the Administrative Agent and the
applicable Issuing Lender.
“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Collateral Agent maintained at the
office of the Collateral Agent at Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19801 designated as the “Spirit Pledge Account” that shall
be used solely for the purposes set forth herein.
“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.21.
“LIBO Rate” shall mean, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum which appears on the page of
the Bloomberg Screen which displays the London interbank offered rate
administered by ICE Benchmark Administration Limited (such page currently being
the LIBOR01 page) or any successor to or substitute for such service, providing
rate quotations comparable to those currently provided on such page of such
service, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to Dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for Dollar deposits with a maturity comparable to such Interest Period; provided
that, if negative, the LIBO Rate shall be deemed to be 0% for purposes of this
Agreement.
“LIBO Rate Loan” means a Loan that bears interest at a rate based on the LIBO
Rate.
“LIBOR Successor Rate” shall have the meaning given to such term in Section
2.09(b).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law (but
excluding any lease, sublease, use or license agreement or swap agreement or
similar arrangement by any Grantor described in clause (e) or (f) of the
definition of “Permitted Disposition”), including any conditional sale or other
title retention agreement, any option or other agreement to sell or give a
security interest in and, except in connection with any Qualified Receivables
Transaction, any agreement to give any financing statement under the UCC (or
equivalent statutes) of any jurisdiction.
“Liquidity” shall mean the sum of (i) all unrestricted cash, Cash Equivalents
and “short-term investment securities” (as referred to in the Borrower’s Annual
Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form
8-K and/or other public filings with the SEC) of the Borrower and its
Subsidiaries (excluding, for the avoidance of doubt, any cash or Cash
Equivalents held in accounts subject to Account Control Agreements or otherwise
27



--------------------------------------------------------------------------------



then pledged to secure any Indebtedness other than the Obligations), and (ii)
the aggregate principal amount committed and available to be drawn by the
Borrower and its Subsidiaries (taking into account all borrowing base
limitations, collateral coverage requirements or other restrictions on borrowing
availability) under all revolving credit facilities (including this Facility) of
the Borrower and its Subsidiaries; provided, that no more than $200,000,000 of
Liquidity under the foregoing clause (ii) may be derived from undrawn
Commitments under this Facility at any given time; provided, further, that, as
of any date of determination, any Liquidity contributed by Subsidiaries of the
Borrower that are not also Guarantors on such date that is in excess of 10% of
the total Liquidity shall, in each case, be excluded from the calculation of
Liquidity on such date.
“Loan Request” shall mean a request by the Borrower, executed by a Responsible
Officer of the Borrower, for a Loan in accordance with Section 2.03 in
substantially the form of Exhibit D.
“Loans” shall mean the Revolving Loans.
“Loan Documents” shall mean this Agreement, the Collateral Documents, any
Intercreditor Agreement and any other instrument or agreement (which is
designated as a Loan Document therein) executed and delivered by the Borrower or
a Guarantor to the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender, in each case, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time in
accordance with the terms hereof.
“Margin Stock” shall have the meaning given such term in Section 3.11(a).
“Material Adverse Change” shall mean any event, development or circumstance that
has had or would reasonably be expected to have a Material Adverse Effect.
“Material Adverse Effect” shall mean (i) a material adverse effect on (a) the
consolidated business, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents or the rights or remedies of the Administrative Agent, the
Collateral Agent and the Lenders thereunder, or (c) the ability of the Borrower
and the Guarantors, collectively, to pay the Obligations or (ii) a Collateral
Material Adverse Effect.
“Material Indebtedness” shall mean Indebtedness of the Borrower or one or more
Guarantors (other than the Loans and obligations relating to Letters of Credit)
outstanding under the same agreement in a principal amount exceeding
$100,000,000.
“MBA” shall mean Morten, Beyer and Agnew.
“Minimum Extension Condition” shall have the meaning given such term in Section
2.28(b).
“Moody’s” shall mean Moody’s Investors Service, Inc.
28



--------------------------------------------------------------------------------



“Mortgaged Collateral” shall mean all of the “Collateral” as defined in the
Aircraft and Spare Engine Mortgage (including as supplemented by any Mortgage
Supplement).
“Net Proceeds” means the aggregate cash and Cash Equivalents received by the
Borrower or any of its Subsidiaries in respect of any Collateral Sale
(including, without limitation, any cash or Cash Equivalents received in respect
of or upon the sale or other disposition of any non-cash consideration received
in any Collateral Sale) or Recovery Event, net of: (a) the direct costs and
expenses relating to such Collateral Sale and incurred by the Borrower or a
Subsidiary (including the sale or disposition of such non-cash consideration) or
any such Recovery Event, including, without limitation, legal, accounting and
investment banking fees, and sales commissions, and any relocation expenses
incurred as a result of the Collateral Sale or Recovery Event, taxes paid or
payable as a result of the Collateral Sale or Recovery Event, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements; (b) any reserve for adjustment or indemnification
obligations in respect of the sale price of such asset or assets established in
accordance with GAAP; and (c) any portion of the purchase price from a
Collateral Sale placed in escrow pursuant to the terms of such Collateral Sale
(either as a reserve for adjustment of the purchase price, or for satisfaction
of indemnities in respect of such Collateral Sale) until the termination of such
escrow.
“Net Proceeds Amount” shall have the meaning given such term in Section 2.12(a).
“New Lender” shall have the meaning given such term in Section 2.27(a).
“Non-Defaulting Lender” shall mean, at any time, a Revolving Lender that is not
a Defaulting Lender.
“Non-Extending Lender” shall have the meaning given such term in Section
10.08(g).
“Objection Notice” shall have the meaning given such term in Section 2.09(b).
“Obligations” shall mean the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and interest accruing after
the filing of any petition of bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
the Loans, the Designated Hedging Obligations, the Designated Banking Product
Obligations, and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent any Issuing Lender or any Lender (or
(i) in the case of Designated Hedging Obligations, any obligee with respect to
such designated Hedging Obligations who was a Lender or an Affiliate of a Lender
when the related Designated Hedging Agreement was entered into, or (ii) in the
case of Designated Banking Product Obligations, any obligee with respect to such
Designated Banking Product Obligations who was a Lender or a banking Affiliate
of any Lender at the time the related Designated Banking Product Agreement was
entered into), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which arise under this
Agreement or any other Loan
29



--------------------------------------------------------------------------------



Document, whether on account of principal, interest, reimbursement obligations,
fees, indemnities, out-of-pocket costs, and expenses (including all fees,
charges and disbursements of counsel to any Agent, any Issuing Lender or any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise; provided, however, that the aggregate amount of all Designated
Hedging Obligations (valued in accordance with the definition thereof) at any
time outstanding that shall be included as “Obligations” shall not exceed 10% of
the original Total Revolving Commitment in effect on the Closing Date; provided,
further, that in no event shall the Obligations include Excluded Swap
Obligations.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“One-Month LIBOR” means, for any day, the rate for deposits in Dollars for a
one-month period appearing on the Bloomberg Screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) as of 11:00 a.m., London time, on
such day; provided that, if such rate shall be less than zero or the
circumstances contemplated by Section 2.09(a) have occurred and are continuing,
then in either such case the One-Month LIBOR shall be deemed to be zero for
purposes of this Agreement.
“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the Treasurer, any Assistant Treasurer, the Controller, the
Secretary or any Vice-President of such Person.
“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Officer of the Borrower.
“Other Taxes” shall mean any and all present or future court stamp, mortgage,
intangible, recording, filing or documentary taxes or any other similar charges
or similar levies arising from any payment made hereunder or from the execution,
performance, delivery, registration of or enforcement of this Agreement or any
other Loan Document.
“Outstanding Letters of Credit” shall have the meaning given such term in
Section 2.02(j).
“Parent Company” means, with respect to a Revolving Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Revolving Lender, and/or any Person owning, beneficially or of record, directly
or indirectly, a majority of the shares of such Revolving Lender.
“Parent’s Domestic Subsidiary” shall mean, following any Permitted Parent
Reorganization, any Subsidiary of the Parent that was formed under the laws of
the United States or any state of the United States or the District of Columbia
or that guarantees, or pledges any property or assets to secure, any Obligations
or Junior Secured Debt.
30



--------------------------------------------------------------------------------



“Participant” shall have the meaning given such term in Section 10.02(d).
“Participant Register” shall have the meaning given such term in Section
10.02(d).
“Patriot Act” shall mean the USA PATRIOT Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001 and any subsequent legislation that amends
or supplements such Act or any subsequent legislation that supersedes such Act.
“Payroll Accounts” shall mean depository accounts used only for payroll.
“Permitted Business” means any business that is the same as, or reasonably
related, ancillary, supportive or complementary to, or a reasonable extension
of, the business in which the Borrower and its Subsidiaries are engaged on the
date of this Agreement.
“Permitted Disposition” shall mean any of the following:
a.the Disposition of Collateral permitted under the applicable Collateral
Documents;
b.the Disposition of cash or Cash Equivalents constituting Collateral in
exchange for other cash or Cash Equivalents constituting Collateral and having
reasonably equivalent value therefor; provided that this clause (b) shall not
permit any Disposition of the Letter of Credit Account or any amounts on deposit
therein;
c.sales or dispositions of surplus, obsolete, negligible or uneconomical assets
no longer used in the business of the Borrower and the other Grantors, including
returns of Slots to the FAA;
d.Dispositions of Collateral among the Grantors (including any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.13); provided that:
i.such Collateral remains at all times subject to a Lien with the same priority
and level of perfection as was the case immediately prior to such Disposition
(and otherwise subject only to Permitted Liens) in favor of the Collateral Agent
for the benefit of the Secured Parties following such Disposition,
ii.concurrently therewith, the Grantors shall execute any documents and take any
actions reasonably required to create, grant, establish, preserve or perfect
such Lien in accordance with the other provisions of this Agreement or the
Collateral Documents,
iii.concurrently therewith or promptly thereafter, the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties, shall receive an
Officer’s Certificate, with respect to the matters described in clauses (i) and
(ii) hereof and, if reasonably requested by the Administrative Agent, an opinion
of counsel to the Borrower (which may be in-house counsel) as to the validity
and perfection of such Lien on the
31



--------------------------------------------------------------------------------



Collateral, in each case in form and substance reasonably satisfactory to the
Administrative Agent,
iv.concurrently with any Disposition of Collateral to any Person that shall
become a Grantor simultaneous with such Disposition in the manner contemplated
by Section 5.13, such Person shall have complied with the requirements of
Section 5.13(b); provided further that this clause (d) shall not permit any
Disposition of the Letter of Credit Account or any amounts on deposit therein,
and
v.the preceding provisions of clauses (i) through (iv) shall not be applicable
to any Disposition resulting from a merger or consolidation permitted by Section
6.10; and
e. abandonment of Slots and Gate Leaseholds; provided that such abandonment is
(A) in connection with the downsizing of any hub or facility which does not
materially and adversely affect the business of the Borrower and its
Subsidiaries, taken as a whole, (B) in the ordinary course of business
consistent with past practices and does not materially and adversely affect the
business of the Borrower and its Subsidiaries, taken as a whole, (C) reasonably
determined by the Borrower to relate to Collateral of de minimis value or
surplus to the Borrower’s needs or (D) required by the DOT, the FAA or other
Governmental Authority and, in the case of any such abandonment under this
clause (i), does not have a Collateral Material Adverse Effect,
ii.exchange of FAA Slots in the ordinary course of business that in the
Borrower’s reasonable judgment are of reasonably equivalent value (so long as
the FAA Slots received in such exchange are concurrently pledged as Additional
Collateral and constitute Eligible Collateral, and such exchange would not
result in a Collateral Material Adverse Effect),
iii.the termination of leases or subleases or airport use or license agreements
in the ordinary course of business to the extent such terminations do not have a
Collateral Material Adverse Effect, or
iv.any other lease or sublease of, or use or license agreements with respect to,
assets and properties that constitute Slots or Gate Leaseholds in the ordinary
course of business and swap agreements or similar arrangements with respect to
Slots in the ordinary course of business and which lease, sublease, use or
license agreement or swap agreement or similar arrangement (A) has a term of one
year or less, or does not extend beyond two comparable IATA traffic seasons (and
contains no option to extend beyond either of such periods), (B) has a term
(including any option period) longer than allowed in clause (A); provided,
however, that (x) in the case of each transaction pursuant to this clause (B),
an Officer’s Certificate is delivered to the Administrative Agent concurrently
with or promptly after the applicable Grantor’s entering into any such
transaction that (i) immediately after giving effect to such transaction the
Collateral Coverage Ratio (excluding, for purposes of calculating such ratio,
the proceeds of such transaction and the intended use thereof) would be no less
than 1.0 to 1.0, (ii) the Collateral Agent’s Liens on Collateral subject to such
lease, sublease, use, license agreement or swap or
32



--------------------------------------------------------------------------------



similar arrangement are not materially adversely affected (it being understood
that no Permitted Lien shall be deemed to have such an effect) and (iii) no
Event of Default exists at the time of such transaction, and (y) immediately
after giving effect to any transaction pursuant to this clause (B), the
aggregate Appraised Value of Collateral subject to transactions covered by this
clause (B) shall not exceed $30,000,000, (C) is for purposes of operations by
another airline operating under a brand associated with the Borrower or
otherwise operating routes at the Borrower’s direction under a code share
agreement, capacity purchase agreement, pro-rate agreement or similar
arrangement between such airline and the Borrower or (D) is subject and
subordinated to the rights (including remedies) of the Collateral Agent under
the applicable Collateral Documents on terms reasonably satisfactory to the
Administrative Agent; and
f.the lease or sublease of assets and properties in the ordinary course of
business; provided that, the rights of the lessee or sublessee shall be
subordinated to the rights (including remedies) of the Collateral Agent under
the applicable Collateral Document on terms reasonably satisfactory to the
Administrative Agent.
“Permitted Liens” means:
(1) Liens held by the Collateral Agent securing the Obligations;
(2) Liens securing Junior Secured Debt in an aggregate principal amount (as of
the date of incurrence of any such Junior Secured Debt and after giving pro
forma effect to the application of the net proceeds therefrom), not exceeding
the Junior Lien Cap, provided that such Liens shall (x) rank junior to the Liens
in favor of the Collateral Agent securing the Obligations and (y) be subject to
an Intercreditor Agreement reasonably acceptable to the Administrative Agent,
the Collateral Agent, the Required Lenders and the Borrower;
(3) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;
(4) Liens imposed by law, including carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business;
(5) Liens arising by operation of law in connection with judgments, attachments
or awards which do not constitute an Event of Default hereunder;
(6) Liens created for the benefit of (or to secure) the Obligations or any
Guaranty Obligations;
(7) (A) any overdrafts and related liabilities arising from treasury, netting,
depository and cash management services or in connection with any automated
clearing house transfers of funds, in each case as it relates to cash or Cash
Equivalents, if any, and (B) Liens arising by operation of law or that are
contractual rights of set-off in favor of the
33



--------------------------------------------------------------------------------



depository bank or securities intermediary in respect of the Letter of Credit
Account or the Collateral Proceeds Account;
(8) licenses, sublicenses, leases and subleases by any Grantor as they relate to
any aircraft, airframe, engine, Mortgaged Collateral or any Additional
Collateral and to the extent (A) such licenses, sublicenses, leases or subleases
do not interfere in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole, and in each case, such license, sublicense,
lease or sublease is to be subject and subordinate to the Liens granted to the
Collateral Agent pursuant to the Collateral Documents, and in each case, would
not result in a Collateral Material Adverse Effect or (B) otherwise expressly
permitted by the Collateral Documents;
(9) salvage or similar rights of insurers, in each case as it relates to any
aircraft, airframe, engine, Mortgaged Collateral or any Additional Collateral,
if any;
(10) in each case as it relates to any aircraft, Liens on appliances, parts,
components, instruments, appurtenances, furnishings and other equipment
installed on such aircraft and separately financed by a Grantor, to secure such
financing;
(11) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary of the Borrower with respect to obligations that do not exceed in the
aggregate $7,500,000 at any one time outstanding;
(12) Liens on Collateral permitted under the Collateral Document granting a Lien
on such Collateral; and
(13) Easements (including reciprocal easement agreements), rights-of-way,
building, zoning and similar restrictions, utility agreements, covenants,
reservations, restrictions, encroachments, charges, and other similar
encumbrances or title defects incurred, leases or subleases, licenses or
sublicenses, or occupancy agreements granted to others, whether or not of record
and whether now in existence or hereafter entered into, in the ordinary course
of business, which do not in the aggregate materially interfere with the
ordinary conduct of the business of the Borrower and its Subsidiaries, taken as
a whole.
“Permitted Parent Reorganization” shall mean the entry by the Borrower into any
reorganization pursuant to Section 251(g) of the General Corporation Law of the
State of Delaware pursuant to which a new holding company structure is
implemented above the Borrower; provided that upon such reorganization any new
holding company (such holding company, the “Parent”) and each Parent’s Domestic
Subsidiary (other than the Borrower, any Immaterial Subsidiary, any Excluded
Subsidiary and any Receivables Subsidiary) shall become a Guarantor pursuant to
Section 5.13 of this Agreement.
“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization, Airport Authority or Governmental
Authority or any agency or political subdivision thereof.
34



--------------------------------------------------------------------------------



“Pledged Aircraft” means, as of any date, the Eligible Aircraft included in the
Collateral as of such date.
“Pledged Cash and Cash Equivalents” means, as of any date, the amount of cash
and Cash Equivalents included in the Collateral as of such date.
“Pledged Engines” means, as of any date, the Eligible Engines included in the
Collateral as of such date.
“Pledged Gate Leaseholds” means, as of any date, the Gate Leaseholds included in
the Collateral as of such date.
“Pledged Ground Support Equipment” means, as of any date, the Ground Support
Equipment included in the Collateral as of such date.
“Pledged Real Property Assets” means, as of any date, the Real Property Assets
included in the Collateral as of such date.
“Pledged Slots” means, as of any date, the Slots included in the Collateral as
of such date.
“Pledged Spare Parts” means, as of any date, the Eligible Spare Parts included
in the Collateral as of such date.
“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by Citibank, as its prime rate in effect at its principal office in
New York City (the Prime Rate not being intended to be the lowest rate of
interest charged by Citibank in connection with extensions of credit to
debtors); each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
“Professional User” shall have the meaning given it in the Regulations and
Procedures for the International Registry.
“Propeller” shall mean any propeller, including any part, appurtenance, and
accessory of a propeller.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Put Exposure” means the principal amount of Loans, LC Exposure and unused
Revolving Commitments that Lenders have elected be prepaid, discharged and
terminated, respectively, pursuant to Section 2.12(g) in response to a Change of
Control Offer.
“QEC Kits” means the quick engine change kits of any Grantor.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
35



--------------------------------------------------------------------------------



“QFC Credit Support” has the meaning assigned to it in Section 10.20.
“Qualified Receivables Transaction” means any transaction or series of
transactions entered into by the Borrower or any of its Subsidiaries pursuant to
which the Borrower or any of its Subsidiaries sells, conveys or otherwise
transfers to (a) a Receivables Subsidiary or any other Person (in the case of a
transfer by the Borrower or any of its Subsidiaries) and (b) any other Person
(in the case of a transfer by a Receivables Subsidiary), or grants a security
interest in, any accounts receivable (whether now existing or arising in the
future) of the Borrower or any of its Subsidiaries, and any assets related
thereto including, without limitation, all Equity Interests and other
investments in the Receivables Subsidiary, all collateral securing such accounts
receivable, all contracts and all guarantees or other obligations in respect of
such accounts receivable, proceeds of such accounts receivable and other assets
which are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving accounts receivable, other than assets that constitute Collateral or
proceeds of Collateral.
“Qualified Replacement Assets” means Additional Collateral of any of the types
described in clauses (b), (c), and (d) of the definition of “Additional
Collateral”.
“Rating Agency” means Moody’s or Fitch.
“Real Property Assets” shall mean those parcels of real property owned in fee or
ground leased by the Borrower or any other Grantor designated by the Borrower
and together with, in each case, all of Borrower’s or Grantor’s (as applicable)
right, title and interest in and to all buildings, improvements, facilities,
appurtenant fixtures and equipment, easements and other property and rights
incidental or appurtenant to the ownership or ground leasing of such parcel of
real property. Notwithstanding the foregoing, no real property located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or other applicable agency, in accordance with any of (i) the
National Flood Insurance Reform Act of 1994 (which comprehensively revised the
National Flood Insurance Act of 1968 and the Flood Disaster Protection Act of
1973) as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto or (iii) the Biggert-Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto, shall be
a Real Property Asset for purposes hereof.
“Real Property Mortgages” shall mean the mortgages, deeds of trust and other
security documents granting a Lien on any Real Property Assets of the Borrower
or any Grantor, together with its interest in such property, to secure the
Obligations, each in a form reasonably satisfactory to the Administrative Agent
and the Collateral Agent.
“Receivables Subsidiary” means a Subsidiary of the Borrower which engages in no
activities other than in connection with the financing of accounts receivable
and which is designated by the Board of Directors of the Borrower (as provided
below) as a Receivables Subsidiary (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (1) is guaranteed by the
Borrower or any Subsidiary of the Borrower (other than comprising a pledge of
the Capital Stock or other interests in such Receivables Subsidiary (an
36



--------------------------------------------------------------------------------



“incidental pledge”), and excluding any guarantees of obligations (other than
the principal of, and interest on, Indebtedness) pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with a Qualified Receivables Transaction), (2) is
recourse to or obligates the Borrower or any Subsidiary of the Borrower in any
way other than through an incidental pledge or pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with a Qualified Receivables Transaction or (3) subjects
any property or asset of the Borrower or any Subsidiary of the Borrower (other
than accounts receivable and related assets as provided in the definition of
“Qualified Receivables Transaction”), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to representations,
warranties, covenants and indemnities entered into in the ordinary course of
business in connection with a Qualified Receivables Transaction, (b) with which
neither the Borrower nor any Subsidiary of the Borrower has any material
contract, agreement, arrangement or understanding (other than pursuant to the
Qualified Receivables Transaction) other than (i) on terms no less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from Persons who are not Affiliates of the Borrower, and (ii) fees payable in
the ordinary course of business in connection with servicing accounts receivable
and (c) with which neither the Borrower nor any Subsidiary of the Borrower has
any obligation to maintain or preserve such Subsidiary’s financial condition,
other than a minimum capitalization in customary amounts, or to cause such
Subsidiary to achieve certain levels of operating results. Any such designation
by the Board of Directors of the Borrower will be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors of the Borrower giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing conditions.
“Recovery Event” shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any Collateral or any Event of Loss (as defined in the related Collateral
Document pursuant to which a security interest in such Collateral is granted to
the Collateral Agent, if applicable).
“Register” shall have the meaning set forth in Section 10.02(b)(iv).
“Regulations and Procedures for the International Registry” shall mean the
official English language text of the International Registry Procedures and
Regulations issued by the Supervisory Authority (as defined in the Cape Town
Convention) pursuant to the Aircraft Protocol.
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.
“Release” shall have the meaning specified in Section 101(22) of the
Comprehensive Environmental Response Compensation and Liability Act.
“Replacement Facility” shall have the meaning set forth in Section 2.12(h).
37



--------------------------------------------------------------------------------



“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
Total Revolving Commitments then in effect or, if the Revolving Commitments have
been terminated, the Total Revolving Extensions of Credit then outstanding. The
Revolving Extensions of Credit, outstanding Loans and Commitments of any
Defaulting Lender shall be disregarded in determining the “Required Lenders” at
any time.
“Responsible Officer” means an Officer.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments.
“Revolving Commitment” shall mean the commitment of each Revolving Lender to
make Revolving Loans and, if such Revolving Lender is an Issuing Lender, to
issue Letters of Credit, hereunder in an aggregate principal not to exceed the
amount set forth under the heading “Revolving Commitment” opposite its name in
Annex A hereto or in the Assignment and Acceptance pursuant to which such
Revolving Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The aggregate amount of the Total Revolving
Commitments as of the Closing Date is $.
“Revolving Commitment Percentage” shall mean, at any time, with respect to each
Revolving Lender, the percentage obtained by dividing its Revolving Commitment
at such time by the Total Revolving Commitment (or, if the Revolving Commitments
have been terminated, the Revolving Extensions of Credit of such Revolving
Lender at such time by the Total Revolving Extensions of Credit at such time).
“Revolving Extensions of Credit” shall mean, as to any Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Loans held by such Lender then outstanding and (b) if such Lender is
an Issuing Lender, such Lender’s LC Exposure then outstanding.
“Revolving Facility Maturity Date” shall mean, with respect to any (a) Revolving
Commitments that have not been extended pursuant to Section 2.28, March 30, 2022
and (b) Extended Revolving Commitments, the final maturity date therefor as
specified in the applicable Extension Offer accepted by the respective Revolving
Lender or Revolving Lenders.
“Revolving Facility Termination Date” shall mean the earlier to occur of (a) the
Revolving Facility Maturity Date with respect to the applicable Revolving
Commitments, (b) the acceleration of the Loans (if any) and the termination of
the Revolving Commitments in accordance with the terms hereof and (c) the
termination of the applicable Revolving Commitments as a whole pursuant to
Section 2.11.
“Revolving Lender” shall mean each Lender having a Revolving Commitment.
38



--------------------------------------------------------------------------------



“Revolving Loan” shall have the meaning set forth in Section 2.01(a).
“Revolving Loan Percentage” shall mean, with respect to each Revolving Lender,
determined as of the date of each advance of a Revolving Loan and prior to
giving effect thereto, the percentage determined by dividing (i) the Revolving
Commitment of such Revolving Lender minus the Revolving Extensions of Credit of
such Revolving Lender by (ii) the Total Revolving Commitments minus the Total
Revolving Extensions of Credit.
“Sale of a Grantor” means, with respect to any Collateral, an issuance, sale,
lease, conveyance, transfer or other disposition of the Capital Stock of the
applicable Grantor that owns such Collateral other than (1) an issuance of
Equity Interests by a Grantor to the Borrower or another Subsidiary of the
Borrower, and (2) an issuance of directors’ qualifying shares.
“Sanctioned Country” means, at any time, a country, territory or region which is
itself the subject or target of any Sanctions, which as of the Closing Date
include Crimea, Cuba, Iran, North Korea and Syria.
“Sanctioned Person” means, at any time, (a) a Person which is subject or target
of any Sanctions or (b) any Person owned or controlled by any such Person or
Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.
“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
“SEC” shall mean the United States Securities and Exchange Commission.
“Section 1110” means 11 U.S.C. Section 1110 of the Bankruptcy Code or any
successor or analogous section of the federal bankruptcy law in effect from time
to time.
“Secured Parties” shall mean the Agents, the Issuing Lenders, the Lenders and
all other holders of Obligations.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Significant Subsidiary” means any Subsidiary of the Borrower that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Agreement.
“Slot” means (a) in the case of airports outside the United States, at any time,
the right and operational authority to conduct one landing or takeoff at a
specific time or during a specific time period, or (b) in the case of airports
in the United States, FAA Slots.
39



--------------------------------------------------------------------------------



“Slot and Gate Security Agreement” shall mean that certain Slot and Gate
Security Agreement, in substantially the form of Exhibit F, entered into by the
Borrower and the Collateral Agent, as the same may be amended, restated,
modified, supplemented, extended or amended and restated from time to time.
“Spare Parts” shall mean all accessories, appurtenances, or parts of an Aircraft
(except an Engine or Propeller), Engine (except a Propeller), Propeller, or
Appliance, that are to be installed at a later time in an Aircraft, Engine,
Propeller or Appliance.
“Spare Parts Security Agreement” means the Mortgage and Security Agreement
(Spare Parts), entered into by the Borrower and the Collateral Agent, as the
same may be amended, restated, modified, supplemented, extended or amended and
restated from time to time.
“Spirit” means Spirit Airlines, Inc., a Delaware Corporation.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.
“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
reserve percentage.
“Stored” shall mean, as to any Aircraft or Engine, that such Aircraft or Engine
has been stored (a) with a low expectation of a return to service within the one
year following commencement of such storage and (b) in a manner intended to
minimize the rate of environmental degradation of the structure and components
of such Aircraft or Engine (as the case may be) during such storage.
“Subsidiary” shall mean, with respect to any Person
        (1) any corporation, association or other business entity (other than a
partnership, joint venture or limited liability company) of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or
40



--------------------------------------------------------------------------------



stockholders’ agreement that effectively transfers voting power) to vote in the
election of directors, managers or trustees of the corporation, association or
other business entity is at the time of determination owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person (or a combination thereof); and
        (2) any partnership, joint venture or limited liability company of which
(A) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general and limited partnership interests, as applicable,
are owned or controlled, directly or indirectly, by such Person or one or more
of the other Subsidiaries of such Person or a combination thereof, whether in
the form of membership, general, special or limited partnership interests or
otherwise and (B) such Person or any Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.
“Survey” shall mean a survey of any Real Property Asset (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Real Property Asset is located, (ii)
dated (or redated) not earlier than nine months prior to the date of delivery
thereof unless there shall have occurred within nine months prior to such date
of delivery any material exterior construction on the site of such Real Property
Asset or any material easement, right of way or other interest in the Real
Property Asset has been granted or become effective through operation of law or
otherwise with respect to such Real Property Asset which, in either case, can be
depicted on a survey, in which events, as applicable, such survey shall be dated
(or redated) within a reasonable period after the completion of such
construction or if such construction shall not have been completed as of such
date of delivery, not earlier than 30 days prior to such date of delivery, or
after the grant or effectiveness of any such easement, right of way or other
interest in the Real Property Asset, (iii) certified by the surveyor (in a
manner reasonably acceptable to the Administrative Agent) to the Collateral
Agent, and the Title Company, (iv) complying in all respects with the minimum
detail requirements of the American Land Title Association as such requirements
are in effect on the date of preparation of such survey and (v) sufficient for
the Title Company to remove all standard survey exceptions from the title
insurance policy (or commitment) relating to such Real Property Asset (other
than a “read-in” of the applicable Survey) and issue the endorsements of the
type required by Section 5.12 or (b) otherwise reasonably acceptable to the
Administrative Agent.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” shall mean, with respect to any Revolving Loans, the
Revolving Facility Termination Date applicable to the related Revolving
Commitments.
41



--------------------------------------------------------------------------------



“Title 14” means Title 14 of the U.S. Code of Federal Regulations, including
Part 93, Subparts K and S thereof, as amended from time to time or any successor
or recodified regulation.
“Title 49” shall mean Title 49 of the United States Code, which, among other
things, recodified and replaced the U.S. Federal Aviation Act of 1958, and the
rules and regulations promulgated pursuant thereto, and any subsequent
legislation that amends, supplements or supersedes such provisions.
“Title Company” shall mean any title insurance company as shall be retained by
the Borrower and reasonably acceptable to the Administrative Agent; provided
that each of Stewart Title Insurance Company, First American Title Insurance
Company and Chicago Title Insurance Company are hereby deemed acceptable to the
Administrative Agent.
“Total Collateral Coverage Ratio” shall mean the ratio of (i) the aggregate
Appraised Value of all Eligible Collateral plus the Pledged Cash and Cash
Equivalents to (ii) the sum, without duplication, of (w) the Total Revolving
Extensions of Credit then outstanding (other than LC Exposure that has been Cash
Collateralized in accordance with Section 2.02(j)), plus (x) the aggregate
amount of all Designated Hedging Obligations that constitute “Obligations” then
outstanding, plus (y) the aggregate outstanding principal amount of Junior
Secured Debt.
“Total Obligations” shall have the meaning provided in the definition of
“Collateral Coverage Ratio”.
“Total Revolving Commitment” shall mean, at any time, the sum of the Revolving
Commitments at such time.
“Total Revolving Extensions of Credit” shall mean, at any time, the aggregate
amount of the Revolving Extensions of Credit of the Revolving Lenders
outstanding at such time.
“Transactions” shall mean the execution, delivery and performance by the
Borrower and Guarantors of this Agreement and the other Loan Documents to which
they may be a party, the creation of the Liens in the Collateral in favor of the
Collateral Agent and/or the Administrative Agent for the benefit of the Secured
Parties, the borrowing of Loans and the use of the proceeds thereof, and the
request for and issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.
“Type I Aircraft” shall mean any Aircraft that is an Airbus A319 family
Aircraft.
42



--------------------------------------------------------------------------------



“Type II Aircraft” shall mean any Aircraft that (i) is an Airbus A320ceo or
A321ceo Aircraft and (ii) as of any date of determination, was delivered by the
relevant manufacturer more than eight (8) years prior to such date.
“Type III Aircraft” shall mean any Aircraft that (i) is an Airbus A320ceo or
A321ceo Aircraft and (ii) as of any date of determination, was delivered by the
relevant manufacturer no less than eight (8) years prior to such date.
“Type IV Aircraft” shall mean any Aircraft that is Airbus A320neo or A321neo
Aircraft.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
any applicable jurisdiction.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“United States Citizen” shall have the meaning set forth in Section 3.02.
“Unused Total Revolving Commitment” shall mean, at any time, (a) the Total
Revolving Commitment less (b) the Total Revolving Extensions of Credit.
“Use or Lose Rule” shall mean with respect to FAA Slots, the terms of 14 C.F.R.
Section 93.227 or other applicable utilization requirements issued by the FAA,
other Governmental Authorities or any Airport Authorities.
“Voting Stock” of any specified Person as of any date means the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Withholding Agent” shall mean the Borrower, a Guarantor and the Administrative
Agent.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write- down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
43



--------------------------------------------------------------------------------



or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
Section 1.02Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented, extended, amended and restated or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s permitted successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, unless expressly provided otherwise, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (f) “knowledge” or “aware” or words
of similar import shall mean, when used in reference to the Borrower or the
Guarantors, the actual knowledge of any Responsible Officer.
Section 1.03Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Upon any such
request for an amendment, the Borrower, the Required Lenders and the
Administrative Agent agree to consider in good faith any such amendment in order
to amend the provisions of this Agreement so as to reflect equitably such
accounting changes so that the criteria for evaluating the Borrower’s
consolidated financial condition shall be the same after such accounting changes
as if such accounting changes had not occurred.
Section 1.04Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law with respect to any
Person that is a limited
44



--------------------------------------------------------------------------------



liability company formed under Delaware law (or any comparable event under the
applicable laws of any other relevant jurisdiction): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence as a result of such division or plan of division
(or such other comparable event), such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
Equity Interests at such time.
SECTION 2.
AMOUNT AND TERMS OF CREDIT
Section 2.01Commitments of the Lenders.
a.Revolving Commitments. Each Revolving Lender severally, and not jointly with
the other Revolving Lenders, agrees, upon the terms and subject to the
conditions herein set forth, to make revolving credit loans denominated in
Dollars (each a “Revolving Loan” and collectively, the “Revolving Loans”) to the
Borrower at any time and from time to time during the Revolving Availability
Period in an aggregate outstanding principal amount not to exceed, when added to
such Revolving Lender’s LC Exposure (if any), the Revolving Commitment of such
Revolving Lender, which Revolving Loans may be repaid and reborrowed in
accordance with the provisions of this Agreement. At no time shall the sum of
the then outstanding aggregate principal amount of the Revolving Loans plus the
LC Exposure exceed the Total Revolving Commitment.
ii.Each Borrowing of a Revolving Loan shall be made from the Revolving Lenders
based upon each Revolving Lender’s Revolving Loan Percentage of such Revolving
Loan; provided, however, that the failure of any Revolving Lender to make any
Revolving Loan shall not in itself relieve the other Revolving Lenders of their
obligations to lend.
b.Type of Borrowing. Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
c.Amount of Borrowing. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is in
an integral multiple of $1,000,000 and not less than $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
Unused Total Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.02(e).
Borrowings of more than one Type may be outstanding at the same time.
45



--------------------------------------------------------------------------------



d.Limitation on Interest Period. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing of a Revolving Loan if the Interest Period requested
with respect thereto would end after the Revolving Facility Maturity Date with
respect to the applicable Revolving Commitments.
Section 2.02Letters of Credit.
a.General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of (and, subject to the penultimate sentence of clause
(b) below, the applicable Issuing Lender shall issue) Letters of Credit in
Dollars, at any time and from time to time during the Revolving Availability
Period, in each case, for the Borrower’s own account or the account of any other
Subsidiary of the Borrower, in a form reasonably acceptable to the
Administrative Agent, such Issuing Lender and the Borrower. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Lender relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
b.Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall either provide
(i) telephonic notice promptly followed by written notice or (ii) hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Lender (which approval shall not
be unreasonably withheld, delayed or conditioned)) to the applicable Issuing
Lender and the Administrative Agent (at least two (2) Business Days in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying (1) the date of
issuance, amendment, renewal or extension (which shall be a Business Day), (2)
the date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), (3) the amount of such Letter of Credit, (4) the
name and address of the beneficiary thereof and (5) such other information as
shall be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Lender, the Borrower also shall submit a
letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit; provided that, to the extent
such standard form (and/or any related reimbursement agreement) is inconsistent
with the Loan Documents, the Loan Documents shall control. A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, the Revolving Extensions of Credit of such
Issuing Lender shall not exceed its Revolving Commitment. No Issuing Lender
(other than an Affiliate of the Administrative Agent) shall permit any such
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit to occur without first obtaining written confirmation
from the Administrative Agent that it is then permitted under this Agreement.
46



--------------------------------------------------------------------------------



c.Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is one (1) Business Day prior to the earliest Revolving Facility Maturity
Date with respect to the Revolving Commitments of the applicable Issuing Lender
(provided that, to the extent that such Letter of Credit has been Cash
Collateralized pursuant to the terms of any Extension Amendment, such Revolving
Commitments shall be disregarded for purposes of this clause (ii)).
d.[Reserved].
e.Reimbursement. If an Issuing Lender shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to the amount of such LC
Disbursement not later than the first Business Day following the date the
Borrower receives notice from the Issuing Lender of such LC Disbursement;
provided that, in the case of any LC Disbursement, to the extent not reimbursed
and, subject to the satisfaction (or waiver) of the conditions to borrowing set
forth herein, including, without limitation, making a request in accordance with
Section 2.03(a) that such payment shall be financed with an ABR Revolving
Borrowing, as the case may be, in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing; provided, further that for
purposes of determining the Revolving Loan Percentage of each Revolving Lender
with respect to such ABR Revolving Borrowing, such LC Disbursement shall not be
deemed to be a Revolving Extension of Credit.
f.Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in Section 2.02(e) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein or herein, (ii) any draft or other document presented
under a Letter of Credit proving to be forged, fraudulent or invalid in any
respect or any statement therein being untrue or inaccurate in any respect,
(iii) payment by the applicable Issuing Lender under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.02, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders, nor the applicable
Issuing Lender, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Lender; provided that the
foregoing shall not be construed to
47



--------------------------------------------------------------------------------



excuse an Issuing Lender from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Lender (as finally determined
by a court of competent jurisdiction), the applicable Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
g.Disbursement Procedures. The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Lender shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment, whether the applicable
Issuing Lender has made or will make an LC Disbursement thereunder and the
amount of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the applicable Issuing Lender with respect to any such LC Disbursement in
accordance with the terms herein.
h.Interim Interest. If the applicable Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse (including by a
Borrowing) such LC Disbursement in full not later than the first Business Day
following the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse (including by a Borrowing)
such LC Disbursement when due pursuant to Section 2.02(e), then Section 2.08
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of the applicable Issuing Lender.
i.Replacement of the Issuing Lender. Any Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of the Issuing
Lender. At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 2.21. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the Issuing Lender under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
48



--------------------------------------------------------------------------------



context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
j.Replacement of Letters of Credit; Cash Collateralization. The Borrower shall
(i) upon or prior to the occurrence of the earlier of (A) the Revolving Facility
Maturity Date with respect to all Revolving Commitments and (B) the acceleration
of the Loans (if any) and the termination of the Commitments in accordance with
the terms hereof, (x) cause all Letters of Credit which expire after the earlier
to occur of (A) the Revolving Facility Maturity Date with respect to all
Revolving Commitments and (B) the acceleration of the Loans (if any) and the
termination of the Commitments in accordance with the terms hereof (the
“Outstanding Letters of Credit”) to be returned to the applicable Issuing Lender
undrawn and marked “cancelled” or (y) if the Borrower does not do so in whole or
in part, either (A) provide one or more “back-to-back” letters of credit to each
applicable Issuing Lender with respect to any such Outstanding Letters of Credit
in a form reasonably satisfactory to each such Issuing Lender and the
Administrative Agent, issued by a bank satisfactory to each such Issuing Lender
(in its sole discretion) and the Administrative Agent, and/or (B) deposit cash
in the Letter of Credit Account, as collateral security for the Borrower’s
reimbursement obligations in connection with any such Outstanding Letters of
Credit, such cash (or any applicable portion thereof) to be promptly remitted to
the Borrower (provided no Default or Event of Default has occurred and is
continuing) upon the expiration, cancellation or other termination or
satisfaction of the Borrower’s reimbursement obligations with respect to such
Outstanding Letters of Credit, in whole or in part, in an aggregate principal
amount for all such “back-to-back” letters of credit and any such Cash
Collateralization equal to 100% of the then outstanding amount of all LC
Exposure (less the amount, if any, on deposit in the Letter of Credit Account
prior to taking any action pursuant to clauses (A) or (B) above), and (ii) if
required pursuant to Section 2.02(m), 2.12(c), 2.12(d), 2.12(e), 2.12(g)(iii) or
7.01 or pursuant to any Extension Amendment, deposit in the Letter of Credit
Account an amount required pursuant to Section 2.02(m), 2.12(c), 2.12(d),
2.12(e), 2.12(g)(iii) or 7.01, or pursuant to any such Extension Amendment, as
applicable (any such deposit or provision of back-to-back letters of credit
described in the preceding clause (i) or clause (ii), “Cash Collateralization”
(it being understood that any LC Exposure shall be deemed to be “Cash
Collateralized” only to the extent a deposit or provision of back-to-back
letters of credit as described above is made in an amount equal to 100% of the
amount of such LC Exposure)). The Collateral Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over the Letter of
Credit Account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Collateral Agent (in accordance with its usual and customary practices for
investments of this type) and at the Borrower’s risk and reasonable expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and shall be paid to the Borrower
on its request provided no Default or Event of Default has occurred and is
continuing. Moneys in such account shall be applied by the Collateral Agent to
reimburse the applicable Issuing Lender for LC Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time. If the Borrower is
49



--------------------------------------------------------------------------------



required to provide Cash Collateralization hereunder pursuant to Section
2.02(m), 2.12(c), 2.12(d), 2.12(e) or 2.12(g)(iii) or the terms of any Extension
Amendment, such Cash Collateralization (to the extent not applied as
contemplated by the applicable section) shall be returned to the Borrower within
three (3) Business Days after the applicable section (or Extension Amendment) no
longer requires the provision of such Cash Collateralization.
k.Issuing Lender Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Lender shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, the aggregate face amount of the Letters of Credit to be issued,
amended, renewed, or extended by it (and whether, subject to Section 2.02(b),
the face amount of any such Letter of Credit was changed thereby) and the
aggregate face amount of such Letters of Credit outstanding after giving effect
to such issuance, amendment, renewal or extension, (iii) on each Business Day on
which such Issuing Lender makes any LC Disbursement, the date of such LC
Disbursement and the amount of such LC Disbursement, (iv) on any Business Day on
which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Lender on such day, the date of such failure, and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request.
l.[Reserved].
m.Provisions Related to Extended Revolving Commitments. If the maturity date in
respect of any tranche of Revolving Commitments of an Issuing Lender occurs
prior to the expiration of any Letter of Credit issued by such Issuing Lender,
then (i) if one or more other tranches of Revolving Commitments of such Issuing
Lender in respect of which the maturity date shall not have occurred are then in
effect, such Letters of Credit shall automatically be deemed to have been issued
under such Issuing Lender’s Revolving Commitments in respect of such
non-terminating tranches up to an aggregate amount not to exceed the aggregate
principal amount of such Issuing Lender’s unutilized Revolving Commitments
thereunder at such time and (ii) to the extent not reallocated pursuant to the
immediately preceding clause (i), the Borrower shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.02(j). For the avoidance of doubt,
commencing with the maturity date of any tranche of Revolving Commitments of any
Issuing Lender, the sublimit for Letters of Credit issued by such Issuing Lender
under any tranche of Revolving Commitments that has not so then matured shall be
as agreed in the relevant Extension Amendment with such Issuing Lender (to the
extent such Extension Amendment so provides).
Section 2.03 Requests for Loans
.
50



--------------------------------------------------------------------------------



a.Unless otherwise agreed to by the Administrative Agent in connection with
making the initial Revolving Loans, to request a Revolving Loan, the Borrower
shall notify the Administrative Agent of such request by (i) telephone or
(ii) by hand or by facsimile delivery of a written Loan Request (A) in the case
of a Eurodollar Loan, not later than 2:00 p.m., New York City time, three (3)
Business Days before the date of the proposed Loan and (B) in the case of an ABR
Loan, not later than 12:00 noon, New York City time, on the date of the proposed
Loan. Each such telephonic Loan request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Loan Request signed by the Borrower. Each such telephonic Loan request
and written Loan Request shall specify the following information in compliance
with Section 2.01(a):
i.the aggregate amount of the requested Loan (which shall comply with Section
2.01(c));
ii.the date of such Loan, which shall be a Business Day;
iii.whether such Loan is to be an ABR Loan or a Eurodollar Loan; and
iv.in the case of a Eurodollar Loan, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Loan is specified, then the requested Loan
shall be an ABR Loan. If no Interest Period is specified with respect to any
requested Eurodollar Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
b.Promptly following receipt of a Loan Request in accordance with this Section
2.03, the Administrative Agent shall advise each Revolving Lender of the details
thereof and of the amount of such Revolving Lender’s Loan to be made as part of
the requested Loan.
Section 2.04 Funding of Loans
.
a.Each Revolving Lender shall make each Revolving Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 3:00 p.m., New York City time, or such earlier time as may be
reasonably practicable, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. Upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account designated by the Borrower in the
applicable Loan Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.02(e) shall be
remitted by the Administrative Agent to the Issuing Lender.
51



--------------------------------------------------------------------------------



b.Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Loan (or, with respect to any ABR Loan made on
same-day notice, prior to 12:30 p.m., New York City time, on the date of such
Loan) that such Lender will not make available to the Administrative Agent such
Lender’s share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.04 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith upon written demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate otherwise
applicable to such Loan. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Loan and the Borrower shall not be obligated to repay such amount pursuant to
the preceding sentence if not previously repaid.
Section 2.05 Interest Elections.
a.The Borrower may elect from time to time to (i) convert ABR Loans to
Eurodollar Loans, (ii) convert Eurodollar Loans to ABR Loans, provided that any
such conversion of Eurodollar Loans may be made only on the last day of an
Interest Period with respect thereto or (iii) continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto.
b.To make an Interest Election Request pursuant to this Section 2.05, the
Borrower shall notify the Administrative Agent of such election by telephone or
by hand or facsimile delivery of a written Interest Election Request by the time
that a Loan Request would be required under Section 2.03(a) if the Borrower were
requesting a Loan of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
substantially the same form as a Loan Request signed by the Borrower.
c.Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:
i.the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
ii.the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
52



--------------------------------------------------------------------------------



iii.whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
iv.if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
d.Promptly following receipt of an Interest Election Request, the Administrative
Agent shall advise each Lender of the details thereof and of such Lender’s
portion of each resulting Borrowing.
e.If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a one month
Eurodollar Borrowing. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing, and upon the request of the Required
Lenders, (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.
Section 2.06 Limitation on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
Section 2.07 Interest on Loans.
a.Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 365
days or 366 days in a leap year) at a rate per annum equal to the Alternate Base
Rate plus the Applicable Margin.
b.Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the LIBO Rate for such Interest Period in effect for such Borrowing
plus the Applicable Margin.
c.Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date with respect to such
Loans and thereafter on written demand and upon any repayment or prepayment
thereof (on the amount repaid or
53



--------------------------------------------------------------------------------



prepaid); provided that in the event of any conversion of any Eurodollar Loan to
an ABR Loan, accrued interest on such Loan shall be payable on the effective
date of such conversion.
Section 2.08 Default Interest. If the Borrower or any Guarantor, as the case may
be, shall default in the payment of the principal of or interest on any Loan or
in the payment of any other amount becoming due hereunder (including, without
limitation, the reimbursement pursuant to Section 2.02(e) of any LC
Disbursements), whether at stated maturity, by acceleration or otherwise, the
Borrower or such Guarantor, as the case may be, shall on written demand of the
Administrative Agent from time to time pay interest, to the extent permitted by
law, on all overdue amounts up to (but not including) the date of actual payment
(after as well as before judgment) at a rate per annum (computed on the basis of
the actual number of days elapsed over a year of 360 days or, when the Alternate
Base Rate is applicable, a year of 365 days or 366 days in a leap year) equal to
(a) with respect to the principal amount of any Loan, the rate then applicable
for such Borrowings plus 2.0%, and (b) in the case of all other amounts, the
rate applicable for ABR Loans plus 2.0%.
Section 2.09 Alternate Rate of Interest. In the event, and on each occasion,
that on the date that is two (2) Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable LIBO Rate, the Administrative Agent shall, as soon
as practicable thereafter, give written or facsimile notice of such
determination to the Borrower and the Lenders and, subject to clause (b) below,
until the circumstances giving rise to such notice no longer exist, any request
by the Borrower for a Borrowing of Eurodollar Loans hereunder (including
pursuant to a refinancing with Eurodollar Loans and including any request to
continue, or to convert to, Eurodollar Loans) shall be deemed a request for a
Borrowing of ABR Loans.
b.Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in the event that:
i.the Borrower and the Administrative Agent (x) mutually agree that ICE
Benchmark Administration Limited (or any successor administrator) has
permanently discontinued administering and publishing the rate described in
clause (i) of the definition of LIBO Rate and (y) mutually determine an
alternative benchmark rate for the rate described in clause (i) of the
definition of LIBO Rate, taking into account any such alternative benchmark rate
broadly accepted in the United States;
ii.the Borrower and the Administrative Agent (x) mutually agree that ICE
Benchmark Administration Limited (or any successor administrator) will
permanently discontinue administering and publishing the rate described in
clause (i) of the definition of LIBO Rate as of a specific date and (y) mutually
agree to adopt and implement, on or prior to such specific date, an alternative
benchmark rate for the rate described in clause (i) of the definition of LIBO
Rate, taking into account any such alternative benchmark rate broadly accepted
in the United States; or
iii.(x) the Administrative Agent determines that an alternative benchmark rate
has been adopted in the syndicated loan market in lieu of the rate described in
clause (i) of the
54



--------------------------------------------------------------------------------



definition of LIBO Rate at a time when ICE Benchmark Administration Limited (or
any successor administrator) has not yet permanently discontinued administering
and publishing such rate and (y) the Borrower agrees to accept such alternative
benchmark rate in lieu of the rate described in clause (i) of the definition of
LIBO Rate;
then the Administrative Agent and the Borrower shall amend this Agreement
(including, without limitation, the definition of LIBO Rate, Alternate Base
Rate, the timing and frequency of determining rates and other administrative
matters as may be appropriate) to adopt and implement such alternative benchmark
rate (the “LIBOR Successor Rate”); provided that in no event shall any LIBOR
Successor Rate be less than zero and any such amendment shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
(by promptly posting such information on a website on the Internet under an
arrangement whereby the Lenders agree to maintain the confidentiality of such
information pursuant to Section 10.03 hereof) unless, prior to such time, the
Administrative Agent shall have received written notice from Lenders comprising
the Required Lenders that such Required Lenders do not accept such amendment
(such notice, an “Objection Notice”). If the circumstances under clause
(b)(i)(x) above exist but no LIBOR Successor Rate has been determined pursuant
to clause (b)(i)(y), the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended (to the extent of the affected Eurodollar
Loans or Interest Periods) and the Borrower may revoke any pending request for a
Eurodollar Borrowing of, conversion to or continuation of Eurodollar Loans (to
the extent of the affected Eurodollar Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of or conversion to ABR Loans in the amount specified therein.
Section 2.10 Repayment of Loans; Evidence of Debt.
a.The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the ratable account of each Revolving Lender the then unpaid principal
amount of each Revolving Loan then outstanding on the Revolving Facility
Termination Date applicable to such Revolving Loan.
b.Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
c.The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. The Borrower shall
have the right, upon reasonable notice, to request information regarding the
accounts referred to in the preceding sentence.
55



--------------------------------------------------------------------------------



d.The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section 2.10 shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
e.Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall promptly execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns in a
form furnished by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section
10.02) be represented by one or more promissory notes in such form payable to
such payee and its registered assigns.
Section 2.11 Optional Termination or Reduction of Revolving Commitments. Upon at
least one (1) Business Day revocable prior written notice to the Administrative
Agent, the Borrower may at any time in whole permanently terminate a Total
Revolving Commitment (subject to compliance with Section 2.12(e)), or from time
to time in part permanently reduce the Unused Total Revolving Commitment. Each
such reduction of the Unused Total Revolving Commitment shall be in the
principal amount not less than $1,000,000 and in an integral multiple of
$1,000,000. Simultaneously with each reduction or termination of the Revolving
Commitment, the Borrower shall (i) pay to the Administrative Agent for the
account of each Revolving Lender the Commitment Fee accrued and unpaid on the
amount of the Revolving Commitment of such Revolving Lender so terminated or
reduced through the date thereof and (ii) any outstanding Letters of Credit
issued by an Issuing Lender that results in the amount of such Issuing Lender’s
Revolving Extensions of Credit then outstanding to exceed the Revolving
Commitment (as so reduced) of such Revolving Lender shall be reduced and
cancelled (or Cash Collateralized in accordance with Section 2.02(j)) as
necessary to ensure the portion (if any) thereof outstanding and not Cash
Collateralized does not exceed such Issuing Lender’s Revolving Commitment (as so
reduced). Any reduction of the Unused Total Revolving Commitment pursuant to
this Section 2.11 shall be applied to reduce the Revolving Commitments of each
Revolving Lender on a pro rata basis.
Section 2.12 Mandatory Prepayment of Loans; Commitment Termination; Change of
Control Offer.
a.Within five (5) Business Days of the Borrower or any of its Subsidiaries
receiving any Net Proceeds as a result of a Collateral Sale or a Recovery Event
in respect of Collateral, if the Borrower shall not be in compliance with
Section 6.09(a) on the date such Net Proceeds are received, the Borrower shall
deposit cash in an amount (the “Net Proceeds Amount”) equal to the amount of
such received Net Proceeds (solely to the extent necessary to maintain
compliance with Section 6.09(a)) into the Collateral Proceeds Account that is
maintained with the Collateral Agent for such purpose and subject to an Account
Control Agreement and thereafter such Net Proceeds Amount shall be applied (to
the extent not otherwise applied pursuant to the immediately succeeding proviso
and solely to the extent the Borrower is not in compliance with Section 6.09(a))
in accordance with the requirements of Section 2.12(c); provided that (i) the
56



--------------------------------------------------------------------------------



Borrower may use such Net Proceeds Amount to replace with Qualified Replacement
Assets or, solely in the case of any Net Proceeds Amount in respect of any
Recovery Event, repair the assets which are the subject of such Recovery Event
or Collateral Sale within 365 days after such deposit is made, (ii) all such Net
Proceeds Amounts shall be subject to release as provided in Section 6.09(c) or,
at the option of the Borrower at any time, may be applied in accordance with the
requirements of Section 2.12(c), and (iii) upon the occurrence of an Event of
Default, the amount of any such deposit may be applied by the Administrative
Agent in accordance with Section 2.12(c); provided further that any release of
any Net Proceeds Amount pursuant to clause (ii) of this Section 2.12(a) shall be
conditioned on the Borrower being in compliance with Section 6.09(a) after
giving effect thereto (it being understood that the failure to be in compliance
with Section 6.09(a) shall not prevent the release of any Net Proceeds Amount in
connection with any repair or replacement of assets permitted hereunder so long
as no decrease in the Collateral Coverage Ratio will result therefrom).
b.The Borrower shall prepay the Revolving Loans (without any corresponding
reduction in Revolving Commitments) when and in an amount necessary to comply
with Section 6.09.
c.Amounts required to be applied to the prepayment of Loans pursuant to Section
2.12(a) and (b) shall be applied to prepay the outstanding Revolving Loans (and
to provide Cash Collateralization for the outstanding LC Exposure following the
repayment of all outstanding Revolving Loans) in an amount necessary to comply
with Section 6.09, in each case as directed by the Borrower. Such prepayments of
Revolving Loans (and Cash Collateralization of the outstanding LC Exposure)
shall not result in a corresponding permanent reduction in the Revolving
Commitments. Any Cash Collateralization of outstanding LC Exposure shall be
consummated in accordance with Section 2.02(j). The application of any
prepayment pursuant to this Section 2.12 shall be made, first, to ABR Loans and,
second, to Eurodollar Loans.
d.If at any time the Total Revolving Extensions of Credit for any reason exceed
the Total Revolving Commitment at such time, the Borrower shall prepay Revolving
Loans on a pro rata basis in an amount sufficient to eliminate such excess. If,
after giving effect to the prepayment of all outstanding Revolving Loans, the
Total Revolving Extensions of Credit exceed the Total Revolving Commitment then
in effect, the Borrower shall Cash Collateralize outstanding Letters of Credit
to the extent of such excess.
e.Upon the Revolving Facility Termination Date applicable to any Revolving
Commitment, such Revolving Commitment shall be terminated in full and the
Borrower shall repay the applicable Revolving Loans in full and, except as the
Administrative Agent may otherwise agree in writing, if any Letter of Credit
remains outstanding, comply with Section 2.02(j) in accordance therewith.
f.All prepayments under this Section 2.12 shall be accompanied by accrued but
unpaid interest on the principal amount being prepaid to (but not including) the
date of prepayment, plus any accrued and unpaid Fees and any losses, costs and
expenses, as more fully described in Section 2.15 hereof.
57



--------------------------------------------------------------------------------



g.Unless otherwise prepaid in accordance with Section 2.12 or 2.13 hereof, and
subject to the next sentence, upon the occurrence of a Downgrade Event, each
Lender shall have the right to require the Borrower to prepay pursuant to clause
(iii) below all or part of such Lender’s Loans at a prepayment price equal to
100% of the principal amount thereof, plus accrued and unpaid interest, if any,
to the date of prepayment, to discharge all or part of such Lender’s LC Exposure
(if any) and to terminate all or part of such Lender’s unused Revolving
Commitment in accordance with this Section 2.12. Notwithstanding the foregoing,
the Borrower shall not be required to make a Change of Control Offer in
connection with the occurrence of a Downgrade Event if, upon direction of the
Borrower, a third party makes the Change of Control Offer in the manner, at the
times and otherwise in compliance with the requirements set forth in this
Section 2.12(g) applicable to a Change of Control Offer made by the Borrower and
purchases all Loans validly surrendered and not withdrawn under such Change of
Control Offer and the Borrower otherwise complies with this Section 2.12(g).
i.Within 30 days following the occurrence of any Downgrade Event, the Borrower
shall provide a written notice to the Administrative Agent and each Lender
containing the following information (such notice, a “Change of Control Offer”):
A.that a Downgrade Event has occurred and that such Lender has the right to
require Borrower to repay such Lender’s Loans at a prepayment price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
to the date of purchase, to discharge its LC Exposure by Cash Collateralizing
such LC Exposure and to terminate such Lender’s unused Revolving Commitment;
B.the date of prepayment, LC Exposure discharge and unused Revolving Commitment
termination (the “Prepayment Date”) (which shall be no earlier than 30 days nor
later than 60 days from the date such notice is mailed); and
C.a statement that any Lender wishing to have its Loans repaid, LC Exposure
discharged and unused Revolving Commitment terminated pursuant to such Change of
Control Offer must comply with Section 2.12(g)(ii).
A Change of Control Offer may be made in advance of a Change of Control, and
conditioned upon such Change of Control occurring, if a definitive agreement is
in place for the Change of Control at the time of making the Change of Control
Offer.
ii.In order to accept any Change of Control Offer, a Lender shall notify the
Administrative Agent in writing at its address for notices contained in this
Agreement prior to 12:00 noon, New York time, on the Business Day next preceding
the Prepayment Date with respect to such Change of Control Offer (the “Election
Time”) of such Lender’s election to require the Borrower to prepay all or a
specified portion of such Lender’s Loans, to discharge all or a specified
portion of such Lender’s LC Exposure and to terminate all or a specified portion
of such Lender’s unused Revolving Commitment pursuant to such Change of Control
Offer (which, in the case of any election to require
58



--------------------------------------------------------------------------------



less than all of such Lender’s Loans to be prepaid, less than all of such
Lender’s LC Exposure to be discharged and less than all such Lender’s unused
Revolving Commitment to be terminated in such Change of Control Offer, shall be,
taken together, in a minimum principal amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof) and the principal amount of such
Lender’s Loans to be prepaid, the amount of such Lender’s LC Exposure to be
discharged and the amount of such Lender’s unused Revolving Commitment to be
terminated each shall be in the same proportion of such Lender’s total Loans,
total LC Exposure and total unused Revolving Commitment, respectively), and
shall specify the amount of such Lender’s Loans which such Lender requests be
prepaid, amount of such Lender’s LC Exposure which such Lender requests be
discharged and amount of unused Revolving Commitment to be terminated in such
Change of Control Offer. In order to validly withdraw any election with respect
to any Put Exposure in any Change of Control Offer, the Lender holding such Put
Exposure shall notify the Administrative Agent in writing at its address for
notices contained in this Agreement prior to the Election Time of such Lender’s
election to withdraw such Put Exposure from such Change of Control Offer, which
notification shall include a copy of such Lender’s previous notification
electing to have its Put Exposure prepaid, discharged or terminated in such
Change of Control Offer and shall state that such election is withdrawn. All
such prepayments of such Lender’s Loans and discharge of such Lender’s LC
Exposure shall automatically result in a corresponding permanent reduction in
such Lender’s Revolving Commitments. The Administrative Agent shall from time to
time, upon request by the Borrower, advise the Borrower of the amount of Put
Exposure with respect to any Change of Control Offer.
iii.If as of the Election Time there is any Put Exposure as to which the
election to accept the Change of Control Offer has not been withdrawn pursuant
to Section 2.12(g)(ii), prior to 1:00 p.m., New York City time, on the
Prepayment Date the Borrower shall pay to the Administrative Agent the aggregate
amount payable with respect to such Put Exposure pursuant to
Section 2.12(g)(i)(A). The Administrative Agent shall apply such funds to repay
the Loans included in such Put Exposure and to Cash-Collateralize the LC
Exposure included in the Put Exposure. In addition, the Administrative Agent
shall recalculate the Revolving Commitment Percentage of each Lender after
giving effect to such Change of Control Offer and give written notice thereof to
the Borrower and each Lender.
h.Within three (3) Business Days following: (i) the effectiveness of any 364-day
term loan facility between the Borrower and a syndicate of major U.S. financial
institutions similar to the Lenders having an aggregate commitment amount of at
least $100,000,000 and that is secured by Aircraft or Engines (the “Replacement
Facility”), and (ii) the Lenders becoming party to the Replacement Facility as
lenders in an aggregate commitment amount no less than the total Commitments of
the Lenders under this Agreement in effect immediately prior to the
effectiveness of the Replacement Facility, the Revolving Commitments shall be
terminated in full and the Borrower shall repay the Revolving Loans in full and,
except as the Administrative Agent may otherwise agree in writing, if any Letter
of Credit remains outstanding, comply with Section 2.02(j) in accordance
therewith.
59



--------------------------------------------------------------------------------



Section 2.13 Optional Prepayment of Loans.
a.The Borrower shall have the right, at any time and from time to time, to
prepay any Loans, in whole or in part, (i) with respect to Eurodollar Loans,
upon (A) telephonic notice (followed promptly by written or facsimile notice) or
(B) written or facsimile notice, in any case received by 1:00 p.m., New York
City time, three (3) Business Days prior to the proposed date of prepayment and
(ii) with respect to ABR Loans, upon written or facsimile notice received by
1:00 p.m., New York City time, one Business Day prior to the proposed date of
prepayment; provided that ABR Loans may be prepaid on the same day notice is
given if such notice is received by the Administrative Agent by 12:00 noon, New
York City time; provided further, however, that (A) each such partial prepayment
shall be in an amount not less than $1,000,000 and in integral multiples of
$1,000,000 in the case of Eurodollar Loans and integral multiples of $100,000 in
the case of ABR Loans, (B) no prepayment of Eurodollar Loans shall be permitted
pursuant to this Section 2.13(a) other than on the last day of an Interest
Period applicable thereto unless such prepayment is accompanied by the payment
of the amounts described in Section 2.15, and (C) no partial prepayment of a
Eurodollar Tranche shall result in the aggregate principal amount of the
Eurodollar Loans remaining outstanding pursuant to such Eurodollar Tranche being
less than $1,000,000.
b.Any prepayments under Section 2.13(a) shall be applied to repay the
outstanding Revolving Loans of the Revolving Lenders (without any reduction in
the Total Revolving Commitment) as the Borrower shall specify until all
Revolving Loans shall have been paid in full (plus any accrued but unpaid
interest and fees thereon). All prepayments under Section 2.13(a) shall be
accompanied by accrued but unpaid interest on the principal amount being prepaid
to (but not including) the date of prepayment, plus any Fees and any losses,
costs and expenses, as more fully described in Section 2.15 hereof.
c.Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and, in the case of Eurodollar Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the Borrower to prepay such Loan by the amount and on the date stated
therein; provided that the Borrower may revoke any notice of prepayment under
this Section 2.13 if such prepayment would have resulted from a refinancing of
any or all of the Obligations hereunder, which refinancing shall not be
consummated or shall otherwise be delayed. The Administrative Agent shall,
promptly after receiving notice from the Borrower hereunder, notify each Lender
of the principal amount of the Loans held by such Lender which are to be
prepaid, the prepayment date and the manner of application of the prepayment.
Section 2.14 Increased Costs.
a.If any Change in Law shall:
(i.)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Lender
(except any such reserve requirement subject to Section 2.14(c)); or
60



--------------------------------------------------------------------------------



(ii.)impose on any Lender or Issuing Lender or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit issued hereunder;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Issuing Lender of issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender or Issuing
Lender hereunder with respect to any Eurodollar Loan or Letter of Credit
(whether of principal, interest or otherwise), then, upon the request of such
Lender or Issuing Lender, the Borrower will pay to such Lender or Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Lender, as the case may be, for such additional costs
incurred or reduction suffered.
a.If any Lender or Issuing Lender reasonably determines in good faith that any
Change in Law affecting such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company regarding capital or liquidity requirements has
or would have the effect of reducing the rate of return on such Lender’s or
Issuing Lender’s capital or on the capital of such Lender’s or Issuing Lender’s
holding company, if any, as a consequence of this Agreement or the Eurodollar
Loans made by such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts, in each case as documented by such Lender or Issuing Lender to the
Borrower as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered; it being
understood that to the extent duplicative of the provisions in Section 2.16,
this Section 2.14(b) shall not apply to Taxes.
b.Solely to the extent arising from a Change in Law, the Borrower shall pay to
each Lender (i) as long as such Lender shall be required to maintain reserves
with respect to liabilities or assets consisting of or including Eurodollar
funds or deposits, additional interest on the unpaid principal amount of each
Eurodollar Loan equal to the actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive in the absence of manifest error) and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall have received at least fifteen (15) days’ prior written notice
(with a copy to the Administrative Agent, and which notice shall specify the
Statutory Reserve
61



--------------------------------------------------------------------------------



Rate, if any, applicable to such Lender) of such additional interest or cost
from such Lender. If a Lender fails to give written notice fifteen (15) days
prior to the relevant Interest Payment Date, such additional interest or cost
shall be due and payable fifteen (15) days from receipt of such notice.
c.A certificate of a Lender or Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section 2.14 and the basis for calculating such amount or amounts shall be
delivered to the Borrower and shall be prima facie evidence of the amount due.
The Borrower shall pay such Lender or Issuing Lender, as the case may be, the
amount due within fifteen (15) days after receipt of such certificate.
d.Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section 2.14 shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section 2.14 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. The protection of this Section 2.14 shall be
available to each Lender regardless of any possible contention as to the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.
e.The Borrower shall not be required to make payments under this Section 2.14 to
any Lender or Issuing Lender if (A) a claim hereunder arises solely through
circumstances peculiar to such Lender or Issuing Lender and which do not affect
commercial banks in the jurisdiction of organization of such Lender or Issuing
Lender generally, (B) the claim arises out of a voluntary relocation by such
Lender or Issuing Lender of its applicable Lending Office (it being understood
that any such relocation effected pursuant to Section 2.18 is not “voluntary”),
or (C) such Lender or Issuing Lender is not seeking similar compensation for
such costs to which it is entitled from its borrowers generally in commercial
loans of a similar size.
f.Notwithstanding anything herein to the contrary, regulations, requests, rules,
guidelines or directives implemented after the Closing Date pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act shall be deemed to be
a Change in Law; provided however, that any determination by a Lender or Issuing
Lender of amounts owed pursuant to this Section 2.14 to such Lender or Issuing
Lender due to any such Change in Law shall be made in good faith in a manner
generally consistent with such Lender’s or Issuing Lender’s standard practice.
Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of the occurrence and
continuance of an Event of Default), (b) the failure to borrow, convert,
62



--------------------------------------------------------------------------------



continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto, or (c) the assignment (or reallocation) of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18,
2.27(d) or 10.08(d), then, in any such event, at the request of such Lender, the
Borrower shall compensate such Lender for the loss, cost and expense sustained
by such Lender attributable to such event. Such loss, cost or expense to any
Lender shall be deemed to include an amount reasonably determined in good faith
by such Lender or Issuing Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the applicable rate of interest for such Loan (excluding,
however the Applicable Margin included therein, if any), for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest (as reasonably determined by such Lender) which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts (and the basis for
requesting such amount or amounts) that such Lender is entitled to receive
pursuant to this Section 2.15 shall be delivered to the Borrower and shall be
prima facie evidence of the amount due. The Borrower shall pay such Lender the
amount due within fifteen (15) days after receipt of such certificate.
Section 2.16 Taxes.
a.Any and all payments by or on account of any Obligation of the Borrower or any
Guarantor hereunder or under any other Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Indemnified Taxes or Other Taxes are required to be
withheld from any amounts payable to the Administrative Agent, any Lender or any
Issuing Lender, as determined in good faith by the applicable Withholding Agent,
then (i) the sum payable by the Borrower or applicable Guarantor shall be
increased as necessary so that after making all required deductions for any
Indemnified Taxes or Other Taxes (including deductions for any Indemnified Taxes
or Other Taxes applicable to additional sums payable under this Section 2.16),
the Administrative Agent, Lender, Issuing Lender or any other recipient of such
payments (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Withholding Agent
shall make such deductions and (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
b.In addition, the Borrower or any Guarantor, as applicable, shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
c.The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Lender, within ten (10) days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by or on behalf of or
withheld or deducted from payments owing to the Administrative Agent, such
Lender or such Issuing Lender, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower or
63



--------------------------------------------------------------------------------



any Guarantor hereunder or under any other Loan Document (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.16) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or Issuing Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender or Issuing
Lender, shall be conclusive absent manifest error.
d.As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment to the extent available, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
e.Each Lender shall, within ten (10) days after written demand therefor,
indemnify the Administrative Agent (to the extent the Administrative Agent has
not been reimbursed by the Borrower) for the full amount of any Taxes imposed by
any Governmental Authority that are attributable to such Lender and that are
payable or paid by the Administrative Agent, together with all interest,
penalties, reasonable costs and expenses arising therefrom or with respect
thereto, as determined by the Administrative Agent in good faith. A certificate
as to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.
f.Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law and as
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law or requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate;
provided that a Foreign Lender shall not be required to deliver any
documentation pursuant to this Section 2.16(f) that such Foreign Lender is not
legally able to deliver.
g. Without limiting the generality of the foregoing, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter when the previously delivered certificates and/or forms
expire, or upon request of the Borrower or the Administrative Agent) whichever
of the following is applicable:
        (i) two (2) duly executed originals of Internal Revenue Service Form
W-8BEN-E, claiming eligibility for benefits of an income tax treaty to which the
United States of America is a party,
        (ii) two (2) duly executed originals of Internal Revenue Service Form
W-8ECI,
64



--------------------------------------------------------------------------------



        (iii) two (2) duly executed originals of Internal Revenue Service Form
W-8IMY, together with applicable attachments,
        (iv) in the case of a Foreign Lender claiming the benefits of exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code or (D)
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected and (y) two (2) duly executed
originals of the Internal Revenue Service Form W-8BEN-E, or
        (v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax and
reasonably requested by the Borrower or the Administrative Agent to permit the
Borrower to determine the withholding or required deduction to be made.
A Foreign Lender shall not be required to deliver any form or statement pursuant
to this Section 2.16(g) that such Foreign Lender is not legally able to deliver.
2.Any Lender that is a “United States Person” (as such term is defined in
Section 7701(a)(30) of the Code) shall deliver to the Administrative Agent and
the Borrower, on or prior to the date on which such Lender becomes a party to
this Agreement (and from time to time thereafter when the previously delivered
certificates and/or forms expire, or upon request of the Borrower or the
Administrative Agent), two (2) copies of Internal Revenue Service Form W-9 (or
any successor form), properly completed and duly executed by such Lender,
certifying that such Lender is entitled to an exemption from United States
backup withholding tax.
3.If a payment made to a Lender under this Agreement or any Loan Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.
h.If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes from the Governmental
Authority to which such Taxes or Other Taxes were paid and as to which it has
been indemnified by the Borrower or a Guarantor or with respect to which the
Borrower or a Guarantor has paid additional amounts pursuant to this Section
2.16, it shall pay over such refund to the Borrower or such Guarantor
65



--------------------------------------------------------------------------------



(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower or such Guarantor under this Section 2.16 with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender incurred in obtaining such
refund (including Taxes imposed with respect to such refund) and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower or such Guarantor, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower or such Guarantor (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower pursuant to this paragraph (h) if, and then only to the extent, the
payment of such amount would place the Administrative Agent or such Lender in a
less favorable net after-Tax position than the Administrative Agent or such
Lender would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
Section 2.17 Payments Generally; Pro Rata Treatment.
a.The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14 or 2.15, or otherwise)
prior to 1:00 p.m., New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the reasonable discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 388 Greenwich Street, New York, NY 10013,
pursuant to wire instructions to be provided by the Administrative Agent, except
payments to be made directly to an Issuing Lender as expressly provided herein
and except that payments pursuant to Sections 2.14, 2.15 and 10.04 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in U.S. Dollars.
b.If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all Obligations then due hereunder, such funds
shall be applied (i) first, towards payment of Fees and expenses then due under
Sections 2.19 and 10.04 payable to each Agent, (ii) second, towards payment of
Fees and expenses then due under Sections 2.20, 2.21 and 10.04 payable to the
Lenders and the Issuing Lenders and towards payment of interest then due on
account of the Revolving Loans and Letters of Credit, ratably among the parties
66



--------------------------------------------------------------------------------



entitled thereto in accordance with the amounts of such Fees and expenses and
interest then due to such parties, (iii) third, towards payment of (A) principal
of the Revolving Loans and unreimbursed LC Disbursements then due hereunder, and
(B) any Designated Hedging Obligations then due, to the extent such Designated
Hedging Obligations constitute “Obligations” hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal,
unreimbursed LC Disbursements and Designated Hedging Obligations constituting
Obligations then due to such parties and (iv) fourth, towards payment of any
Designated Banking Product Obligations then due, to the extent such Designated
Banking Product Obligations constitute “Obligations” hereunder. Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustment shall be
made with respect to payments from the Borrower or other Guarantors to preserve
the allocations to Obligations otherwise set forth above in this Section
2.17(b).
c.Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Lender, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
applicable Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
d.If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(a), 2.04(b), 8.04 or 10.04(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
Section 2.18 Mitigation Obligations; Replacement of Lenders.
a.If the Borrower is required to pay any additional amount to any Lender under
Section 2.14 or to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder, to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, to file any certificate or document reasonably
requested by the Borrower or to take other reasonable measures, if, in the
judgment of such Lender, such designation, assignment, filing or other measures
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be
67



--------------------------------------------------------------------------------



disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment. Nothing in this Section 2.18 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.14 or 2.16.
b.If, after the Closing Date, any Lender requests compensation under Section
2.14 or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.16, or any Lender gives notice that it is the subject of an Illegality Event
pursuant to Section 2.29, or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (i) terminate such Lender’s Revolving Commitment, prepay
such Lender’s outstanding Loans and provide Cash Collateralization for such
Lender’s LC Exposure or (ii) require such Lender to assign, without recourse (in
accordance with and subject to the restrictions contained in Section 10.02), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), in any case as of a Business Day specified in such
notice from the Borrower; provided that (i) such terminated or assigning Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts due,
owing and payable to it hereunder at the time of such termination or assignment,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees in the case of an assignment) or the Borrower (in the case of
all other amounts) and (ii) in the case of an assignment due to payments
required to be made pursuant to Section 2.16, such assignment will result in a
reduction in such compensation or payments.
Section 2.19 Certain Fees. The Borrower shall pay to the Administrative Agent
the fees set forth in that certain Administrative Agent Fee Letter, dated as of
the Closing Date, between the Administrative Agent and the Borrower, in each
case at the times set forth therein.
Section 2.20 Commitment Fee and Upfront Fee. (a) The Borrower shall pay to the
Administrative Agent for the accounts of the Revolving Lenders a commitment fee
(the “Commitment Fee”) for the period commencing on the Closing Date to the
Revolving Facility Termination Date with respect to the applicable Revolving
Commitments or the earlier date of termination of the applicable Revolving
Commitment, computed (on the basis of the actual number of days elapsed over a
year of 360 days) at the Commitment Fee Rate on the average daily Unused Total
Revolving Commitment. Such Commitment Fee, to the extent then accrued, shall be
payable quarterly in arrears (a) on the 15th Business Day following the end of
each March, June, September and December, (b) on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments, and (c)
as provided in Section 2.11 hereof, upon any reduction or termination in whole
or in part of the Total Revolving Commitment.
b.The Borrower shall pay on the Closing Date to each Lender as of such date, an
upfront fee in an amount as set forth in a separate fee letter entered into by
the Borrower with such Lender on or prior to the Closing Date.
68



--------------------------------------------------------------------------------



Section 2.21 Letter of Credit Fees. The Borrower shall pay with respect to each
Letter of Credit (i) to the Administrative Agent for the account of the
applicable Issuing Lender a fee calculated (on the basis of the actual number of
days elapsed over a year of 360 days) at the per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans under the
Revolving Facility on the daily average LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) with respect to such
Letter of Credit and (ii) to each Issuing Lender (with respect to each Letter of
Credit issued by it), such Issuing Lender’s customary and reasonable fees as may
be agreed by the Issuing Lender and the Borrower for issuance, amendments and
processing referred to in Section 2.02. In addition, the Borrower agrees to pay
each Issuing Lender for its account a fronting fee of 0.125 % per annum, up to a
maximum amount of $1,000 per annum per Letter of Credit, in respect of each
Letter of Credit issued by such Issuing Lender, for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination of such Letter of Credit. Accrued fees described in this
paragraph in respect of each Letter of Credit shall be due and payable quarterly
in arrears on the 15th Business Day following the end of each March, June,
September and December and on the Revolving Facility Termination Date with
respect to the applicable Revolving Commitments. So long as no Event of Default
has occurred, fees accruing on any Letter of Credit outstanding after the
applicable Revolving Facility Termination Date shall be payable quarterly in the
manner described in the immediately preceding sentence and on the date of
expiration or termination of any such Letter of Credit.
Section 2.22. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent, as provided herein and
in the fee letters described in Section 2.19. Once paid, none of the Fees shall
be refundable under any circumstances.
Section 2.23. Right of Set-Off. Upon the occurrence and during the continuance
of any Event of Default pursuant to Section 7.01(b), each Agent, and each Lender
(and their respective banking Affiliates) are hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final
but excluding deposits in the Escrow Accounts, Payroll Accounts and other
accounts, in each case, held in trust for an identified beneficiary) at any time
held and other indebtedness at any time owing by such Agent and each such Lender
(or any of such banking Affiliates) to or for the credit or the account of the
Borrower or any Guarantor against any and all of any such overdue amounts owing
under the Loan Documents, irrespective of whether or not the Administrative
Agent or such Lender shall have made any demand under any Loan Document;
provided that in the event that any Defaulting Lender exercises any such right
of setoff, (x) all amounts so set off will be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.26(d) and, pending such payment, will be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the Issuing Lenders and the Revolving Lenders and
(y) the Defaulting Lender will provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such set-off and application made by such Lender (or any of such banking
Affiliates) and the Administrative Agent agrees promptly to notify the Borrower
after any such set-off and application made by it (or any of its banking
Affiliates), as the case may be, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and each Agent under this Section
69



--------------------------------------------------------------------------------



2.23 are in addition to other rights and remedies which such Lender and such
Agent may have upon the occurrence and during the continuance of any Event of
Default.
Section 2.24. Security Interest in Letter of Credit Account. The Borrower hereby
pledges to the Collateral Agent, for its benefit and for the benefit of the
other Secured Parties, and hereby grants to the Collateral Agent, for its
benefit and for the benefit of the other Secured Parties, a first priority
security interest, senior to all other Liens, if any, in all of the Borrower’s
right, title and interest in and to the Letter of Credit Account, any direct
investment of the funds contained therein and any proceeds thereof. Cash held in
the Letter of Credit Account shall not be available for use by the Borrower, and
shall be released to the Borrower only as described in Section 2.02(j).
Section 2.25. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations under this Agreement or any of the other Loan Documents of the
Borrower, the Lenders shall be entitled to immediate payment of such
Obligations.
Section 2.26 Defaulting Lenders.
a.If at any time any Lender becomes a Defaulting Lender, then the Borrower may,
on ten (10) Business Days’ prior written notice to the Administrative Agent and
such Lender, replace such Lender by causing such Lender to (and such Lender
shall be obligated to) assign pursuant to Section 10.02(b) (with the assignment
fee to be waived in such instance and subject to any consents required by such
Section) all of its rights and obligations under this Agreement to one or more
assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person.
b.Any Lender being replaced pursuant to Section 2.26(a) shall (i) execute and
deliver an Assignment and Acceptance with respect to such Lender’s outstanding
Commitments and Loans, and (ii) deliver any documentation evidencing such Loans
to the Borrower or the Administrative Agent. Pursuant to such Assignment and
Acceptance, (A) the assignee Lender shall acquire all or a portion, as specified
by the Borrower and such assignee, of the assigning Lender’s outstanding
Commitments and Loans, (B) all obligations of the Borrower owing to the
assigning Lender relating to the Commitments and Loans so assigned shall be paid
in full by the assignee Lender to such assigning Lender concurrently with such
Assignment and Acceptance (including, without limitation, any amounts owed under
Section 2.15 due to such replacement occurring on a day other than the last day
of an Interest Period), and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate
documentation executed by the Borrower in connection with previous Borrowings,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Commitments and Loans, except with respect to indemnification provisions under
this Agreement, which shall survive as to such assigning Lender; provided that
an assignment contemplated by this Section 2.26(b) shall become effective
notwithstanding the failure by the Lender being replaced to deliver the
Assignment and Acceptance contemplated by this Section 2.26(b), so long as the
other actions specified in this Section 2.26(b) shall have been taken.
70



--------------------------------------------------------------------------------



c.Anything herein to the contrary notwithstanding, if a Revolving Lender
becomes, and during the period it remains, a Defaulting Lender, during such
period, such Defaulting Lender shall not be entitled to any fees accruing during
such period pursuant to Section 2.20 (without prejudice to the rights of the
Non-Defaulting Lenders in respect of such fees).
d.Any amount paid by the Borrower or otherwise received by the Administrative
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but shall instead be
retained by the Administrative Agent in a segregated account until (subject to
Section 2.26(f)) the termination of the Revolving Commitments and payment in
full of all obligations of the Borrower hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority:
        first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent,
        second, to the payment of the default interest and then current interest
due and payable to the Revolving Lenders which are Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such interest
then due and payable to them,
        third, to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them,
        fourth, to the ratable payment of other amounts then due and payable to
the Non-Defaulting Lenders, and
        fifth, after the termination of the Revolving Commitments and payment in
full of all obligations of the Borrower hereunder, to pay amounts owing under
this Agreement to such Defaulting Lender or as a court of competent jurisdiction
may otherwise direct.
e.The Borrower may terminate the unused amount of the Commitment of any Lender
that is a Defaulting Lender upon not less than ten (10) Business Days’ prior
notice to the Administrative Agent (which shall promptly notify the Revolving
Lenders thereof), and in such event the provisions of Section 2.26(d) will apply
to all amounts thereafter paid by the Borrower for the account of such
Defaulting Lender under this Agreement (whether on account of principal,
interest, fees, indemnity or other amounts), provided that (i) no Event of
Default shall have occurred and be continuing and (ii) such termination shall
not be deemed to be a waiver or release of any claim the Borrower, the
Administrative Agent, or any Lender may have against such Defaulting Lender.
f.If the Borrower and the Administrative Agent agree in writing that a Revolving
Lender that is a Defaulting Lender should no longer be deemed to be a Defaulting
Lender, the Administrative Agent will so notify the Revolving Lenders, whereupon
as of the effective date
71



--------------------------------------------------------------------------------



specified in such notice and subject to any conditions set forth therein, such
Revolving Lender shall purchase at par such portions of outstanding Revolving
Loans of the other Revolving Lenders, and/or make such other adjustments, as the
Administrative Agent may determine to be necessary to cause the Revolving
Lenders to hold Revolving Loans on a pro rata basis in accordance with their
respective Revolving Commitments, whereupon such Revolving Lender shall cease to
be a Defaulting Lender and will be a Non-Defaulting Lender; provided that no
adjustments shall be made retroactively with respect to fees accrued while such
Revolving Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender shall constitute a
waiver or release of any claim of any party hereunder arising from such
Revolving Lender’s having been a Defaulting Lender.
g.Notwithstanding anything to the contrary herein, (x) any Lender that is an
Issuing Lender hereunder may not be replaced in its capacity as an Issuing
Lender at any time that it has a Letter of Credit outstanding hereunder unless
arrangements reasonably satisfactory to such Issuing Lender have been made with
respect to such outstanding Letters of Credit and (y) the Administrative Agent
may not be replaced hereunder except in accordance with the terms of Section
8.05.
Section 2.27 Increase in Commitment.
a.Borrowing Request. The Borrower may by written notice to the Administrative
Agent request, prior to the then latest Revolving Facility Maturity Date, an
increase to the existing Revolving Commitments; provided that after giving
effect to such increase, the Total Revolving Commitments shall not exceed
$350,000,000. Such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the increased Commitments
shall be effective, which shall be a date not less than 10 Business Days after
the date on which such notice is delivered to the Administrative Agent and (ii)
the identity of each Eligible Assignee to whom the Borrower proposes any portion
of such increased Commitments be allocated (each, a “New Lender”) and the
amounts of such allocations; provided that any existing Lender approached to
provide all or a portion of the increased Commitments may elect or decline, in
its sole discretion, to provide such increased Commitment.
b.Conditions. The increased Commitments shall become effective, as of such
Increase Effective Date provided that:
i.each of the conditions set forth in Section 4.02 shall be satisfied on or
prior to such Increase Effective Date;
ii.no Event of Default shall have occurred and be continuing or would result
from giving effect to the increased Commitments on such Increase Effective Date;
iii.after giving pro forma effect to the increased Commitments to be made on
such Increase Effective Date, the Borrower shall be in pro forma compliance with
the covenant set forth in Section 6.09(a); and
72



--------------------------------------------------------------------------------



iv.the Borrower shall deliver or cause to be delivered any legal opinions or
other documents reasonably requested by the Administrative Agent in connection
with any such transaction.
c.Terms of Revolving Loans and Commitments. The terms and provisions of
Revolving Loans made pursuant to the increased Commitments shall be identical to
the Revolving Loans. The increased Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrower, the Administrative
Agent and each Lender making such increased Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.27. In
addition, unless otherwise specifically provided herein, all references in the
Loan Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to any
increased Revolving Commitments made pursuant to this Agreement.
d.Adjustment of Revolving Loans. Each of the existing Revolving Lenders shall
assign to each of the applicable New Lenders, and each of the New Lenders shall
purchase from each of the existing Revolving Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Loans
outstanding on such Increase Effective Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Loans
will be held by the existing Lenders and New Lenders ratably in accordance with
their Revolving Commitments after giving effect to the increased Revolving
Commitments on such Increase Effective Date; provided that no such reallocation
shall result in any Issuing Lender having Revolving Extensions of Credit greater
than its Revolving Commitment. If there is a new Borrowing of Revolving Loans on
such Increase Effective Date, the Revolving Lenders after giving effect to such
Increase Effective Date shall make such Revolving Loans in accordance with
Section 2.01(a). Any amounts owed under Section 2.15 due to a reallocation of
Eurodollar Loans pursuant to this Section 2.27(d) occurring on a day other than
the last day of an Interest Period applicable thereto shall be payable by the
Borrower pursuant to Section 2.15.
e.Equal and Ratable Benefit. The Revolving Loans and Commitments established
pursuant to this paragraph shall constitute Revolving Loans and Commitments
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents and shall, without limiting the foregoing, benefit
equally and ratably from the security interests created by the Collateral
Documents.
Section 2.28. Extension of the Revolving Facility.
a.Notwithstanding anything to the contrary in this Agreement, pursuant to one or
more offers (each, an “Extension Offer”) made from time to time by the Borrower
to all Lenders holding Revolving Commitments with a like maturity date, on a pro
rata basis (based on the aggregate Revolving Commitments with a like maturity
date) and on the same terms to each such Lender, the Borrower is hereby
permitted to consummate from time to time transactions with individual Lenders
that accept the terms contained in such Extension Offers to extend the maturity
date of each such Lender’s Revolving Commitments and otherwise modify the terms
of
73



--------------------------------------------------------------------------------



such Revolving Commitments pursuant to the terms of the relevant Extension Offer
(including, without limitation, by the changing interest rate or fees payable in
respect of such Revolving Commitments (and related outstandings)) (each, an
“Extension”, and each group of Revolving Commitments, as so extended, as well as
the original Revolving Commitments not so extended, being a “tranche”, and any
Extended Revolving Commitments shall constitute a separate tranche of Revolving
Commitments from the tranche of Revolving Commitments from which they were
converted), so long as the following terms are satisfied:
        (i)  no Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders (the “Extension Offer Date”),
        (ii)  except as to interest rates, fees and final maturity (which shall
be set forth in the relevant Extension Offer), the Revolving Commitment of any
Revolving Lender that agrees to an Extension with respect to such Revolving
Commitment extended pursuant to an Extension (an “Extended Revolving
Commitment”), and the related outstandings, shall be a Revolving Commitment (or
related outstandings, as the case may be) with the same terms as the original
Revolving Commitments (and related outstandings); provided that (1) the
borrowing and repayment (except for (A) payments of interest and fees at
different rates on Extended Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the non-extending Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments) of Loans with respect to Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Extended Revolving
Commitments after the applicable Extension date shall be made on a pro rata
basis with all other Revolving Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such tranche on
a better than a pro rata basis as compared to any other tranche with a later
maturity date than such tranche, (3) assignments and participations of Extended
Revolving Commitments and extended Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Revolving Loans and (4) at no time shall there be Revolving Commitments
hereunder (including Extended Revolving Commitments and any original Revolving
Commitments) which have more than five different maturity dates,
        (iii)  if the aggregate principal amount of Revolving Commitments in
respect of which Revolving Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Revolving Loans of such Revolving Lenders
shall be extended ratably up to such maximum amount based on the respective
principal amounts (but not to exceed actual holdings of record) with respect to
which such Revolving Lenders have accepted such Extension Offer,
74



--------------------------------------------------------------------------------



        (iv)  if the aggregate principal amount of Revolving Commitments in
respect of which Revolving Lenders shall have accepted the relevant Extension
Offer shall be less than the maximum aggregate principal amount of Revolving
Commitments, as the case may be, offered to be extended by the Borrower pursuant
to such Extension Offer, then the Borrower may require each Revolving Lender
that does not accept such Extension Offer to assign pursuant to Section 10.02 no
later than forty-five (45) days after the Extension Offer Date its pro rata
share of the outstanding Revolving Commitments and Revolving Loans offered to be
extended pursuant to such Extension Offer to one or more assignees which have
agreed to such assignment and to extend the applicable Revolving Facility
Maturity Date; provided that (1) each Revolving Lender that does not respond
affirmatively within thirty (30) days of the Extension Offer Date shall be
deemed not to have accepted such Extension Offer, (2) each assigning Revolving
Lender shall have received payment of an amount equal to the outstanding
principal of its Revolving Loans, accrued interest thereon, accrued fees and all
other amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (3) the processing and recordation fee specified in
Section 10.02(b) shall be paid by the Borrower or such assignee and (4) the
assigning Revolving Lender shall continue to be entitled to the rights under
Section 10.04 for any period prior to the effectiveness of such assignment,
        (v)  all documentation in respect of such Extension shall be consistent
with the foregoing, and
        (vi)  any applicable Minimum Extension Condition shall be satisfied
unless waived by the Borrower. For the avoidance of doubt, no Lender shall be
obligated to accept any Extension Offer.
b.With respect to all Extensions consummated by the Borrower pursuant to this
Section, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 2.12 or Section 2.13 and (ii)
each Extension Offer shall specify the minimum amount of Revolving Commitments
to be tendered, which shall be a minimum amount approved by the Administrative
Agent (a “Minimum Extension Condition”). The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Revolving Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.11, 2.12,
2.17 and 8.08) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.28.
c.The consent of the Administrative Agent shall be required to effectuate any
Extension, such consent not to be unreasonably withheld. No consent of any
Lender shall be required to effectuate any Extension, other than the consent of
each Lender agreeing to such Extension with respect to one or more of its
Revolving Commitments (or a portion thereof) (or, in the case of an Extension
pursuant to clause (iv) of Section 2.28(a), the consent of the assignee
75



--------------------------------------------------------------------------------



agreeing to the assignment of one or more Revolving Commitments and/or Revolving
Loans). All Extended Revolving Commitments and all obligations in respect
thereof shall be Obligations under this Agreement and the other Loan Documents
that are secured by the Collateral on a pari passu basis with all other
applicable Obligations under this Agreement and the other Loan Documents. The
Lenders hereby irrevocably authorize the Administrative Agent to enter into
amendments to this Agreement and the other Loan Documents (each, an “Extension
Amendment”) with the Borrower as may be necessary in order to establish new
tranches or sub-tranches in respect of Revolving Commitments so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.28.
d.In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including, without limitation, regarding timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.28.
Section 2.29. Illegality. Subject to Section 2.09(b), if any Lender determines
that any Change in Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for any Lender or its applicable lending
office to make, maintain, or fund Loans whose interest is determined by
reference to the LIBO Rate, or to determine or charge interest rates based upon
the LIBO Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market (any such occurrence, an “Illegality
Event”), then, upon notice thereof by such Lender to the Borrower (through the
Administrative Agent), (a) any obligation of such Lender to make or continue
LIBO Rate Loans or to convert ABR Loans to LIBO Rate Loans shall be suspended,
and (b) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the LIBO Rate component of the Alternate Base Rate, the interest rate on which
ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that such Illegality Event no longer
exists. Upon receipt of such notice, (i) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all LIBO Rate Loans of such Lender to ABR Loans (the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBO Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBO Rate Loans and (ii) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the LIBO Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon
76



--------------------------------------------------------------------------------



the LIBO Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted, together with any
additional amounts required pursuant to Section 2.15.
SECTION 3.
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders to make Loans and issue Letters of Credit
hereunder, the Borrower and each of the Guarantors jointly and severally
represent and warrant as follows:
Section 3.01 Organization and Authority. Each of the Borrower and the Guarantors
(a) is duly organized, validly existing and in good standing (to the extent such
concept is applicable in the applicable jurisdiction) under the laws of the
jurisdiction of its organization and is duly qualified and in good standing in
each other jurisdiction in which the failure to so qualify would have a Material
Adverse Effect and (b) has the requisite corporate or limited liability company
power and authority to effect the Transactions, to own or lease and operate its
properties and to conduct its business as now or currently proposed to be
conducted.
Section 3.02 Air Carrier Status. The Borrower is an “air carrier” within the
meaning of Section 40102 of Title 49 and holds a certificate under Section 41102
of Title 49. The Borrower holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49. The Borrower is a “citizen of the United
States” as defined in Section 40102(a)(15) of Title 49 and as that statutory
provision has been interpreted by the DOT pursuant to its policies (a “United
States Citizen”). The Borrower possesses all necessary certificates, franchises,
licenses, permits, rights, designations, authorizations, exemptions,
concessions, frequencies and consents which relate to the operation of the
routes flown by it and the conduct of its business and operations as currently
conducted except where failure to so possess would not, in the aggregate, have a
Material Adverse Effect.
Section 3.03. Due Execution. The execution, delivery and performance by each of
the Borrower and the Guarantors of each of the Loan Documents to which it is a
party (a) are within the respective corporate or limited liability company
powers of each of the Borrower and the Guarantors, have been duly authorized by
all necessary corporate or limited liability company action, including the
consent of shareholders or members where required, and do not (i) contravene the
charter, by-laws or limited liability company agreement (or equivalent
documentation) of the Borrower or any of the Guarantors, (ii) violate any
applicable law (including, without limitation, the Securities Exchange Act of
1934) or regulation (including, without limitation, Regulations T, U or X of the
Board), or any order or decree of any court or Governmental Authority, other
than violations by the Borrower or the Guarantors which would not reasonably be
expected to have a Material Adverse Effect, (iii) conflict with or result in a
breach of, or constitute a default under, any material indenture, mortgage or
deed of trust or any material lease, agreement or other instrument binding on
the Borrower or the Guarantors or any of their properties, which, in the
aggregate, would reasonably be expected to have a Material Adverse Effect, or
(iv) result in or require the creation or imposition of any Lien upon any of the
property of the Borrower or any of the other Grantors other than the Liens
granted pursuant to this Agreement or the other Loan Documents; and (b) do not
require the consent, authorization by or approval of or notice to or filing or
77



--------------------------------------------------------------------------------



registration with any Governmental Authority or any other Person, other than (i)
the filing of financing statements under the UCC, (ii) the filings and consents
contemplated by the Collateral Documents, (iii) approvals, consents and
exemptions that have been obtained on or prior to the Closing Date and remain in
full force and effect, (iv) consents, approvals and exemptions that the failure
to obtain in the aggregate would not be reasonably expected to result in a
Material Adverse Effect and (v) routine reporting obligations. Each Loan
Document to which the Borrower or a Guarantor is a party has been duly executed
and delivered by the Borrower and each of the Guarantors party thereto. This
Agreement and the other Loan Documents to which the Borrower or any of the
Guarantors is a party, each is a legal, valid and binding obligation of the
Borrower and each Guarantor party thereto, enforceable against the Borrower and
the Guarantors, as the case may be, in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 3.04 Statements Made.
a.The written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement (as modified or supplemented by other written information so
furnished), together with the Annual Report on Form 10-K for 2019 of the
Borrower filed with the SEC (giving effect to any amendments thereof made prior
to the date that this representation and warranty is being made and the Current
Report on Form 8-K filed on March 26, 2020) and all Quarterly Reports on Form
10-Q or Current Reports on Form 8-K that have been filed after December 31,
2019, by the Borrower, with the SEC (giving effect to any amendments thereof
made prior to the date that this representation and warranty is being made),
taken as a whole as of the Closing Date did not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements made therein not misleading in light of the circumstances in which
such information was provided; provided that, with respect to projections,
estimates or other forward-looking information the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
b.The Annual Report on Form 10-K of the Borrower most recently filed with the
SEC (giving effect to the Current Report on Form 8-K filed on March 26, 2020),
and each Quarterly Report on Form 10-Q and Current Report on Form 8-K of the
Borrower filed with the SEC subsequently and prior to the date that this
representation and warranty is being made, did not as of the date filed with the
SEC (giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.
Section 3.05 Financial Statements; Material Adverse Change.
a.Except as disclosed in the Current Report on Form 8-K filed on March 26, 2020,
the audited consolidated financial statements of the Borrower and its
Subsidiaries for the fiscal year ended December 31, 2019, included in the
Borrower’s Annual Report on Form 10-K for 2019 filed with the SEC, as amended
and restated prior to the date that this representation and
78



--------------------------------------------------------------------------------



warranty is being made, present fairly, in all material respects, in accordance
with GAAP, the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of such date and for
such period.
b.Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2019
(giving effect to any amendments thereof made prior to the date that this
representation and warranty is being made) or any subsequent report filed by the
Borrower on Form 10-Q or Form 8-K with the SEC, since March 18, 2020, there has
been no Material Adverse Change.
Section 3.06 Ownership of Subsidiaries. As of the Closing Date, other than as
set forth on Schedule 3.06, (a) each of the Persons listed on Schedule 3.06 is a
wholly-owned, direct or indirect Subsidiary of the Borrower, and (b) the
Borrower owns no other Subsidiaries (other than Immaterial Subsidiaries),
whether directly or indirectly.
Section 3.06 Liens. There are no Liens of any nature whatsoever on any
Collateral other than Permitted Liens.
Section 3.08 Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit, shall be used for working capital or other general corporate purposes of
the Borrower and its Subsidiaries (including the repayment of indebtedness and
the payment of fees and transaction costs as contemplated hereby and as referred
to in Sections 2.19 and 2.20).
Section 3.09. Litigation and Compliance with Laws.
a.Except as disclosed in the Borrower’s Annual Report on Form 10-K for 2019 or
any subsequent report filed by the Borrower on Form 10-Q or Form 8-K with the
SEC since December 31, 2019, there are no actions, suits, proceedings or
investigations pending or, to the knowledge of the Borrower or the Guarantors,
threatened against the Borrower or the Guarantors or any of their respective
properties (including any properties or assets that constitute Collateral under
the terms of the Loan Documents), before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, that
(i) are likely to have a Material Adverse Effect or (ii) would reasonably be
expected to affect the legality, validity, binding effect or enforceability of
the Loan Documents or, in any material respect, the rights and remedies of the
Administrative Agent or the Lenders thereunder or in connection with the
Transactions.
b.Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, the
Borrower and each Guarantor to its knowledge is currently in compliance with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities, in respect of the conduct of its
business and ownership of its property.
Section 3.10. FAA Slot Utilization.
a.As of the Closing Date, all of the Pledged Slots held by the Borrower and the
other Grantors constituting Collateral are FAA Slots.
79



--------------------------------------------------------------------------------



b.Except for matters which would not reasonably be expected to have a Material
Adverse Effect, the Borrower and the other Grantors, as applicable, are
utilizing, or causing to be utilized, their respective Pledged Slots (except
Pledged Slots which are reasonably determined by the Borrower to be of de
minimis value or surplus to the Borrower’s needs) in a manner consistent in all
material respects with applicable rules, regulations, laws and contracts in
order to preserve both their respective right to hold and operate the Pledged
Slots, taking into account any waivers or other relief granted to the Borrower
or any Guarantor by the FAA, other applicable U.S. Governmental Authorities or
U.S. Airport Authorities. Neither the Borrower nor any Guarantor has received
any written notice from the FAA, other applicable U.S. Governmental Authorities
or U.S. Airport Authorities, or is otherwise aware of any other event or
circumstance, that would be reasonably likely to impair in any material respect
its respective right to hold and operate any Pledged Slot, except for any such
impairment that, either individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.
Section 3.11. Margin Regulations; Investment Company Act.
a.Neither the Borrower nor any Guarantor is engaged, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board, “Margin Stock”), or
extending credit for the purpose of purchasing or carrying Margin Stock, and no
proceeds of any Loans will be used to purchase or carry any Margin Stock or to
extend credit to others for the purpose of purchasing or carrying any Margin
Stock in violation of Regulation U.
b.Neither the Borrower nor any Guarantor is, or after the making of the Loans
will be, or is required to be, registered as an “investment company” under the
Investment Company Act of 1940, as amended. Neither the making of any Loan, nor
the issuance of any Letters of Credit, nor the application of the proceeds of
any Loan or repayment of any Loan or reimbursement of any LC Disbursement by the
Borrower, nor the consummation of the other transactions contemplated by the
Loan Documents, will violate any provision of such Act or any rule, regulation
or order of the SEC thereunder.
Section 3.12 Ownership of Collateral. Each Grantor has good title to the
Collateral owned by it, free and clear of all Liens other than Permitted Liens.
Section 3.13. Perfected Security Interests. The Collateral Documents, taken as a
whole, are effective to create in favor of the Collateral Agent, for the benefit
of the Secured Parties, a legal, valid and enforceable security interest in all
of the Collateral to the extent purported to be created thereby, subject as to
enforceability to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law. With respect to the Collateral as of the Closing Date, at
such time as (a) financing statements in appropriate form are filed in the
appropriate offices (and the appropriate fees are paid) and (b) the execution of
the Account Control Agreements, the Collateral Agent, for the benefit of the
Secured Parties, shall have a first priority perfected security interest and/or
mortgage (or comparable Lien) in all of such Collateral to the extent that the
Liens on such Collateral may be perfected upon the filings or recordations or
upon the taking of the actions
80



--------------------------------------------------------------------------------



described in clauses (a) and (b) above, subject in each case only to Permitted
Liens, and such security interest is entitled to the benefits, rights and
protections afforded under the Collateral Documents applicable thereto (subject
to the qualification set forth in the first sentence of this Section 3.13).
Section 3.14. Payment of Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed by it and has paid or caused to be paid when due all Taxes required
to have been paid by it, except and solely to the extent that, in each case (a)
such Taxes are being contested in good faith by appropriate proceedings or (b)
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
Section 3.15. Anti-Corruption Laws and Sanctions. Borrower has implemented and
maintains in effect policies and procedures intended to ensure compliance by
Borrower, its Subsidiaries and, when acting in such capacity, their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and Borrower and its Subsidiaries are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
Borrower, any of its Subsidiaries or to the knowledge of Borrower any of their
respective directors or officers is a Sanctioned Person.
SECTION 4.
CONDITIONS OF LENDING
Section 4.01 Conditions Precedent to Closing Date. This Agreement shall become
effective on the date on which the following conditions precedent shall have
been satisfied (or waived by the Lenders in accordance with Section 10.08 and by
the Administrative Agent):
a.Supporting Documents. The Administrative Agent shall have received with
respect to the Borrower and the Guarantors in form and substance reasonably
satisfactory to the Administrative Agent:
i.a certificate of the Secretary of State of the state of such entity’s
incorporation or formation, dated as of a recent date, as to the good standing
of that entity (to the extent available in the applicable jurisdiction) and as
to the charter documents on file in the office of such Secretary of State;
ii.a certificate of the Secretary or an Assistant Secretary (or similar
officer), of such entity dated the Closing Date and certifying (A) that attached
thereto is a true and complete copy of the certificate of incorporation or
formation and the by-laws or limited liability company or other operating
agreement (as the case may be) of that entity as in effect on the date of such
certification, (B) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors, board of managers or members of
that entity authorizing the Borrowings and Letter of Credit issuances hereunder,
the execution, delivery and performance in accordance with their respective
terms of this Agreement, the other Loan Documents and any other documents
required or contemplated hereunder or thereunder, and the granting of the
security interest in the Letter of Credit Account and other Liens contemplated
hereby or the other Loan
81



--------------------------------------------------------------------------------



Documents (in each case to the extent applicable to such entity), (C) that the
certificate of incorporation or formation of that entity has not been amended
since the date of the last amendment thereto indicated on the certificate of the
Secretary of State furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer of that entity executing this
Agreement and the Loan Documents or any other document delivered by it in
connection herewith or therewith (such certificate to contain a certification by
another officer of that entity as to the incumbency and signature of the officer
signing the certificate referred to in this clause (ii));
iii.an Officer’s Certificate from the Borrower certifying (A) as to the truth in
all material respects of the representations and warranties made by it contained
in the Loan Documents as though made on the Closing Date, except to the extent
that any such representation or warranty relates to a specified date, in which
case as of such date (provided that any representation or warranty that is
qualified by materiality, “Material Adverse Change” or “Material Adverse Effect”
shall be true and correct in all respects as of the applicable date, before and
after giving effect to the Transactions) and (B) as to the absence of any event
occurring and continuing, or resulting from the Transactions, that constitutes
an Event of Default; and
iv.an incumbency certificate of the Collateral Agent as to the person or persons
authorized to execute and deliver this Agreement, the Collateral Documents, and
any other documents to be executed on behalf of the Collateral Agent in
connection with the transactions contemplated hereby and the signatures of such
person or persons.
b.Credit Agreement. Each party hereto shall have duly executed and delivered to
the Administrative Agent this Agreement.
c.Security Agreement. The Borrower shall have duly executed and delivered to the
Administrative Agent the Aircraft and Spare Engine Mortgage.
d.[Reserved].
e.Opinions of Counsel. The Administrative Agent and the Lenders shall have
received:
i.a written opinion of Thomas Canfield, General Counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders;
ii.a written opinion of Debevoise & Plimpton LLP, special New York counsel to
the Borrower and the Guarantors, dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders; and
iii.a written opinion of Milbank LLP, special New York counsel to the
Administrative Agent, dated the Closing Date, in form and substance reasonably
satisfactory to the Administrative Agent.
82



--------------------------------------------------------------------------------



f.Payment of Fees and Expenses. The Borrower shall have paid to each Agent and
the Lenders the then unpaid balance of all accrued and unpaid Fees due, owing
and payable under and pursuant to this Agreement, including, as referred to in
Sections 2.19 and Section 2.20, and all reasonable and documented out-of-pocket
expenses of the Administrative Agent (including reasonable attorneys’ fees of
Milbank LLP) for which invoices have been presented at least one Business Day
prior to the Closing Date.
g.[Reserved].
h.Consents. All material governmental and third party consents and approvals
necessary in connection with the financing contemplated hereby shall have been
obtained, in form and substance reasonably satisfactory to the Administrative
Agent, and be in full force and effect.
i.Representations and Warranties. All representations and warranties of the
Borrower and the Guarantors contained in this Agreement and the other Loan
Documents executed and delivered on the Closing Date shall be true and correct
in all material respects on and as of the Closing Date, as though made on and as
of such date (except to the extent any such representation or warranty by its
terms is made as of a different specified date, in which case as of such
specified date); provided that any representation or warranty that is qualified
by materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects, as though made on and as of the applicable
date, after giving effect to the Transactions.
j.No Event of Default. Before and after giving effect to the Transactions, no
Event of Default shall have occurred and be continuing on the Closing Date.
k.Patriot Act. The Lenders shall have received at least five (5) days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, that such Lenders
shall have requested from the Borrower or a Guarantor prior to such date.
The execution by each Lender of this Agreement shall be deemed to be
confirmation by such Lender that any condition relating to such Lender’s
satisfaction or reasonable satisfaction with any documentation set forth in this
Section 4.01 has been satisfied as to such Lender.
Section 4.02. Conditions Precedent to Each Loan and Each Letter of Credit. The
obligation of the Lenders to make each Loan and of the Issuing Lenders to issue
each Letter of Credit, including the initial Loans and the initial Letters of
Credit, is subject to the satisfaction (or waiver in accordance with Section
10.08) of the following conditions precedent:
a.Notice. The Administrative Agent shall have received a Loan Request pursuant
to Section 2.03 with respect to such borrowing or a request for issuance of such
Letter of Credit pursuant to Section 2.02, as the case may be.
83



--------------------------------------------------------------------------------



b.Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents (other than, with respect to
Loans made or Letters of Credit issued after the Closing Date, the
representations and warranties set forth in Sections 3.05(b), 3.06 and 3.09(a))
shall be true and correct in all material respects on and as of the date of such
Loan or the issuance of such Letter of Credit hereunder (both before and after
giving effect thereto and, in the case of each Loan, the application of proceeds
therefrom) with the same effect as if made on and as of such date except to the
extent such representations and warranties expressly relate to an earlier date
and in such case as of such date; provided that any representation or warranty
that is qualified by materiality, “Material Adverse Change” or “Material Adverse
Effect” shall be true and correct in all respects, as though made on and as of
the applicable date, before and after giving effect to such Loan or the issuance
of such Letter of Credit hereunder.
c.No Default. On the date of such Loan or the issuance of such Letter of Credit
hereunder, no Event of Default or material Default shall have occurred and be
continuing nor shall any such Event of Default or material Default, as the case
may be, occur by reason of the making of the requested Borrowing or the issuance
of the requested Letter of Credit and, in the case of each Loan, the application
of proceeds thereof.
d.Collateral Coverage Ratio. On the date of such Loan or the issuance of such
Letter of Credit hereunder (and after giving pro forma effect thereto), the
Collateral Coverage Ratio shall not be less than 1.0 to 1.0.
e.No Going Concern Qualification. On the date of such Loan or the issuance of
such Letter of Credit hereunder, the opinion of the independent public
accountants (after giving effect to any reissuance or revision of such opinion)
on the most recent audited consolidated financial statements delivered by the
Borrower pursuant to Section 5.01(a) shall not include a “going concern”
qualification under GAAP as in effect on the date of this Agreement or, if there
is a change in the relevant provisions of GAAP thereafter, any like
qualification or exception under GAAP after giving effect to such change.
f.Additional Collateral. If Additional Collateral is to be pledged in connection
with the making of such Loan and/or the issuance of such Letter of Credit in
order to cause the Collateral Coverage Ratio to be no less than 1.0 to 1.0 on
such date (after giving pro forma effect to such Loan and/or Letter of Credit),
the Borrower shall have complied with the requirements of Section 5.13(b) with
respect to such Additional Collateral.
g.Appraisals. If Additional Collateral is to be pledged in connection with the
making of such Loan and/or the issuance of such Letter of Credit in order to
cause the Collateral Coverage Ratio to be no less than 1.0 to 1.0 on such date
(after giving pro forma effect to such Loan and/or Letter of Credit), the
Administrative Agent shall have received Appraisals with respect to such
Additional Collateral pursuant to Section 5.07, in form reasonably satisfactory
to the Administrative Agent, demonstrating that the Borrower shall be in
compliance on a pro forma basis with Section 6.09(a) on such date.
84



--------------------------------------------------------------------------------



The acceptance by the Borrower of each extension of credit hereunder shall be
deemed to be a representation and warranty by the Borrower that the conditions
specified in this Section 4.02 have been satisfied at that time.
SECTION 5.
AFFIRMATIVE COVENANTS
From the Closing Date and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)), or the principal of or interest on any Loan or reimbursement of any LC
Disbursement is owing (or any other amount that is due and unpaid on the first
date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:
Section 5.01 Financial Statements, Reports, etc. The Borrower shall deliver to
the Administrative Agent on behalf of the Lenders:
a.Within ninety (90) days after the end of each fiscal year, the Borrower’s
consolidated balance sheet and related statement of income and cash flows,
showing the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the close of such fiscal year and the results of their
respective operations during such year, the consolidated statement of the
Borrower to be audited for the Borrower by independent public accountants of
recognized national standing and to be accompanied by an opinion of such
accountants (without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present
in all material respects the financial condition and results of operations of
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP; provided that the foregoing delivery requirement shall be satisfied if the
Borrower shall have filed with the SEC its Annual Report on Form 10-K for such
fiscal year, which is available to the public via EDGAR or any similar successor
system;
b.Within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year, the Borrower’s consolidated balance sheets and
related statements of income and cash flows, showing the financial condition of
the Borrower and its Subsidiaries on a consolidated basis as of the close of
such fiscal quarter and the results of their operations during such fiscal
quarter and the then elapsed portion of the fiscal year, each certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
normal year-end audit adjustments and the absence of footnotes; provided that
the foregoing delivery requirement shall be satisfied if the Borrower shall have
filed with the SEC its Quarterly Report on Form 10-Q for such fiscal quarter,
which is available to the public via EDGAR or any similar successor system;
c.Within the time period under Section 5.01(a) above, a certificate of a
Responsible Officer of the Borrower certifying that, to the knowledge of such
Responsible Officer, no Default
85



--------------------------------------------------------------------------------



or Event of Default has occurred and is continuing, or, if, to the knowledge of
such Responsible Officer, such a Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof and any corrective action
taken or proposed to be taken with respect thereto;
d.Within the time period under (a) and (b) of this Section 5.01, a certificate
of a Responsible Officer demonstrating in reasonable detail compliance with
Sections 6.08 and 6.09(a) as of the end of the preceding fiscal quarter,
including an updated calculation of the Collateral Coverage Ratio reflecting the
most recent Appraisals (as adjusted for any Dispositions or additions to the
Collateral since the date of delivery to the Administrative Agent of such
Appraisals);
e.Within 15 days after a Responsible Officer of the Borrower obtains knowledge
that there has been one or more Dispositions of Collateral (excluding those
described in clause (b), (d) or (e)(iv) of the definition of “Permitted
Disposition”) since the date of the Officer’s Certificate demonstrating
compliance with Section 6.09(a) most recently delivered under this Agreement by
the Borrower to the Administrative Agent consisting of (i) a Pledged Aircraft,
(ii) a Pledged Engine or (iii) any other Collateral having an Appraised Value in
the aggregate in excess of 10% of the sum of the aggregate Appraised Value of
all Collateral plus Pledged Cash and Cash Equivalents, a certificate of a
Responsible Officer demonstrating in reasonable detail compliance with Section
6.09(a);
f.[Reserved].
g.Promptly after a Responsible Officer obtains knowledge thereof, notice of the
failure of any material assumption contained in any Appraisal to be correct,
except if such failure would not reasonably be expected to materially adversely
affect the Appraised Value of the applicable type of Collateral;
h.So long as any Commitment, Loan or Letter of Credit is outstanding, within
30 days after the Chief Financial Officer or the Treasurer of the Borrower
becoming aware of the occurrence of a Default or an Event of Default that is
continuing, an Officer’s Certificate specifying such Default or Event of Default
and what action the Borrower and its Subsidiaries are taking or propose to take
with respect thereto; and
i.Promptly, from time to time, such other information regarding the Collateral
and the operations, business affairs and financial condition of either the
Borrower or any Guarantor, in each case as the Administrative Agent, at the
request of any Lender, may reasonably request (it being understood that, upon
the request of the Administrative Agent, the Borrower shall provide utilization
reports with respect to the Pledged Slots (but no more than once per fiscal
quarter)).
Subject to the next succeeding sentence, information delivered pursuant to this
Section 5.01 to the Administrative Agent may be made available by the
Administrative Agent to the Lenders by posting such information on the
Debtdomain website on the Internet at http://www.debtdomain.com. Information
required to be delivered pursuant to this Section 5.01 by the Borrower shall be
delivered pursuant to Section 10.01 hereto. Information required to be
86



--------------------------------------------------------------------------------



delivered pursuant to this Section 5.01 (to the extent not made available as set
forth above) shall be deemed to have been delivered to the Administrative Agent
on the date on which the Borrower provides written notice to the Administrative
Agent that such information has been posted on the Borrower’s general commercial
website on the Internet (to the extent such information has been posted or is
available as described in such notice), as such website may be specified by the
Borrower to the Administrative Agent from time to time. Information required to
be delivered pursuant to this Section 5.01 shall be in a format which is
suitable for transmission.
Any notice or other communication delivered pursuant to this Section 5.01, or
otherwise pursuant to this Agreement, shall be deemed to contain material
non-public information unless (i) expressly marked by the Borrower or a
Guarantor as “PUBLIC”, (ii) such notice or communication consists of copies of
the Borrower’s public filings with the SEC or (iii) such notice or communication
has been posted on a the Borrower’s general commercial website on the Internet,
as such website may be specified by the Borrower to the Administrative Agent
from time to time.
Section 5.02 Taxes. The Borrower shall pay, and cause each of its Subsidiaries
to pay, all material taxes, assessments, and governmental levies before the same
shall become more than 90 days delinquent, other than taxes, assessments and
levies (i) being contested in good faith by appropriate proceedings and (ii) the
failure to effect such payment of which are not reasonably be expected to have a
Material Adverse Effect.
Section 5.03. Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenants (to the extent that it may lawfully do so) that it will not
at any time insist upon, plead, or in any manner whatsoever claim or take the
benefit or advantage of, any stay, extension or usury law wherever enacted, now
or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that it may lawfully do so) hereby expressly waives all benefit or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Administrative Agent, but will suffer and permit the execution of every such
power as though no such law has been enacted.
Section 5.04 Corporate Existence. The Borrower shall do or cause to be done all
things reasonably necessary to preserve and keep in full force and effect:
1.its corporate existence, and the corporate, partnership or other existence of
each of its Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Borrower or any
such Subsidiary; and
2.the rights (charter and statutory) and material franchises of the Borrower and
its Subsidiaries; provided, however, that the Borrower shall not be required to
preserve any such right or franchise, or the corporate, partnership or other
existence of it or any of its Subsidiaries, if its Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the
87



--------------------------------------------------------------------------------



business of the Borrower and its Subsidiaries, taken as a whole, and that the
loss thereof would not, individually or in the aggregate, have a Material
Adverse Effect.
For the avoidance of doubt, this Section 5.04 shall not prohibit any actions
permitted by Section 6.10 hereof or described in Section 6.10(b).
Section 5.05. Compliance with Laws. The Borrower shall comply, and cause each of
its Subsidiaries to comply, with all applicable laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where such noncompliance, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. Without limiting the
foregoing, the Borrower will maintain in effect policies and procedures intended
to ensure compliance by Borrower, its Subsidiaries and, when acting in such
capacity, their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
Section 5.06. Core Collateral. So long as any Loans or Letters of Credit are
outstanding (other than such as have been Cash Collateralized or covered by a
“back-to-back” letter of credit in accordance with the terms of the Loan
Documents), the Borrower shall not permit any Core Collateral Failure to occur.
Section 5.07. Delivery of Appraisals. The Borrower shall:
1.on a date within 60 days prior to (A) March 15 of each year, beginning in
2021, (B) solely with respect to any Pledged Aircraft, Pledged Engines, Pledged
Spare Parts and Pledged Ground Support Equipment, September 15 of each year,
beginning with the first such date occurring at least 90 days after any such
Collateral is first added to the Collateral and (C) solely with respect to any
Pledged Spare Parts and Pledged Ground Support Equipment, June 15 and December
15 of each year, beginning with the first such date occurring at least 90 days
after any such Collateral is first added to the Collateral;
2.on the date upon which any Additional Collateral is pledged as Collateral, but
only with respect to such Additional Collateral;
3.promptly (but in any event within 45 days) following a request by the
Administrative Agent if an Event of Default has occurred and is continuing; and
4.promptly (but in any event within 45 days) following any Disposition or series
of related Dispositions of Pledged Slots (other than any Disposition described
in clause (d), (e)(ii), (e)(iv) or (f) of the definition of “Permitted
Disposition”) comprising more than 15% of the aggregate Appraised Value of the
Pledged Slots.
deliver or cause to be delivered to the Administrative Agent one or more
Appraisals establishing the Appraised Value of the Collateral; provided,
however, that:
88



--------------------------------------------------------------------------------



        (i)  the Borrower shall be required to deliver or cause to be delivered
only an Appraisal with respect to the (w) Pledged Slots (in the case of clause
(4) above), (x) Pledged Aircraft, Pledged Engines, Pledged Spare Parts and
Pledged Ground Support Equipment (in the case of clause 1(B) above), (y) Pledged
Spare Parts and Pledged Ground Support Equipment (in the case of clause 1(C)
above) or (z) the applicable Additional Collateral (in the case of clause (2)
above);
        (ii)  in connection with the pledging of any Additional Collateral, any
Appraisal with respect to such Additional Collateral that is more than 90 days
old as of the date on which such Additional Collateral is pledged hereunder
shall not be deemed to satisfy the Appraisal requirement in clause (2) above;
and
(iii) if any new spare Engine is pledged as Collateral and such new spare Engine
is of the same make and model as any spare Engine then currently included (or
being replaced) in the Collateral (any such Engine make and model, an “Existing
Engine Type”), an Appraisal with respect to such new spare Engine shall only be
required under this Section 5.07 if the Borrower elects to provide such an
Appraisal for purposes of determining the Appraised Value of such new spare
Engine pursuant to clause (iii) of the proviso of the definition of “Appraised
Value”.
The Borrower may from time to time cause subsequent Appraisals to be delivered
to the Administrative Agent if it believes that any affected item of Collateral
has a higher Appraised Value than that reflected in the most recent Appraisals
delivered pursuant to this Section 5.07.
Section 5.08. Regulatory Cooperation. In connection with any foreclosure,
collection, sale or other enforcement of Liens granted to the Collateral Agent
in the Collateral Documents, the Borrower will, and will cause its Subsidiaries
to, reasonably cooperate in good faith with the Collateral Agent or its designee
in obtaining all regulatory licenses, consents and other governmental approvals
necessary or (in the reasonable opinion of the Collateral Agent or its designee)
reasonably advisable to conduct all aviation operations with respect to the
Collateral and will, at the reasonable request of the Collateral Agent and in
good faith, continue to operate and manage the Collateral and maintain all
applicable regulatory licenses with respect to the Collateral until such time as
the Collateral Agent or its designee obtain such licenses, consents and
approvals, and at such time the Borrower will, and will cause its Subsidiaries
to, cooperate in good faith with the transition of the aviation operations with
respect to the Collateral to any new aviation operator (including, without
limitation, the Collateral Agent or its designee).
Section 5.09. Regulatory Matters; Citizenship; Utilization; Collateral
Requirements.
A.The Borrower will:
1.maintain at all times its status as an “air carrier” within the meaning of
Section 40102(a)(2) of Title 49, and hold a certificate under Section
41102(a)(1) of Title 49;
89



--------------------------------------------------------------------------------



2.be a United States Citizen;
3.maintain at all times its status at the FAA as an “air carrier” and hold an
air carrier operating certificate under Section 44705 of Title 49 and operations
specifications issued by the FAA pursuant to Parts 119 and 121 of Title 14 as
currently in effect or as may be amended or recodified from time to time;
4.possess and maintain all necessary certificates, exemptions, franchises,
licenses, permits, designations, rights, concessions, authorizations,
frequencies and consents that are material to the operation of the Pledged Slots
operated by it, and to the conduct of its business and operations as currently
conducted, except to the extent that any failure to possess or maintain would
not reasonably be expected to result in a Collateral Material Adverse Effect;
5.maintain Pledged Gate Leaseholds sufficient to ensure its ability to service
the flights using its Pledged Slots, except to the extent that any failure to
maintain would not reasonably be expected to result in a Collateral Material
Adverse Effect;
6.utilize its Pledged Slots in a manner consistent with applicable regulations,
rules and contracts (including FAA directives, orders and waivers) in order to
preserve its right to hold and use its Pledged Slots, except to the extent that
any failure to utilize would not reasonably be expected to result in a
Collateral Material Adverse Effect;
7.cause to be done all things reasonably necessary to preserve and keep in full
force and effect its rights in and to use its Pledged Slots, including, without
limitation, satisfying any applicable Use or Lose Rule, except to the extent
that any failure to do so would not reasonably be expected to result in a
Collateral Material Adverse Effect; and
8.if Eligible Spare Parts are included in the Collateral at any time, take or
cause to be taken such actions to ensure that at all times the Pledged Spare
Parts include all Spare Parts and Appliances then owned by the Borrower and its
Subsidiaries (subject to the provisions of the Spare Parts Security Agreement).
b.Without in any way limiting Section 5.09(a) hereof, the Borrower will promptly
take all such steps as may be necessary to maintain, renew and obtain, or obtain
the use of, Pledged Gate Leaseholds as needed for its continued and future
operations using the Pledged Slots. The Borrower will further take all actions
reasonably necessary or advisable in order to have access to its Pledged Gate
Leaseholds. The Borrower will pay any applicable filing fees and other expenses
related to the submission of applications, renewal requests, and other filings
as may be reasonably necessary to have access to its Pledged Gate Leaseholds.
90



--------------------------------------------------------------------------------



Section 5.10. Collateral Ownership . Subject to the provisions described
(including the actions permitted) under Sections 6.04 and 6.10 hereof, each
Grantor will continue to maintain its interest in and right to use all property
and assets so long as such property and assets constitute Collateral, except as
provided in Section 5.09.
Section 5.11. Insurance. The Borrower shall:
1.keep all Collateral (other than the Mortgaged Collateral, as to which only the
insurance provisions of the Aircraft and Spare Engine Mortgage shall be
applicable, and Pledged Spare Parts, Pledged Ground Support Equipment, and
Pledged Real Property Assets, as to which only the insurance provisions of the
applicable Collateral Document shall be applicable) that is tangible property
insured at all times, against such risks, including risks insured against by
extended coverage, as is prudent and customary with U.S.-based companies of the
same or similar size in the same or similar businesses;
2.maintain in full force and effect public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of the tangible Collateral (other than the Mortgaged
Collateral, as to which only the insurance provisions of the Aircraft and Spare
Engine Mortgage shall be applicable, and Pledged Spare Parts, Pledged Ground
Support Equipment, and Pledged Real Property Assets, as to which only the
insurance provisions of the applicable Collateral Document shall be applicable)
owned, occupied or controlled by the Borrower, in such amounts and with such
deductibles as are prudent and customary with U.S.-based companies of the same
or similar size in the same or similar businesses and in the same geographic
area; and
3.maintain such other insurance or self-insurance as may be required by law,
except where such noncompliance would not reasonably be expected to result in a
Material Adverse Effect.
Section 5.12. Real Property Assets. In connection with the pledge of any Real
Property Assets, the Collateral Agent and the Administrative Agent shall have
received the following upon the date such Real Property Assets are pledged
(unless waived by the Administrative Agent in its sole discretion):
a.a Real Property Mortgage encumbering each Real Property Asset in favor of the
Collateral Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by the Borrower or Subsidiary that is the owner of or holder of any
interest in such Real Property Asset, and otherwise in form for recording in the
recording office of each applicable political subdivision where each such Real
Property Asset is situated, together with such certificates, affidavits,
questionnaires or returns as shall be reasonably and customarily required by the
Title Company in connection with the recording or filing thereof to create a
lien under applicable requirements of law, and such financing statements and any
other instruments necessary to grant a mortgage lien under the laws of any
applicable jurisdiction, all of which shall be in form and
91



--------------------------------------------------------------------------------



substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent; provided, however, that Borrower shall only be obligated to execute and
deliver, or cause to be executed and delivered, to the Collateral Agent any
relevant Real Property Mortgage and shall not be responsible for recording such
Real Property Mortgage in the event that the Collateral Agent shall fail to do
so after such Real Property Mortgage and any other related deliverables required
to be delivered to the Collateral Agent or the Administrative Agent in
connection with such filing pursuant to the terms of this Agreement have been
executed and delivered;
b.with respect to each Real Property Asset, such consents, approvals,
amendments, supplements, estoppels (but only to the extent obtained), tenant
subordination agreements (unless the applicable tenant’s lease provides for
automatic subordination) or other instruments as necessary to consummate the
transactions contemplated by the Loan Documents or as shall reasonably be deemed
necessary by the Administrative Agent or the Collateral Agent in order for the
owner or holder of the fee or ground leasehold interest constituting such Real
Property Asset to grant the Lien contemplated by the Real Property Mortgage with
respect to such Real Property Asset and the owner or ground tenant thereof;
c.with respect to each Real Property Mortgage, either a bringdown of an existing
title policy or a loan policy of title insurance (or marked up title insurance
commitment having the effect of a loan policy of title insurance) insuring the
Lien of such Real Property Mortgage as a valid first mortgage Lien on the Real
Property Asset and fixtures described therein in the amount reasonably
acceptable to the Administrative Agent and the Collateral Agent, which policy
(or such marked-up commitment) (each, a “Title Policy”) shall (A) be issued by a
Title Company, (B) to the extent necessary and available, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Administrative Agent and the Collateral
Agent, (C) contain a “tie-in” or “cluster” endorsement, if available under
applicable law (i.e., policies which insure against losses regardless of
location or allocated value of the insured property up to a stated maximum
coverage amount), (D) have been supplemented by such endorsements (if available
in the applicable jurisdiction of the Real Property Asset) as shall be
reasonably requested by the Administrative Agent or the Collateral Agent
(including endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, non-imputation, public road
access, survey, variable rate, environmental lien, subdivision, mortgage
recording tax, separate tax lot, and so-called comprehensive coverage over
covenants and restrictions); provided that to the extent that any such
endorsement(s) or other documentation cannot be issued or is not available due
to the state or condition of the Real Property Asset, and such state or
condition existed on the date of the pledge of such Real Property Asset and such
state or condition does not materially and adversely affect the use or the value
of such Real Property Asset for the business of the Borrower and its Affiliates,
the Borrower shall have no obligation to procure such endorsement or other
documentation, and (E) contain no exceptions to title other than Permitted Liens
and other exceptions reasonably acceptable to the Administrative Agent or the
Collateral Agent or a datedown endorsement on the existing Title Policy for each
existing Real Property Mortgage;
d.with respect to each Real Property Asset, such affidavits, certificates,
information and instruments of indemnification (including a so-called “gap”
indemnification) as shall be
92



--------------------------------------------------------------------------------



reasonably and customarily required to induce the Title Company to issue the
title policy/ies and endorsements contemplated above;
e.evidence reasonably acceptable to the Administrative Agent and the Collateral
Agent of payment by the Borrower of all title policy premiums, search and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of the Real
Property Mortgages and issuance of the title policies referred to above;
f.with respect to each Real Property Asset, copies of all leases in which the
Borrower or any Subsidiary holds the lessor's interest or other agreements
relating to possessory interests if any. To the extent any of the foregoing
leases affect any Real Property Asset, such leases shall (x) be subordinate to
the Lien of the Real Property Mortgage to be recorded against such Real Property
Asset, either expressly by its terms or pursuant to a subordination,
non-disturbance and attornment agreement in form and substance reasonably
acceptable to the Administrative Agent and the Collateral Agent, with respect to
which the Borrower or its applicable Subsidiary shall have used its commercially
reasonable efforts to obtain and (y) shall otherwise be reasonably acceptable to
the Administrative Agent and the Collateral Agent, provided that, if the
Administrative Agent or the Collateral Agent, respectively, fails to notify the
Borrower of rejection of the lease within 10 Business Days from receipt of the
lease, the lease shall be deemed to have been reasonably accepted by the
Administrative Agent and the Collateral Agent;
g.Surveys with respect to each Real Property Asset (or survey updates to the
extent sufficient to obtain survey coverage under the title policy); provided
that, if the Borrower is able to obtain a “no change” affidavit reasonably
acceptable to the Title Company to enable it to issue a Title Policy removing
all exceptions which would otherwise have been raised by the Title Company as a
result of the absence of a new Survey for such Real Property Asset, and issuing
all available survey related endorsements and coverages, then a new Survey shall
not be requested;
h.a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Real Property Asset; and
i.a local law enforceability opinion of counsel in the jurisdiction where each
Real Property Asset is located relating to such Real Property Asset described
above, which opinion of counsel shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; provided, however,
that Clark Hill PLC is hereby approved by the Administrative Agent.
Section 5.13. Additional Guarantors; Grantors; Collateral.
a.If the Borrower or any of its Subsidiaries acquires or creates another
Domestic Subsidiary after the Closing Date, then the Borrower will promptly
cause such Domestic Subsidiary to become a party to the Guarantee contained in
Section 9 hereof by executing an Instrument of Assumption and Joinder
substantially in the form attached hereto as Exhibit B; provided, that any
Domestic Subsidiary that constitutes an Immaterial Subsidiary, a Receivables
93



--------------------------------------------------------------------------------



Subsidiary or an Excluded Subsidiary need not become a Guarantor unless and
until 30 Business Days after such time as it ceases to be an Immaterial
Subsidiary, a Receivables Subsidiary or an Excluded Subsidiary or such time as
it guarantees, or pledges any property or assets to secure, any other
Obligations.
b.If the Borrower or any of its Subsidiaries desires or is required pursuant to
the terms of this Agreement to add Additional Collateral or, if any Subsidiary
acquires any existing Collateral from a Grantor that it desires or is required
pursuant to the terms of this Agreement to maintain as Collateral, in each case,
after the Closing Date, the Borrower shall, in each case at its own expense, (A)
cause any such Subsidiary to become a party to the Guarantee contained in
Section 9 hereof (to the extent such Subsidiary is not already a party thereto)
and cause any such Subsidiary to become a party to each applicable Collateral
Document and all other agreements, instruments or documents that create or
purport to create and perfect a first priority Lien (subject to Permitted Liens)
in favor of the Collateral Agent for the benefit of the Secured Parties
applicable to such Collateral, by executing and delivering to the Administrative
Agent an Instrument of Assumption and Joinder substantially in the form attached
hereto as Exhibit B and/or joinders to all applicable Collateral Documents or
pursuant to new Collateral Documents, as the case may be, in form and substance
reasonably satisfactory to the Administrative Agent and the Collateral Agent (it
being understood that (i) in the case of Collateral consisting of Eligible
Aircraft or Eligible Engines, the applicable Collateral Documents shall be the
Aircraft and Spare Engine Mortgage, which shall include a pledge of any QEC Kit
associated with any such Pledged Engine, (ii) in the case of Collateral
consisting of Eligible Spare Parts, the applicable Collateral Documents shall be
the Spare Parts Security Agreement, (iii) in the case of Collateral consisting
of Slots and Gate Leaseholds, the applicable Collateral Documents shall be the
Slot and Gate Security Agreement, (iv) in the case of Collateral consisting of
Real Property Assets, such Additional Collateral shall be subject to the terms
and conditions of Section 5.12, and (v) in the case of any other Additional
Collateral of a type that has not been theretofore included in the Collateral
(other than Aircraft, Engines, Spare Parts and Slots), such Additional
Collateral may be subject to such additional terms and conditions as may be
customarily required by lenders in similar financings of a similar size for
similarly situated borrowers secured by the same type of Collateral, as agreed
by the Borrower and the Administrative Agent in their reasonable discretion),
(B) promptly execute and deliver (or cause such Subsidiary to execute and
deliver) to the Administrative Agent and/or the Collateral Agent such documents
and take such actions to create, grant, establish, preserve and perfect the
first priority Liens (subject to Permitted Liens) (including to obtain any
release or termination of Liens not permitted under the definition of
“Additional Collateral” in Section 1.01 or under Section 6.06 and the filing of
UCC financing statements) in favor of the Collateral Agent for the benefit of
the Secured Parties on such assets of the Borrower or such Subsidiary, as
applicable, to secure the Obligations to the extent required under the
applicable Collateral Documents or reasonably requested by the Administrative
Agent or the Collateral Agent, and to ensure that such Collateral shall be
subject to no other Liens other than Permitted Liens and (C) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent and
the Collateral Agent, for the benefit of the Secured Parties, a written opinion
of counsel (which counsel shall be reasonably satisfactory to the Administrative
Agent) to the Borrower or such Subsidiary, as applicable, with respect to the
matters described in clauses
94



--------------------------------------------------------------------------------



(A) and (B) hereof, in each case within twenty (20) Business Days after the
addition of such Collateral and in form and substance reasonably satisfactory to
the Administrative Agent.
Section 5.14. Access to Books and Records.
a.The Borrower and the Guarantors will make and keep books, records and accounts
in which full, true and correct entries in conformity with GAAP are made of all
financial dealings and transactions in relation to its business and activities,
including, without limitation, an accurate and fair reflection of the
transactions and dispositions of the assets of the Borrower and the Guarantors.
b.The Borrower and the Guarantors will permit, to the extent not prohibited by
applicable law, any representatives designated by the Administrative Agent or
any Governmental Authority that is authorized to supervise or regulate the
operations of a Lender, as designated by such Lender, upon reasonable prior
written notice and, so long as no Event of Default has occurred and is
continuing, at no out-of-pocket cost to the Borrower and the Guarantors, to
visit the properties of the Borrower and the Guarantors, to examine its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times during normal
business hours, not more than once every twelve (12) months unless an Event of
Default has occurred and is continuing, in which case such inspection right
shall not be so limited; provided that if an Event of Default has occurred and
is continuing, the Borrower and the Guarantors shall be responsible for the
reasonable costs and expenses of any visits of the Administrative Agent and the
Lenders, acting together (but not separately).
Section 5.15. Further Assurances. The Borrower and each Guarantor shall execute
any and all further documents and instruments, and take all further actions,
that may be required or advisable under applicable law, or by the FAA, or that
the Administrative Agent may reasonably request, in order to create, grant,
establish, preserve, protect and perfect the validity, perfection and priority
of the Liens and security interests created or intended to be created by the
Collateral Documents, to the extent required under this Agreement or the
Collateral Documents.
SECTION 6.
NEGATIVE COVENANTS
From the Closing Date and for so long as the Commitments remain in effect, any
Letter of Credit remains outstanding (in a face amount in excess of the sum of
(i) the amount of cash then held in the Letter of Credit Account and (ii) the
face amount of back-to-back letters of credit delivered pursuant to Section
2.02(j)) or principal of or interest on any Loan or reimbursement of any LC
Disbursement is owing (or any other amount that is due and unpaid on the first
date that none of the foregoing is in effect, outstanding or owing,
respectively, is owing) to any Lender or the Administrative Agent hereunder:
Section 6.01. [Reserved].
Section 6.02. [Reserved].
95



--------------------------------------------------------------------------------



Section 6.03. [Reserved].
Section 6.04. Disposition of Collateral. Neither the Borrower nor any Grantor
shall sell or otherwise Dispose of any Collateral (including, without
limitation, by way of any Sale of a Grantor) except that such sale or other
Disposition shall be permitted (i) in the case of a Permitted Disposition;
provided that, so long as any Loans or Letters of Credit are outstanding (other
than such as have been Cash Collateralized or covered by a “back-to-back” letter
of credit in accordance with the terms of the Loan Documents), no Core
Collateral Failure results therefrom, or (ii) provided that upon consummation of
any such sale or other Disposition (A) no Event of Default shall have occurred
and be continuing, (B) the Collateral Coverage Ratio is no less than 1.0 to 1.0
after giving effect to such sale or other Disposition (including any deposit of
any Net Proceeds received upon consummation thereof in the Collateral Proceeds
Account subject to an Account Control Agreement and any concurrent pledge of
Additional Collateral, if any) and (C) so long as any Loans or Letters of Credit
are outstanding (other than such as have been Cash Collateralized or covered by
a “back-to-back” letter of credit in accordance with the terms of the Loan
Documents), no Core Collateral Failure results from such sale or other
Disposition; provided that nothing contained in this Section 6.04 is intended to
excuse performance by the Borrower or any Guarantor of any requirement of any
Collateral Document that would be applicable to a Disposition permitted
hereunder. A Disposition of Collateral referred to in clause (d), (e)(iv) or (f)
of the definition of “Permitted Disposition” shall not result in the automatic
release of such Collateral from the security interest of the applicable
Collateral Document, and the Collateral subject to such Disposition shall
continue to constitute Collateral for all purposes of the Loan Documents
(without prejudice to the rights of the Borrower to release any such Collateral
pursuant to Section 6.09(c)).
Section 6.05. [Reserved].
Section 6.06. Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien of any kind on any property or asset that constitutes Collateral,
except Permitted Liens.
Section 6.07. Business Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Borrower and
its Subsidiaries taken as a whole.
Section 6.08. Liquidity. The Borrower will not permit the aggregate amount of
Liquidity to be less than $400,000,000 at the end of any Business Day following
the Closing Date; provided that, so long as no Loans or Letters of Credit are
outstanding (other than such as have been Cash Collateralized or covered by a
“back-to-back” letter of credit in accordance with the terms of the Loan
Documents), non-compliance by the Borrower with this Section 6.08 shall not
constitute a default by the Borrower or any Guarantor of any of their respective
obligations hereunder or under any other Loan Document, and will not result in
any Default or Event of Default.
Section 6.09. Collateral Coverage Ratio.
a.Subject to the immediately following proviso, the Borrower will not permit at
any time following the Closing Date the Collateral Coverage Ratio to be less
than 1.0 to 1.0 (such occurrence, a “Collateral Coverage Ratio Failure”);
provided, that if, (A) upon delivery of an
96



--------------------------------------------------------------------------------



Appraisal pursuant to Section 5.07 or otherwise pursuant to this Agreement
(except pursuant to Section 5.07(2) or 5.07(3) or any Appraisal delivered to the
Administrative Agent in connection with the designation of Additional Collateral
solely to evidence compliance with the requirements of this Section 6.09(a)) and
(B) solely with respect to determining compliance with this Section as a result
thereof, it is determined that a Collateral Coverage Ratio Failure has occurred,
the Borrower shall, within forty-five (45) days (or, in the case of an Appraisal
delivered pursuant to Section 5.07(4) within thirty (30) days) of the date of
such Appraisal (or, in the case of an Appraisal required under Section 5.07(1)
or 5.07(4) not delivered by the deadline thereunder, the date such Appraisal was
due thereunder) designate Additional Collateral as additional Eligible
Collateral and comply with Section 5.13 and/or prepay or cause to be prepaid the
Loans in accordance with Section 2.12(b), collectively, in an amount sufficient
to cure such Collateral Coverage Ratio Failure.
b.Notwithstanding anything to the contrary contained herein, if the Borrower
shall fail at any time to be in compliance with this Section 6.09 solely as a
result of damage to or loss of any Collateral covered by insurance (pursuant to
which the Collateral Agent is named as loss payee and with respect to which
payments are to be delivered directly to the Collateral Agent) for which the
insurer thereof has been notified of the relevant claim and has not challenged
such coverage, any calculation made pursuant to this Section 6.09 shall deem the
relevant Grantor to have received Net Proceeds (and to have taken all steps
necessary to have pledged such Net Proceeds as Additional Collateral) in an
amount equal to the expected coverage amount (as determined by the Borrower in
good faith and updated from time to time to reflect any agreements reached with
the applicable insurer) and net of any amounts required to be paid out of such
proceeds and secured by a Lien until the earliest of (i) the date any such Net
Proceeds are actually received by the Collateral Agent, (ii) the date that is
270 days after such damage and (iii) the date on which any such insurer denies
such claim; provided that, prior to giving effect to this clause (b), (x) the
aggregate Appraised Value of all the Collateral plus (y) the Pledged Cash and
Cash Equivalents, shall be no less than 150% of the Total Obligations. It is
understood and agreed that if the Collateral Agent should receive any Net
Proceeds directly from the insurer in respect of a Recovery Event and at the
time of such receipt, (A) no Event of Default shall have occurred and be
continuing and the Borrower is in compliance with Section 6.09(a) (without
giving effect to the receipt of such Net Proceeds), the Collateral Agent shall
promptly cause such proceeds to be paid to the Borrower or the applicable
Grantor and (B) an Event of Default shall have occurred and be continuing or the
Borrower fails to be in compliance with Section 6.09(a) (without giving effect
to the receipt of such Net Proceeds), the Collateral Agent shall promptly cause
such proceeds to be deposited into the Collateral Proceeds Account maintained
for such purpose with the Collateral Agent that is subject to an Account Control
Agreement and such proceeds shall be applied or released from such account in
accordance with Section 2.12(a).
c.At the Borrower’s request, the Lien on any asset or type or category of asset
(including after-acquired assets of that type or category) included in the
Collateral will be promptly released, provided, in each case, that the following
conditions are satisfied or waived: (A) no Event of Default shall have occurred
and be continuing, (B) either (x) after giving effect to such release, the
Collateral Coverage Ratio is not less than 1.0 to 1.0 or (y) the Borrower shall
prepay or cause to be prepaid the Loans and/or shall designate Additional
Collateral and comply
97



--------------------------------------------------------------------------------



with Section 5.13, collectively, in an amount necessary to cause the Collateral
Coverage Ratio to not be less than 1.0 to 1.0, (C) so long as any Loans or
Letters of Credit are outstanding (other than such as have been Cash
Collateralized or covered by a “back-to-back” letter of credit in accordance
with the terms of the Loan Documents), no Core Collateral Failure results from
such release, and (D) the Borrower shall deliver an Officer's Certificate
demonstrating compliance with this Section 6.09(c) following such release. In
connection herewith, the Collateral Agent agrees to promptly provide any
documents or releases reasonably requested by the Borrower to evidence such
release.
Section 6.10. Merger, Consolidation, or Sale of Assets.
a.The Borrower shall not directly or indirectly: (i) consolidate or merge with
or into another Person (whether or not the Borrower is the surviving
corporation) or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person, unless:
1.either:
A.the Borrower is the surviving corporation; or
B.the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or to which such sale, assignment, transfer, conveyance or
other disposition has been made is an entity organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia; and, if such entity is not a corporation, a co-obligor of the Loans is
a corporation organized or existing under any such laws;
2.the Person formed by or surviving any such consolidation or merger (if other
than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under the Loan Documents pursuant to agreements reasonably satisfactory
to the Administrative Agent;
3.immediately after such transaction, no Event of Default exists; and
4.the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate stating that such consolidation, merger or transfer complies with
this Agreement.
In addition, the Borrower will not, directly or indirectly, lease all or
substantially all of the properties and assets of the Borrower and its
Subsidiaries taken as a whole, in one or more related transactions, to any other
Person.
98



--------------------------------------------------------------------------------



b.Section 6.10(a) will not apply to any Permitted Parent Reorganization or to
any sale, assignment, transfer, conveyance, lease or other disposition of assets
between or among the Borrower and/or the Guarantors.
c.Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Borrower in a transaction that is subject to, and that complies
with the provisions of, Section 6.10(a), the successor Person formed by such
consolidation or into or with which the Borrower is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Agreement referring to the Borrower shall
refer instead to the successor Person and not to the Borrower), and may exercise
every right and power of the Borrower under this Agreement with the same effect
as if such successor Person had been named as the Borrower herein; provided,
however, that the Borrower, if applicable, shall not be relieved from the
obligation to pay the principal of, and interest, if any, on the Loan except in
the case of a sale of all of the Borrower’s assets in a transaction that is
subject to, and that complies with the provisions of, Section 6.10(a) hereof. In
connection with any transfer under this clause (c), such successor Person shall
provide all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the Patriot Act, as reasonably requested by any
Lender.
Section 6.11. Use of Proceeds. The Borrower will not use, and will not permit
any of its Subsidiaries to use, the proceeds of any Borrowing or any Letter of
Credit (A) in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country (except to the extent
permitted by applicable law), or (C) in any manner that would result in the
violation of any Sanctions applicable to the Borrower or any of its
Subsidiaries.
SECTION 7.
EVENTS OF DEFAULT
Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period
if any (each, an “Event of Default”):
a.any representation or warranty made by the Borrower or any Guarantor in this
Agreement or in any other Loan Document shall prove to have been false or
incorrect in any material respect when made and such representation is not
corrected within ten (10) Business Days after receipt by the Borrower of notice
from the Administrative Agent of such default; or
b.default shall be made in the payment of (i) any principal of the Loans or
reimbursement obligations or cash collateralization in respect of Letters of
Credit, when and as the same shall become due and payable; (ii) any interest on
the Loans and such default shall continue unremedied for more than five (5)
Business Days; or (iii) any other amount payable hereunder when due and such
default shall continue unremedied for more than ten (10) Business
99



--------------------------------------------------------------------------------



Days after receipt of written notice by the Borrower from the Administrative
Agent of the default in making such payment when due; or
c.default shall be made by the Borrower in the due observance of the covenant
contained in Section 5.01(h), 6.08 or 6.09(a) hereof; or
d.default shall be made by the Borrower or any Subsidiary of the Borrower in the
due observance or performance of any other covenant, condition or agreement to
be observed or performed by it pursuant to the terms of this Agreement or any of
the other Loan Documents and such default shall continue unremedied for more
than sixty (60) days after receipt of written notice by the Borrower from the
Administrative Agent of such default; or
e.(A) any material provision of any Loan Document to which the Borrower or a
Guarantor is a party ceases to be a valid and binding obligation of the Borrower
or such Guarantor for a period of fifteen (15) consecutive Business Days after
the Borrower receives written notice thereof from the Administrative Agent, or
the Borrower or any of the Guarantors shall so assert in any pleading filed in
any court or (B) the Lien on any material portion of the Collateral intended to
be created by the Loan Documents shall cease to be or shall not be a valid and
perfected Lien having the priorities contemplated hereby or thereby (subject to
Permitted Liens and except as permitted by the terms of this Agreement or the
Collateral Documents or other than as a result of the action, delay or inaction
of the Administrative Agent or the Collateral Agent) for a period of fifteen
(15) consecutive Business Days after the Borrower receives written notice
thereof from the Administrative Agent; or;
f.The Borrower, any Significant Subsidiary or any group of Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary
pursuant to or within the meaning of Bankruptcy Law:
1.commences a voluntary case,
2.consents to the entry of an order for relief against it in an involuntary
case,
3.consents to the appointment of a custodian of it or for all or substantially
all of its property,
4.makes a general assignment for the benefit of its creditors, or
5.admits in writing its inability generally to pay its debts; or
c.a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
1.is for relief against the Borrower, any Significant Subsidiary or any group of
Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary in an involuntary case;
100



--------------------------------------------------------------------------------



2.appoints a custodian of the Borrower, any Significant Subsidiary or any group
of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary or for all or substantially all of the property of the
Borrower, any Significant Subsidiary or any group of Subsidiaries of the
Borrower that, taken together, would constitute a Significant Subsidiary; or
3.orders the liquidation of the Borrower, any Significant Subsidiary or any
group of Subsidiaries of the Borrower that, taken together, would constitute a
Significant Subsidiary;
and in each case the order or decree remains unstayed and in effect for sixty
(60) consecutive days; or
h.failure by the Borrower or any of the Borrower’s Subsidiaries to pay final
judgments entered by a court or courts of competent jurisdiction aggregating in
excess of $50,000,000 (determined net of amounts covered by insurance policies
issued by creditworthy insurance companies (and as to which the applicable
insurance company has not denied coverage) or by third party indemnities or a
combination thereof), which judgments are not paid, discharged, bonded,
satisfied or stayed for a period of sixty (60) days; or
i.(1) the Borrower or any Guarantor shall default in the performance of any
obligation relating to Material Indebtedness and any applicable grace periods
shall have expired and any applicable notice requirements shall have been
complied with, and as a result of such default the holder or holders of such
Material Indebtedness or any trustee or agent on behalf of such holder or
holders shall be permitted to cause such Material Indebtedness to become due
prior to its scheduled final maturity date, and such ability to cause such
Material Indebtedness to become due shall be continuing for a period of more
than 60 consecutive days, (2) the Borrower or any Guarantor shall default in the
performance of any obligation relating to any Indebtedness of the Borrower or a
Guarantor (other than the Loans and obligations relating to Letters of Credit)
outstanding under one or more agreements of the Borrower or a Guarantor that
results in such Indebtedness coming due prior to its scheduled final maturity
date in an aggregate principal amount at any single time unpaid exceeding
$100,000,000 or (3) the Borrower or any Guarantor shall default in the payment
of the outstanding principal amount due on the scheduled final maturity date of
any Indebtedness outstanding under one or more agreements of the Borrower or a
Guarantor, any applicable grace periods shall have expired and any applicable
notice requirements shall have been complied with and such failure to make
payment when due shall be continuing for a period of more than five (5)
consecutive Business Days following the applicable scheduled final maturity date
thereunder, in an aggregate principal amount at any single time unpaid exceeding
$100,000,000.
then, and in every such event and at any time thereafter during the continuance
of such event, the Administrative Agent may, and at the request of the Required
Lenders, the Administrative Agent shall, by written notice to the Borrower, take
one or more of the following actions, at the same or different times:
         (i)  terminate forthwith the Commitments;
101



--------------------------------------------------------------------------------



(ii)  declare the Loans or any portion thereof then outstanding to be forthwith
due and payable, whereupon the principal of the Loans and other Obligations
(other than Designated Hedging Obligations) together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding;
(iii)  require the Borrower and the Guarantors promptly upon written demand to
deposit in the Letter of Credit Account Cash Collateralization for the LC
Exposure (and to the extent the Borrower and the Guarantors shall fail to
furnish such funds as demanded by the Administrative Agent, the Administrative
Agent shall be authorized to debit the accounts of the Borrower and the
Guarantors (other than Escrow Accounts, Payroll Accounts or other accounts held
in trust for an identified beneficiary) maintained with the Administrative Agent
in such amounts);
(iv)  instruct the Collateral Agent to, and the Collateral Agent may, set-off
amounts in the Letter of Credit Account or any other accounts (other than Escrow
Accounts, Payroll Accounts or other accounts held in trust for an identified
beneficiary) maintained with the Collateral Agent and apply such amounts to the
obligations of the Borrower and the Guarantors hereunder and in the other Loan
Documents; and
(v)  exercise, or instruct the Collateral agent to exercise, any and all
remedies under the Loan Documents and under applicable law available to the
Administrative Agent, the Collateral Agent and the Lenders.
In case of any event with respect to the Borrower, any Significant Subsidiary or
any group of Subsidiaries that, taken together, would constitute a Significant
Subsidiary described in clause (f) or (g) of this Section 7.01, the actions and
events described in clauses (i), (ii) and (iii) above shall be required or taken
automatically, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower. Any payment received as a result
of the exercise of remedies hereunder shall be applied in accordance with
Section 2.17(b).
SECTION 8.
THE AGENTS
Section 8.01. Administration by Agents.
a.Each of the Lenders and each Issuing Lender hereby irrevocably appoints
Citibank, N.A. as its administrative agent and Wilmington Trust, National
Association, as its collateral agent, as the case may be, and authorizes such
Agent to take such actions on its behalf and to exercise such powers as are
delegated to such Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
102



--------------------------------------------------------------------------------



b.Each of the Lenders and each Issuing Lender hereby authorizes each Agent, as
applicable, in its sole discretion:
i.in connection with the sale or other disposition of any asset that is part of
the Collateral of the Borrower or any other Grantor, as the case may be, to the
extent permitted by the terms of this Agreement, to release a Lien granted to
the Collateral Agent, for the benefit of the Secured Parties, on such asset;;
ii.to determine that the cost to the Borrower or any other Grantor, as the case
may be, is disproportionate to the benefit to be realized by the Secured Parties
by perfecting a Lien in a given asset or group of assets included in the
Collateral and that the Borrower or such other Grantor, as the case may be,
should not be required to perfect such Lien in favor of the Collateral Agent,
for the benefit of the Secured Parties;
iii.to enter into, execute and deliver the other Loan Documents on terms
acceptable to the Administrative Agent and to perform its respective obligations
thereunder;
iv.to execute any documents or instruments necessary to release any Guarantor
from the guarantees provided herein pursuant to Section 9.05;
v.to enter into, execute and deliver intercreditor and/or subordination
agreements in accordance with Sections 6.06 and 10.17 on terms reasonably
acceptable to the Administrative Agent and to perform its obligations thereunder
and to take such action and to exercise the powers, rights and remedies granted
to it thereunder and with respect thereto; and
vi.to enter into, execute and deliver any other agreements reasonably
satisfactory to the Administrative Agent granting Liens to the Collateral Agent,
for the benefit of the Secured Parties, on any assets of the Borrower or any
other Grantor to secure the Obligations.
Section 8.02. Rights of Agents. Any institution serving as an Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent, and such bank and its respective Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate of the Borrower as if it were not an Agent
hereunder.
Section 8.03. Liability of Agents.
a.The Agents shall not have any duties or obligations except those expressly set
forth herein and the other Loan Documents and no implied duties or obligations
shall be read into this Agreement or the other Loan Documents against any Agent.
Without limiting the generality of the foregoing, (i) the Agents shall not be
subject to any fiduciary or other implied duties, regardless of whether an Event
of Default has occurred and is continuing, (ii) the Agents shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that each
Agent is
103



--------------------------------------------------------------------------------



required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08), (iii) except as expressly set forth
herein, the Agents shall not have any duty to disclose, and shall not be liable
for the failure to disclose, any information relating to the Borrower or any of
the Borrower’s Subsidiaries that is communicated to or obtained by the
institution serving as an Agent or any of its Affiliates in any capacity and
(iv) the Agents will not be required to take any action that, in their opinion
or the opinion of their counsel, may expose any Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt, any action that may be in violation of the automatic stay under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect. No Agent shall be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.08) or in the absence of its own gross
negligence, bad faith or willful misconduct. No Agent shall be deemed to have
knowledge of any Event of Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for, or have any duty to ascertain or inquire into, (A)
any statement, warranty or representation made in or in connection with this
Agreement, (B) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (C) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.
b.Each Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. Each Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
c.Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers through its Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of any Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
104



--------------------------------------------------------------------------------



Section 8.04. Reimbursement and Indemnification. Each Lender agrees (a) to
reimburse on demand each Agent for such Lender’s Aggregate Exposure Percentage
of any expenses and fees incurred for the benefit of the Lenders under this
Agreement and any of the Loan Documents, including, without limitation, counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof, not reimbursed by the Borrower or the
Guarantors and (b) to indemnify and hold harmless each Agent and any of its
Related Parties, on demand, in the amount equal to such Lender’s Aggregate
Exposure Percentage, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against it or any of them in any way relating to or arising out
of this Agreement or any of the Loan Documents or any action taken or omitted by
it or any of them under this Agreement or any of the Loan Documents to the
extent not reimbursed by the Borrower or the Guarantors (except such as shall
result from its gross negligence or willful misconduct as determined in a final
and nonappealable judgment by a court of competent jurisdiction).
Section 8.05. Successor Agents. Subject to the appointment and acceptance of a
successor agent as provided in this paragraph, each Agent may resign at any time
by notifying the other Agent, the Lenders, the Issuing Lenders and the Borrower.
Upon any such resignation by such Agent, the Required Lenders shall have the
right, with the consent (provided no Event of Default or Default has occurred
and is continuing) of the Borrower (such consent not to be unreasonably withheld
or delayed), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, with the consent (provided no Event of
Default or Default has occurred or is continuing) of the Borrower (such consent
not to be unreasonably withheld or delayed), appoint a successor Agent which, in
the case of the retiring Administrative Agent, shall be a bank institution with
an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After the retiring
Agent’s resignation hereunder, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as an Agent.
Section 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.
Section 8.07. Advances and Payments.
105



--------------------------------------------------------------------------------



a.On the date of each Loan, the Administrative Agent shall be authorized (but
not obligated) to advance, for the account of each of the Lenders, the amount of
the Loan to be made by it in accordance with its Revolving Commitment hereunder.
Should the Administrative Agent do so, each of the Lenders agrees forthwith to
reimburse the Administrative Agent in immediately available funds for the amount
so advanced on its behalf by the Administrative Agent, together with interest at
the Federal Funds Effective Rate if not so reimbursed on the date due from and
including such date but not including the date of reimbursement.
b.Any amounts received by the Administrative Agent in connection with this
Agreement (other than amounts to which the Administrative Agent is entitled
pursuant to Sections 2.19, 2.20, 8.04 and 10.04), the application of which is
not otherwise provided for in this Agreement, shall be applied in accordance
with Section 2.17(b). All amounts to be paid to a Lender by the Administrative
Agent shall be credited to that Lender, after collection by the Administrative
Agent, in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent, as such Lender and
the Administrative Agent shall from time to time agree.
Section 8.08. Sharing of Setoffs. Each Lender agrees that, except to the extent
this Agreement expressly provides for payments to be allocated to a particular
Lender, if it shall, through the exercise either by it or any of its banking
Affiliates of a right of banker’s lien, setoff or counterclaim against the
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender (or any of its
banking Affiliates) under any applicable bankruptcy, insolvency or other similar
law, or otherwise, obtain payment in respect of its Revolving Extensions of
Credit as a result of which the unpaid portion of its Revolving Extensions of
Credit is proportionately less than the unpaid portion of the Revolving
Extensions of Credit of any other Lender (other than with respect to any LC
Exposure under clause (i) of the definition thereof) (a) it shall promptly
purchase at par (and shall be deemed to have thereupon purchased) from such
other Lender a participation in the Loans or LC Exposure of such other Lender,
so that the aggregate amount of each Lender’s Revolving Extensions of Credit and
its participation in Loans and LC Exposure of the other Lenders shall be in the
same proportion to the aggregate unpaid principal amount of all Revolving
Extensions of Credit then outstanding as the amount of its Revolving Extensions
of Credit prior to the obtaining of such payment was to the amount of all
Revolving Extensions of Credit prior to the obtaining of such payment and (b)
such other adjustments shall be made from time to time as shall be equitable to
ensure that the Lenders share such payment pro-rata, provided that if any such
non-pro-rata payment is thereafter recovered or otherwise set aside, such
purchase of participations shall be rescinded (without interest). The Borrower
expressly consents to the foregoing arrangements and agrees, to the fullest
extent permitted by law, that any Lender holding (or deemed to be holding) a
participation in a Loan or LC Exposure acquired pursuant to this Section or any
of its banking Affiliates may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
to such Lender as fully as if such Lender was the original obligee thereon, in
the amount of such participation. The provisions of this Section 8.08 shall not
be construed to apply to (a) any payment made by the Borrower or a Guarantor
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (b) any payment obtained by
106



--------------------------------------------------------------------------------



any Lender as consideration for the assignment or sale of a participation in any
of its Loans or other Obligations owed to it.
Section 8.09. Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding tax applicable to such payment. If the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender for any reason, or the Administrative Agent has paid
over to the Internal Revenue Service applicable withholding tax relating to a
payment to a Lender but no deduction has been made from such payment, without
duplication of any indemnification obligations set forth in Section 8.04, such
Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax or otherwise,
including any penalties or interest and together with any expenses incurred.
Section 8.10. Appointment by Secured Parties. Each Secured Party that is not a
party to this Agreement shall be deemed to have appointed the Administrative
Agent and the Collateral Agent as its agent under the Loan Documents in
accordance with the terms of this Section 8 and to have acknowledged that the
provisions of this Section 8 apply to such Secured Party mutatis mutandis as
though it were a party hereto (and any acceptance by such Secured Party of the
benefits of this Agreement or any other Loan Document shall be deemed an
acknowledgment of the foregoing).


SECTION 9.
GUARANTY
Section 9.01. Guaranty.
a.Each of the Guarantors unconditionally, absolutely and irrevocably guarantees
the due and punctual payment by the Borrower of the Obligations (including
interest accruing on and after the filing of any petition in bankruptcy or of
reorganization of the obligor whether or not post filing interest is allowed in
such proceeding) (collectively, the “Guaranteed Obligations” and the obligations
of each Guarantor in respect thereof, its “Guaranty Obligations”). Each of the
Guarantors further agrees that, to the extent permitted by applicable law, the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and it will remain bound upon this guaranty
notwithstanding any extension or renewal of any of the Obligations. The
Guaranteed Obligations of the Guarantors shall be joint and several. Each of the
Guarantors further agrees that its guaranty hereunder is a primary obligation of
such Guarantor and not merely a contract of surety.
b.To the extent permitted by applicable law, each of the Guarantors waives
presentation to, demand for payment from and protest to the Borrower or any
other Guarantor, and also waives notice of protest for nonpayment. The
obligations of the Guarantors hereunder shall not, to the extent permitted by
applicable law, be affected by (i) the failure of the Administrative Agent, the
Collateral Agent or a Lender to assert any claim or demand or to
107



--------------------------------------------------------------------------------



enforce any right or remedy against the Borrower or any other Guarantor under
the provisions of this Agreement or any other Loan Document or otherwise; (ii)
any extension or renewal of any provision hereof or thereof; (iii) any
rescission, waiver, compromise, acceleration, amendment or modification of any
of the terms or provisions of any of the Loan Documents; (iv) the release,
exchange, waiver or foreclosure of any security held by the Collateral Agent for
the Obligations or any of them; (v) the failure of the Administrative Agent, the
Collateral Agent or a Lender to exercise any right or remedy against any other
Guarantor; or (vi) the release or substitution of any Collateral or any other
Guarantor.
c.To the extent permitted by applicable law, each of the Guarantors further
agrees that this guaranty constitutes a guaranty of payment when due and not
just of collection, and waives any right to require that any resort be had by
the Administrative Agent, the Collateral Agent or a Lender to any security held
for payment of the Obligations or to any balance of any deposit, account or
credit on the books of the Administrative Agent, the Collateral Agent or a
Lender in favor of the Borrower or any other Guarantor, or to any other Person.
d.To the extent permitted by applicable law, each of the Guarantors hereby
waives any defense that it might have based on a failure to remain informed of
the financial condition of the Borrower and of any other Guarantor and any
circumstances affecting the ability of the Borrower to perform under this
Agreement.
e.To the extent permitted by applicable law, each Guarantor’s guaranty shall not
be affected by the genuineness, validity, regularity or enforceability of the
Obligations or any other instrument evidencing any Obligations, or by the
existence, validity, enforceability, perfection, or extent of any collateral
therefor or by any other circumstance relating to the Obligations which might
otherwise constitute a defense to this guaranty (other than payment in full in
cash of the Obligations in accordance with the terms of this Agreement (other
than those that constitute unasserted contingent indemnification obligations)).
Neither the Administrative Agent nor any of the Lenders makes any representation
or warranty in respect to any such circumstances or shall have any duty or
responsibility whatsoever to any Guarantor in respect of the management and
maintenance of the Obligations.
f.Upon the occurrence of the Obligations becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such Obligations by the Guarantors upon written demand by the Administrative
Agent.
Section 9.02. No Impairment of Guaranty. To the extent permitted by applicable
law, the obligations of the Guarantors hereunder shall not be subject to any
reduction, limitation or impairment for any reason, including, without
limitation, any claim of waiver, release, surrender, alteration or compromise,
other than pursuant to a written agreement in compliance with Section 10.08 and
shall not be subject to any defense or set-off, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations. To the extent permitted by applicable law,
without limiting the generality of the foregoing, the obligations of the
Guarantors hereunder shall not be discharged or impaired or otherwise affected
by the failure of the Administrative Agent or a Lender to assert any claim or
demand or to enforce any remedy under this Agreement or any other agreement, by
any waiver or modification of any provision hereof or thereof, by any default,
failure or
108



--------------------------------------------------------------------------------



delay, willful or otherwise, in the performance of the Obligations, or by any
other act or thing or omission or delay to do any other act or thing which may
or might in any manner or to any extent vary the risk of the Guarantors or would
otherwise operate as a discharge of the Guarantors as a matter of law.
Section 9.03. Continuation and Reinstatement, etc. Each Guarantor further agrees
that its guaranty hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by the Administrative Agent, the
Issuing Lenders, any Lender or any other Secured Party upon the bankruptcy or
reorganization of the Borrower or a Guarantor, or otherwise.
Section 9.04. Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent, the Collateral Agent or a Lender hereunder, all rights of
such Guarantor against the Borrower arising as a result thereof by way of right
of subrogation or otherwise, shall in all respects be subordinate and junior in
right of payment to the prior payment in full of all the Obligations (including
interest accruing on and after the filing of any petition in bankruptcy or of
reorganization of an obligor whether or not post filing interest is allowed in
such proceeding). If any amount shall be paid to such Guarantor for the account
of the Borrower relating to the Obligations prior to payment in full of the
Obligations, such amount shall be held in trust for the benefit of the
Administrative Agent and the Lenders and shall forthwith be paid to the
Administrative Agent and the Lenders to be credited and applied to the
Obligations, whether matured or unmatured.
Section 9.05. Discharge of Guaranty.
a.In the event of any sale or other disposition of all or substantially all of
the assets of any Guarantor, by way of merger, consolidation or otherwise, or a
sale or other disposition of all Capital Stock of any Guarantor, in each case to
a Person that is not (either before or after giving effect to such transactions)
the Borrower or a Guarantor or the merger or consolidation of a Guarantor with
or into the Borrower or another Guarantor, in each case, in a transaction
permitted under this Agreement, then such Guarantor (in the event of a sale or
other disposition, by way of merger, consolidation or otherwise, of all of the
Capital Stock of such Guarantor) or the corporation acquiring the property (in
the event of a sale or other disposition of all or substantially all of the
assets of such Guarantor) will be automatically released and relieved of any
obligations under its Guarantee of the Guaranteed Obligations.
b.Upon the request of the Borrower, the guarantee of any Guarantor that is an
Immaterial Subsidiary shall be promptly released; provided that (i) no Event of
Default shall have occurred and be continuing or shall result therefrom and (ii)
the Borrower shall have delivered a certificate of a Responsible Officer
certifying that such Subsidiary is an Immaterial Subsidiary; provided further
that a Subsidiary that is considered not to be an Immaterial Subsidiary solely
pursuant to clause (i)(1) of the second proviso of the definition thereof shall,
solely for purposes of this clause (b), be considered an Immaterial Subsidiary,
so long as any applicable guarantee, pledge or other obligation of such
Subsidiary with respect to any Junior Secured Debt shall be irrevocably released
and discharged substantially simultaneously with the release of such guarantee
hereunder.
109



--------------------------------------------------------------------------------



c.The Administrative Agent and the Collateral Agent shall use commercially
reasonable efforts to execute and deliver, at the Borrower’s expense, such
documents as the Borrower or any Guarantor may reasonably request to evidence
the release of the guarantee of such Guarantor provided herein.
SECTION 10.
MISCELLANEOUS
Section 10.01. Notices.
a.Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein or under any other Loan Document shall
be in writing (including by facsimile), and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:
i.if to the Borrower or any Guarantor, to it at Spirit Airlines, Inc., 2800
Executive Way, Miramar, FL 33025, telephone: [***], facsimile: [***], email:
[***]; Attention: [***];
ii.if to Citibank as Administrative Agent, to it at Citibank, N.A., 338
Greenwich St., New York, NY 10013, Attn: [***], email: [***], telephone: [***],
with a copy to Citibank Delaware, One Penns Way, OPS 2/2, New Castle, Delaware
19720, telephone: [***], facsimile: [***]; Attention: [***];
iii.if to an Issuing Lender that is a Lender, to it at its address determined
pursuant to clause (iv) below or, if to an Issuing Lender that is not a Lender,
to it at the address most recently specified by it in notice delivered by it to
the Administrative Agent and the Borrower, unless no such notice has been
received, in which case to it in care of its Affiliate that is a Lender at its
address determined pursuant to clause (iv);
iv.if to any other Lender, to it at its address (or telecopy number) set forth
in Annex A hereto or, if subsequently delivered, an Assignment and Acceptance;
and
v.if to Wilmington Trust, National Association, as Collateral Agent, to it at
Wilmington Trust, National Association, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19801, telephone: [***], facsimile: [***];
Attention: [***]
b.Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved
110



--------------------------------------------------------------------------------



by it; provided that approval of such procedures may be limited to particular
notices or communications.
c.Any party hereto may change its address, telecopy number or e-mail address for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
Section 10.02. Successors and Assigns.
a.The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Lender that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), provided that the foregoing shall
not restrict any transaction permitted by Section 6.10, and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 10.02. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Lender that issues any Letter of Credit), Participants
(to the extent provided in paragraph (d) of this Section 10.02) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent, the Collateral Agent, the Issuing Lenders and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
b.  Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
A.the Administrative Agent; provided that no consent of the Administrative Agent
shall be required for an assignment if the assignee is a Lender, an Affiliate of
a Lender or an Approved Fund of a Lender, in each case so long as such assignee
is an Eligible Assignee; and
B.the Borrower; provided that no consent of the Borrower shall be required for
an assignment (I) if an Event of Default has occurred and is continuing or (II)
if the assignee is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender, in each case so long as such assignee is an Eligible Assignee; provided,
further, that the Borrower’s consent will be deemed given with respect to a
proposed assignment if no response is received with ten (10) Business Days after
having received a written request from such Lender pursuant to this Section
10.02(b).
ii.Assignments shall be subject to the following additional conditions:
111



--------------------------------------------------------------------------------



A.any assignment of any portion of the Total Revolving Commitment, Revolving
Loans and LC Exposure shall be made to an Eligible Assignee;
B.except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Commitment or Loans, the amount of such
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and after giving effect to such assignment, the portion of the Loan
or Commitment held by the assigning Lender of the same tranche as the assigned
portion of the Loan or Commitment shall not be less than $5,000,000, in each
case unless the Borrower and the Administrative Agent otherwise consent;
provided that no consent of the Borrower shall be required with respect to such
assignment if an Event of Default has occurred and is continuing; provided,
further, that any such assignment shall be in increments of $500,000 in excess
of the minimum amount described above;
C.each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
D.the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 for the account of the Administrative Agent; and
E.the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver (i) to the Administrative Agent an administrative questionnaire in
a form as the Administrative Agent may require and (ii) any documents required
to be delivered pursuant to Section 2.16.
For the purposes of this Section 10.02(b), the term “Approved Fund” means with
respect to any Lender, any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity or
an Affiliate of an entity that administers or manages such Lender.
iii.Subject to acceptance and recording thereof pursuant to paragraph (b)(iv) of
this Section 10.02, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Revolving Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such
112



--------------------------------------------------------------------------------



Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.16 and 10.04). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.02 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section 10.02.
iv.The Administrative Agent shall maintain at its offices a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Commitments of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Guarantors, the Administrative Agent, the Issuing Lenders and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Lenders and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
v.Notwithstanding anything to the contrary contained herein, no assignment may
be made hereunder to any Defaulting Lender or any of its subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (v).
vi.In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower, Administrative Agent, the Issuing Lender and
each other Revolving Lender hereunder (and interest accrued thereon), and (y)
acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Aggregate Exposure
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder becomes effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest will be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
c.Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee’s completed administrative
questionnaire in a form as the Administrative Agent may require (unless the
assignee shall already be a Lender
113



--------------------------------------------------------------------------------



hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Acceptance and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(a), 8.04
or 10.04(d), the Administrative Agent shall have no obligation to accept such
Assignment and Acceptance and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.
d.  Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Collateral Agent or any Issuing Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Collateral Agent, the Issuing
Lenders and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no Participant may be an Affiliate of the Borrower or any
Guarantor, or any natural person (or a holding company, investment vehicle or
trust for, or owned and operated by or for the primary benefit of any natural
person). Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.08(a) that affects such Participant. Subject to Section 10.02(d)(ii),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.02(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.08 as though it were a Lender, provided such Participant agrees to be
subject to the requirements of Section 8.08 as though it were a Lender. Each
Lender that sells a participation, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Borrower, a Guarantor and the
Administrative Agent shall treat each person
114



--------------------------------------------------------------------------------



whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
ii.A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant and shall be
subject to the terms of Section 2.18(a). The Lender selling the participation to
such Participant shall be subject to the terms of Section 2.18(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.14
or 2.16. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.16 unless such Participant agrees,
for the benefit of the Borrower, to comply with Sections 2.16(f), 2.16(g) and
2.16(h) as though it were a Lender.
e.Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank or other central bank having jurisdiction over such Lender,
and this Section 10.02 shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
f.Any Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 10.02, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Borrower or any of the Guarantors furnished to such Lender by or
on behalf of the Borrower or any of the Guarantors; provided that prior to any
such disclosure, each such assignee or participant or proposed assignee or
participant provides to the Administrative Agent its agreement in writing to be
bound for the benefit of the Borrower by either the provisions of Section 10.03
or other provisions at least as restrictive as Section 10.03.
Section 10.03. Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of the Guarantors to it
confidential, in accordance with its customary procedures, from anyone other
than persons employed or retained by such Lender who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loans,
and who are advised by such Lender of the confidential nature of such
information; provided that nothing herein shall prevent any Lender from
disclosing such information (a) to any of its Affiliates and their respective
agents, advisors and service providers (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or to any
other Lender or any other party hereto, (b) upon the order of any court or
administrative agency, (c) upon the request or demand of any regulatory agency
or authority (including any self-regulatory authority), (d) which has been
publicly disclosed other than as a result of a disclosure by the Administrative
Agent, the Collateral Agent or any Lender which is not permitted by this
Agreement, (e) in connection with any litigation to which the Administrative
Agent, the Collateral Agent, any Lender, or their respective Affiliates may be a
party to the extent reasonably required under applicable rules of discovery, (f)
to the extent reasonably required in connection with the exercise of any
115



--------------------------------------------------------------------------------



remedy or enforcement of rights hereunder, (g) to such Lender’s legal counsel
and independent auditors, (h) on a confidential basis to any rating agency in
connection with rating the Borrower and its Subsidiaries or the Revolving
Facility, (i) with the consent of the Borrower, and (j) to any actual or
proposed participant or assignee of all or part of its rights hereunder, to any
direct or indirect contractual counterparty (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations or to any credit insurance provider relating to the Borrower and its
obligations, in each case, subject to the proviso in Section 10.02(f) (with any
reference to any assignee or participant set forth in such proviso being deemed
to include a reference to such contractual counterparty or credit insurance
provider for purposes of this Section 10.03(j)). If any Lender is in any manner
requested or required to disclose any of the information delivered or made
available to it by the Borrower or any of the Guarantors under clauses (b) or
(e) of this Section, such Lender will, to the extent permitted by law, provide
the Borrower or such Guarantor with prompt notice, to the extent reasonable, so
that the Borrower or such Guarantor may seek, at its sole expense, a protective
order or other appropriate remedy or may waive compliance with this Section
10.03.
Section 10.04. Expenses; Indemnity; Damage Waiver.
a. The Borrower shall pay or reimburse: (A) all reasonable fees and reasonable
out-of-pocket expenses of the Administrative Agent (including the reasonable
fees, disbursements and other charges of Milbank LLP, special counsel to the
Administrative Agent) and the Collateral Agent (including the reasonable fees,
disbursements and other charges of Morris James LLP, special counsel to the
Collateral Agent) associated with the syndication of the credit facilities
provided for herein, and the preparation, execution and delivery of the Loan
Documents and any amendments, modifications or waivers of the provisions hereof
requested by the Borrower (whether or not the transactions contemplated hereby
or thereby shall be consummated); and (B) in connection with any enforcement of
the Loan Documents, (x) all fees and out-of-pocket expenses of each Agent
(including the reasonable fees, disbursements and other charges of a single
counsel for each of the Agents) incurred during the continuance of a Default,
and (y) all such fees and expenses of the Administrative Agent, the Collateral
Agent and the Lenders (including the reasonable fees, disbursements and other
charges of counsel for the Administrative Agent, the Collateral Agent and the
Lenders, which may be separate counsel) incurred during the continuance of an
Event of Default; and (C) all reasonable, documented, out-of-pocket costs,
expenses, taxes, assessments and other charges (including the reasonable fees,
disbursements and other charges of counsel for each of the Administrative Agent
and the Collateral Agent) incurred by the Administrative Agent or the Collateral
Agent in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Loan Document or incurred in
connection with any release or addition of Collateral after the Closing Date.
ii.All payments or reimbursements pursuant to the foregoing clause (a)(i) shall
be paid within thirty (30) days of written demand together with back-up
documentation supporting such reimbursement request.
b.The Borrower shall indemnify the Administrative Agent, the Collateral Agent,
the Issuing Lenders and each Lender, and each Related Party of any of the
foregoing Persons (each
116



--------------------------------------------------------------------------------



such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee, arising out of, in connection with, or as a result
of any actual or prospective claim, litigation, investigation or proceeding,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not any such claim, litigation,
investigation or proceeding is brought by the Borrower, its equity holders, its
Affiliates, its creditors or any other Person (including any investigating,
preparing for or defending any such claims, actions, suits, investigations or
proceedings, whether or not in connection with pending or threatened litigation
in which such Indemnitee is a party), relating to (i) the execution or delivery
of this Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to, or asserted against, the Borrower
or any of its Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee (or of any
Related Party that is a controlled Affiliate of such Indemnitee (a “Controlled
Related Party”)), and any such Indemnitee shall repay the Borrower the amount of
any expenses previously reimbursed by the Borrower in connection with any such
loss, claims, damages, expenses or liability to such Indemnitee and, to the
extent not repaid by any of them, such Indemnitee’s Controlled Related Parties
not a party to this Agreement. This Section 10.04(b) shall not apply with
respect to Taxes other than Taxes that represent losses or damages arising from
any non-Tax claim.
c.In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against the Borrower
under the provisions of any Loan Document, such Indemnitee shall promptly notify
the Borrower in writing and the Borrower shall, if requested by such Indemnitee
or if the Borrower desires to do so, assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnitee but only if (i)
no Event of Default shall have occurred and be continuing and (ii) such action
or proceeding does not involve any risk of criminal liability or material risk
of material civil money penalties being imposed on such Indemnitee. The Borrower
shall not enter into any settlement of any such action or proceeding that admits
any Indemnitee’s misconduct or negligence. The failure to so notify the Borrower
shall not affect any obligations the Borrower may have to such Indemnitee under
the Loan Documents or otherwise other than to the extent that the Borrower is
materially adversely affected by such failure. The Indemnitees shall have the
right to employ separate counsel in such action or proceeding and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of the Indemnitees unless: (i) the Borrower has agreed to pay such fees
and expenses, (ii) the Borrower has failed to
117



--------------------------------------------------------------------------------



assume the defense of such action or proceeding and employ counsel reasonably
satisfactory to the Indemnitees or (iii) the Indemnitees shall have been advised
in writing by counsel that under prevailing ethical standards there may be a
conflict between the positions of the Borrower and the Indemnitees in conducting
the defense of such action or proceeding or that there may be legal defenses
available to the Indemnitees different from or in addition to those available to
the Borrower, in which case, if the Indemnitees notify the Borrower in writing
that they elect to employ separate counsel at the expense of the Borrower, the
Borrower shall not have the right to assume the defense of such action or
proceeding on behalf of the Indemnitees; provided, however, that the Borrower
shall not, in connection with any one such action or proceeding or separate but
substantially similar or related actions or proceedings in the same jurisdiction
arising out of the same general allegations or circumstances, be responsible
hereunder for the reasonable fees and expenses of more than one such firm of
separate counsel, in addition to any local counsel. The Borrower shall not be
liable for any settlement of any such action or proceeding effected without the
written consent of the Borrower (which shall not be unreasonably withheld or
delayed).
d.To the extent that the Borrower fails to pay any amount required to be paid by
it to the Administrative Agent or the Collateral Agent under paragraph (a) or
(b) of this Section 10.04, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such portion
of the unpaid amount equal to such Lender’s Aggregate Exposure Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Collateral Agent in its
capacity as such.
e.To the extent permitted by applicable law, each party hereto shall not assert,
and hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof;
provided that the foregoing will not relieve the Borrower of any obligation it
may have to indemnify any Indemnitee pursuant to Section 10.04(b). No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby (except to the
extent determined in a final and non-appealable judgment by a court of competent
jurisdiction to have arisen from the bad faith, willful misconduct or gross
negligence of such Indemnitee or any Controlled Related Party of such
Indemnitee).
Section 10.05. Governing Law; Jurisdiction; Consent to Service of Process.
a.This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
118



--------------------------------------------------------------------------------



b.Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State court or, to the extent permitted by law,
in such Federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall, to the extent permitted by law, be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
c.Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
10.05(b). Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
d.Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
Section 10.06. No Waiver. No failure on the part of the Administrative Agent,
the Collateral Agent or any of the Lenders to exercise, and no delay in
exercising, any right, power or remedy hereunder or any of the other Loan
Documents shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. All
remedies hereunder are cumulative and are not exclusive of any other remedies
provided by law.
Section 10.07. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.
Section 10.08. Amendments, etc.
a.No modification, amendment or waiver of any provision of (i) this Agreement,
and no consent to any departure by the Borrower or any Guarantor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders (or signed by the Administrative Agent with the consent
of the Required Lenders) or (ii) any Collateral Document, and no consent to any
departure by the Borrower or any Guarantor therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Collateral Agent
(with the consent of the Required Lenders), and, in each case, then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given; provided, however, that, subject to Section 2.09(b) of this
Agreement, no such modification or amendment shall without the prior written
consent of:
119



--------------------------------------------------------------------------------



i.each Lender directly and adversely affected thereby (A) increase the
Commitment of any Lender or extend the termination date of the Commitment of any
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in or extension of the termination date of the Commitment
of a Lender), or (B) reduce the principal amount of any Loan, any reimbursement
obligation in respect of any Letter of Credit issued by it, or the rate of
interest payable thereon (provided that only the consent of the Required Lenders
(or in the case of any such reimbursement obligation, the applicable Issuing
Lender) shall be necessary for a waiver of default interest referred to in
Section 2.08), or extend any date for the payment of interest or Fees hereunder
or reduce any Fees payable hereunder or extend the final stated maturity of the
Revolving Loans or reimbursement or cash collateralization obligations in
respect of Letters of Credit or (C) amend, modify or waive any provision of
Section 2.17(b); and
ii.all of the Lenders (A) amend or modify any provision of this Agreement which
provides for the unanimous consent or approval of the Lenders, (B) amend this
Section 10.08 that has the effect of changing the number or percentage of
Lenders that must approve any modification, amendment, waiver or consent or
modify the percentage of the Lenders required in the definition of Required
Lenders, or (C) release all or substantially all of the Collateral from the
Liens granted to the Collateral Agent hereunder or under any other Loan Document
(except to the extent contemplated by Section 6.09 on the Closing Date or by the
terms of the Collateral Documents);
provided further, that any Collateral Document may be amended, supplemented or
otherwise modified with the consent of the applicable Grantor and the Collateral
Agent (i) to add assets (or categories of assets) to the Collateral covered by
such Collateral Document, as contemplated by the definition of Additional
Collateral set forth in Section 1.01 hereof or (ii) to remove any asset or type
or category of asset (including after-acquired assets of that type or category)
from the Collateral covered by such Collateral Document to the extent the
release thereof is permitted by Section 6.09(c).
Notwithstanding any provision to the contrary set forth herein or in any other
Loan Document, without the consent of any Lender or the Collateral Agent, the
Borrower and the Administrative Agent may enter into one or more amendments
hereto or to any other Loan Document in furtherance of the adoption of the LIBOR
Successor Rate mutually determined by the Borrower and the Administrative Agent
pursuant to Section 2.09(b) of this Agreement and such amendments shall be
binding on each Lender, unless the Required Lenders have delivered an Objection
Notice to such amendment(s) in accordance with Section 2.09(b).
b.No such amendment or modification shall adversely affect the rights and
obligations of the Administrative Agent, the Collateral Agent or any Issuing
Lender hereunder without its prior written consent.
c.No notice to or demand on the Borrower or any Guarantor shall entitle the
Borrower or any Guarantor to any other or further notice or demand in the same,
similar or other circumstances. Each assignee under Section 10.02(b) shall be
bound by any amendment, modification, waiver, or consent authorized as provided
herein, and any consent by a Lender
120



--------------------------------------------------------------------------------



shall bind any Person subsequently acquiring an interest on the Loans held by
such Lender. No amendment to this Agreement shall be effective against the
Borrower or any Guarantor unless signed by the Borrower or such Guarantor, as
the case may be.
d.Notwithstanding anything to the contrary contained in Section 10.08(a), (i) in
the event that either the Borrower requests that this Agreement be modified or
amended in a manner which would require the unanimous consent of all of the
Lenders or the consent of all Lenders directly and adversely affected thereby
and, in each case, such modification or amendment is agreed to by the Required
Lenders, then the Borrower may replace any non-consenting Lender in accordance
with Section 10.02; provided that such amendment or modification can be effected
as a result of the assignment contemplated by such Section (together with all
other such assignments required by the Borrower to be made pursuant to this
clause (i)); and (ii) if the Administrative Agent and the Borrower shall have
jointly identified an obvious error or any error or omission of a technical or
immaterial nature in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five (5) Business Days after written
notice thereof to the Lenders.
e.[Reserved].
f.In addition, notwithstanding anything to the contrary contained in Section
10.08(a), this Agreement and, as appropriate, the other Loan Documents, may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans and the accrued interest and
fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders.
g.In addition, notwithstanding anything to the contrary contained in Section
7.01 or Section 10.08(a), following the consummation of any Extension pursuant
to Section 2.28, no modification, amendment or waiver (including, for the
avoidance of doubt, any forbearance agreement entered into with respect to this
Agreement) shall limit the right of any non-extending Revolving Lender (each, a
“Non-Extending Lender”) to enforce its right to receive payment of amounts due
and owing to such Non-Extending Lender on the Revolving Facility Maturity Date
applicable to the Revolving Commitments of such Non-Extending Lenders without
the prior written consent of Non-Extending Lenders that would constitute
Required Lenders if the Non-Extending Lenders were the only Lenders hereunder at
the time.
h.It is understood that the amendment provisions of this Section 10.08 shall not
apply to extensions of the Revolving Facility Maturity Date or the maturity date
of any tranche of Revolving Commitments, in each case, made in accordance with
Section 2.28.
121



--------------------------------------------------------------------------------



Section 10.09. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 10.10. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
Section 10.11. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender may
have had notice or knowledge of any Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder. The provisions of
Sections 2.14, 2.15, 2.16 and 10.04 and Section 8 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments, or the termination of this
Agreement or any provision hereof.
Section 10.12. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic .pdf copy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 10.13. USA Patriot Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Borrower and each Guarantor that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower and each Guarantor, which information
includes the name and address of the Borrower and each Guarantor and other
information that will allow such Lender to identify the Borrower and each
Guarantor in accordance with the Patriot Act.
Section 10.14. New Value. It is the intention of the parties hereto that any
provision of Collateral by a Grantor as a condition to, or in connection with,
the making of any Loan or the issuance of any Letter of Credit hereunder, shall
be made as a contemporaneous exchange for new value given by the Lenders or
Issuing Lenders, as the case may be, to the Borrower.
122



--------------------------------------------------------------------------------



Section 10.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.
Section 10.16. No Fiduciary Duty. The Administrative Agent, the Collateral
Agent, each Lender and their Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Borrower, its stockholders and/or its affiliates. The Borrower
agree that nothing in the Loan Documents or otherwise related to the
Transactions will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its affiliates, on the other hand.
The parties hereto acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower and the Guarantors, on the other hand, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, affiliates, creditors or any other Person. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.
Section 10.17. Intercreditor Agreements. Notwithstanding anything to the
contrary contained in this Agreement, if at any time the Administrative Agent
shall enter into any intercreditor agreement pursuant to and as permitted by the
terms of this Agreement (any such intercreditor agreement, an “Intercreditor
Agreement”) and such Intercreditor Agreement shall remain outstanding, the
rights granted to the Secured Parties hereunder and under the other Loan
Documents, the lien and security interest granted to the Collateral Agent
pursuant to this Agreement or any other Loan Document and the exercise of any
right or remedy by the Administrative Agent or the Collateral Agent hereunder or
under any other Loan Document shall be subject to the terms and conditions of
such Intercreditor Agreement. In the event of any conflict between the terms of
this Agreement, any other Loan Document and such Intercreditor Agreement, the
terms of such Intercreditor Agreement shall govern and control with
123



--------------------------------------------------------------------------------



respect to any right or remedy, and no right, power or remedy granted to the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document shall be exercised by the Administrative Agent or the Collateral Agent,
and no direction shall be given by the Administrative Agent or the Collateral
Agent, in contravention of such Intercreditor Agreement.
Section 10.18. Registrations with International Registry. Each of the parties
hereto (i) consents to the registrations with the International Registry of the
International Interests constituted by the Aircraft and Spare Engine Mortgage,
and (ii) covenants and agrees that it will take all such action reasonably
requested by the Borrower or Collateral Agent in order to make any registrations
with the International Registry, including without limitation establishing a
valid and existing account with the International Registry and appointing an
Administrator and/or a Professional User reasonably acceptable to the Collateral
Agent to make registrations with respect to the Mortgaged Collateral and
providing consents to any registration as may be contemplated by the Loan
Documents.
Section 10.19. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
a.the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
b.the effects of any Bail-in Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of the applicable Resolution Authority.
Section 10.20. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolutions Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
124



--------------------------------------------------------------------------------



and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
In the event a Covered Entity that is a party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC or such
QFC Credit Support, and any rights in property securing such Supported QFC and
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States.
Section 10.21. Certain ERISA Matters.
a.Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
i.such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement;
ii.the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
iii.(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to
125



--------------------------------------------------------------------------------



enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement; or
iv.such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender
b.In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any Subsidiary of the Borrower, that neither the
Administrative Agent nor the Collateral Agent is a fiduciary with respect to the
assets of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent or the Collateral Agent under
this Agreement, any Loan Document or any documents related hereto or thereto).




126




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
SPIRIT AIRLINES, INC., as Borrower
By: /s/ Scott Haralson  
Name: Scott Haralson
Title: Senior Vice President and
Chief Financial Officer








































--------------------------------------------------------------------------------



CITIBANK, N.A., as Administrative Agent, a Lender and Issuing Lender
By: /s/ Michael Lenoard 
Name: Michael Lenoard
Title: Vice President









--------------------------------------------------------------------------------



WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent
By:/s/ Chad May 
Name: Chad May
Title: Vice President









--------------------------------------------------------------------------------



MORGAN STANLEY SENIOR FUNDING, INC., as a Lender
By: /s/ Alysha Salinger
Name: Alysha Salinger
Title: Vice President










--------------------------------------------------------------------------------



ANNEX A
to Credit and Guaranty Agreement
LENDERS AND COMMITMENTS
A. Total Revolving Commitments

Revolving LenderRevolving CommitmentCitibank, N.A.
$60,000,000
Morgan Stanley Senior Funding, Inc.
$50,000,000
TOTAL:$110,000,000





B. Lender Notices
Citibank, N.A.
c/o Citibank Delaware
One Penns Way
OPS 2/2
New Castle, DE 19720
Attn: [***]
Phone: [***]
Fax: [***]
Borrower inquiries only: [***]
Borrower notifications: [***]
Disclosure Team Mail (Financial Reporting):  [***]
Investor Relations Team (investor inquiries only):  [***]


With a copy to:


Citibank, NA
388 Greenwich Street
New York, NY 10013
Attn: [***]
Phone: [***]
[***]


Morgan Stanley Senior Funding, Inc.
c/o Morgan Stanley Loan Servicing
1300 Thames Street Wharf, 4th Floor
Baltimore, Maryland 21231
Facsimile: [***]
Email: [***]







--------------------------------------------------------------------------------



ANNEX B
to Credit and Guaranty Agreement


LIST OF AIRCRAFT AND ENGINE APPRAISERS
Aviation Specialists Group, Inc.
AVITAS, Inc.
Ascend FG Advisory
IBA Group Ltd
ICF International, Inc.
Morten, Beyer and Agnew







































































--------------------------------------------------------------------------------





EXHIBIT A
to Credit and Guaranty Agreement
[Reserved]





















































































--------------------------------------------------------------------------------





EXHIBIT B
to Credit and Guaranty Agreement


FORM OF INSTRUMENT OF ASSUMPTION AND JOINDER



















































































--------------------------------------------------------------------------------



EXHIBIT C
to Credit and Guaranty Agreement


FORM OF ASSIGNMENT AND ACCEPTANCE









































--------------------------------------------------------------------------------



EXHIBIT D
to Credit and Guaranty Agreement


FORM OF LOAN REQUEST





















































































--------------------------------------------------------------------------------





EXHIBIT E
to Credit and Guaranty Agreement


FORM OF AIRCRAFT AND SPARE ENGINE MORTGAGE

























































--------------------------------------------------------------------------------



EXHIBIT F
to Credit and Guaranty Agreement


FORM OF SLOT AND GATE SECURITY AGREEMENT






--------------------------------------------------------------------------------



SCHEDULE 3.06
to Credit and Guaranty Agreement
SUBSIDIARIES
OF
SPIRIT AIRLINES, INC.





Jurisdiction of IncorporationOwnership (directly or indirectly)








